Exhibit 10.1
 

--------------------------------------------------------------------------------

 
 
[EXECUTION COPY]


$200,000,000




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


among


GENCORP INC.,
as Borrower,


ITS MATERIAL DOMESTIC SUBSIDIARIES
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,


THE LENDERS PARTIES HERETO,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,


SUNTRUST BANK,
as Syndication Agent


Dated as of November 18, 2011


and


WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Runners
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
ARTICLE I  DEFINITIONS
1
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions
39
Section 1.3
Accounting Terms
39
Section 1.4
Time References
40
Section 1.5
Execution of Documents
40
ARTICLE II  THE LOANS; AMOUNT AND TERMS
40
Section 2.1
Revolving Loans
40
Section 2.2
Letter of Credit Subfacility
42
Section 2.3
Swingline Loan Subfacility
46
Section 2.4
Term Loan
48
Section 2.5
[Reserved]
49
Section 2.6
[Reserved]
49
Section 2.7
Fees
49
Section 2.8
Commitment Reductions
50
Section 2.9
Repayments
51
Section 2.10
Default Rate and Payment Dates
53
Section 2.11
Conversion Options
54
Section 2.12
Computation of Interest and Fees
55
Section 2.13
Pro Rata Treatment and Payments
56
Section 2.14
Non-Receipt of Funds by the Administrative Agent
58
Section 2.15
Inability to Determine Interest Rate
59
Section 2.16
Illegality
60
Section 2.17
Yield Protection
60
Section 2.18
Indemnity; Nature of Issuing Lender’s Duties
62
Section 2.19
Taxes
    64
Section 2.20
Replacement of Lenders
68
Section 2.21
Cash Collateral
68
Section 2.22
Defaulting Lenders
69
ARTICLE III  REPRESENTATIONS AND WARRANTIES
72
Section 3.1
Financial Condition
72
Section 3.2
No Change
73
Section 3.3
Corporate Existence
73
Section 3.4
Corporate Power; Authorization; Enforceable Obligations
73
Section 3.5
Compliance with Laws; No Conflict; No Default
74
Section 3.6
No Material Litigation
74
Section 3.7
Investment Company Act
75
Section 3.8
Margin Regulations
75
Section 3.9
ERISA
75
Section 3.10
Environmental Matters
75
Section 3.11
Use of Proceeds
77
Section 3.12
Subsidiaries
77

 
 
i

--------------------------------------------------------------------------------

 


Section 3.13
Ownership
77
Section 3.14
Indebtedness
77
Section 3.15
Taxes
77
Section 3.16
Intellectual Property Rights
78
Section 3.17
Solvency
78
Section 3.18
Investments
79
Section 3.19
Location of Collateral
79
Section 3.20
No Burdensome Restrictions
79
Section 3.21
Brokers’ Fees
79
Section 3.22
Labor Matters
79
Section 3.23
Accuracy and Completeness of Information
79
Section 3.24
Material Contracts
80
Section 3.25
Insurance
80
Section 3.26
Security Documents
80
Section 3.27
Regulation H
80
Section 3.28
Classification of Senior Indebtedness
80
Section 3.29
Anti-Terrorism Laws
81
Section 3.30
Compliance with OFAC Rules and Regulations
81
Section 3.31
Compliance with FCPA
81
ARTICLE IV  CONDITIONS PRECEDENT
82
Section 4.1
Conditions to Closing Date
82
Section 4.2
Conditions to All Extensions of Credit
87
ARTICLE V  AFFIRMATIVE COVENANTS
88
Section 5.1
Financial Statements
88
Section 5.2
Certificates; Other Information
89
Section 5.3
Payment of Taxes; Other Obligations; Performance of Certain Other Agreements
91
Section 5.4
Conduct of Business and Maintenance of Existence
91
Section 5.5
Maintenance of Property; Insurance
91
Section 5.6
Inspection of Property; Books and Records; Discussions
92
Section 5.7
Notices
92
Section 5.8
Environmental Laws
94
Section 5.9
Financial Covenants
94
Section 5.10
Additional Guarantors
95
Section 5.11
Compliance with Law
95
Section 5.12
Pledged Assets
96
Section 5.13
Covenants Regarding Patents, Trademarks and Copyrights
96
Section 5.14
Landlord Waivers
98
Section 5.15
Further Assurances/Post-Closing Covenants
98
ARTICLE VI  NEGATIVE COVENANTS
99
Section 6.1
Indebtedness
99
Section 6.2
Liens
100
Section 6.3
Nature of Business
101
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
101
Section 6.5
Advances, Investments and Loans
103

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 6.6
Transactions with Affiliates
103
Section 6.7
Ownership of Subsidiaries
103
Section 6.8
Fiscal Year; Organizational Documents; Material Contracts; Accounting Policies
104
Section 6.9
Limitation on Restricted Actions and Impediments to Foreclosure
104
Section 6.10
Restricted Payments
105
Section 6.11
Amendment of Subordinated Debt
106
Section 6.12
Sale Leasebacks
107
Section 6.13
No Further Negative Pledges
107
Section 6.14
Accounts
107
ARTICLE VII  EVENTS OF DEFAULT
108
Section 7.1
Events of Default
108
Section 7.2
Acceleration; Remedies
111
ARTICLE VIII  THE ADMINISTRATIVE AGENT
112
Section 8.1
Appointment and Authority
112
Section 8.2
Nature of Duties
112
Section 8.3
Exculpatory Provisions
113
Section 8.4
Reliance by Administrative Agent
114
Section 8.5
Notice of Default
114
Section 8.6
Non-Reliance on Administrative Agent and Other Lenders
115
Section 8.7
Indemnification
115
Section 8.8
Administrative Agent in Its Individual Capacity
115
Section 8.9
Successor Administrative Agent
116
Section  8.10
Collateral and Guaranty Matters
116
Section 8.11
Bank Products
117
ARTICLE IX  MISCELLANEOUS
118
Section 9.1
Amendments, Waivers and Release of Collateral
118
Section 9.2
Notices
120
Section 9.3
No Waiver; Cumulative Remedies
121
Section 9.4
Survival of Representations and Warranties
122
Section 9.5
Payment of Expenses and Taxes; Indemnity
122
Section 9.6
Successors and Assigns; Participations; Purchasing Lenders
124
Section 9.7
Right of Set-off; Sharing of Payments
128
Section 9.8
Table of Contents and Section Headings
130
Section 9.9
Counterparts
130
Section 9.10
Integration; Effectiveness; Continuing Agreement
130
Section 9.11
Severability
131
Section 9.12
Governing Law
131
Section 9.13
Consent to Jurisdiction and Service of Process
131
Section 9.14
Confidentiality
132
Section 9.15
Acknowledgments
133
Section 9.16
Waivers of Jury Trial; Waiver of Consequential Damages
133
Section 9.17
Patriot Act Notice
134
Section 9.18
Resolution of Drafting Ambiguities
134
Section 9.19
Continuing Agreement
134

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 9.20
Press Releases and Related Matters
135
Section 9.21
Appointment of Borrower
135
Section 9.22
No Advisory or Fiduciary Responsibility
135
Section 9.23
Amendment and Restatement
136
ARTICLE X  GUARANTY
136
Section 10.1
The Guaranty
137
Section 10.2
Bankruptcy
137
Section 10.3
Nature of Liability
138
Section 10.4
Independent Obligation
138
Section 10.5
Authorization
138
Section 10.6
Reliance
138
Section 10.7
Waiver
139
Section 10.8
Limitation on Enforcement
140
Section 10.9
Confirmation of Payment
140

 
 
iv

--------------------------------------------------------------------------------

 
 
Schedules
     
Schedule 1.1(a)
Account Designation Letter
Schedule 1.1(b)
Investments
Schedule 1.1(c)
Liens
Schedule 1.1(d)
Existing Letters of Credit
Schedule 1.1(e)
Mortgaged Properties
Schedule 1.1(f)
Litigation
Schedule 1.1(g)
Discontinued Operations
Schedule 1.1(h)
Form of Bank Product Provider Notice
Schedule 2.1(b)(i)
Form of Notice of Borrowing
Schedule 2.1(e)
Form of Revolving Note
Schedule 2.3(d)
Form of Swingline Note
Schedule 2.4(a)
Form of Funding Indemnity Letter
Schedule 2.4(d)
Form of Term Loan Note
Schedule 2.11
Form of Notice of Conversion/Extension
Schedule 3.12
Subsidiaries
Schedule 3.16
Intellectual Property
Schedule 3.19(a)
Location of Real Property
Schedule 3.19(b)
Location of Collateral
Schedule 3.19(c)
Chief Executive Offices; Jurisdictions of Organization and Qualification
Schedule 3.22
Labor Matters
Schedule 3.24
Material Contracts
Schedule 3.25
Insurance
Schedule 4.1(b)
Form of Secretary’s Certificate
Schedule 4.1(g)
Form of Solvency Certificate
Schedule 4.1(s)
Form of Patriot Act Certificate
Schedule 5.2(b)
Form of Officer’s Compliance Certificate
Schedule 5.10
Form of Joinder Agreement
Schedule 6.1(b)
Indebtedness
Schedule 9.6(c)
Form of Assignment and Assumption

 
 
 

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 18, 2011,
among GENCORP INC., an Ohio corporation (the “Borrower”), each of those Material
Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the
signature pages hereto and such other Material Domestic Subsidiaries of the
Borrower as may from time to time become a party hereto (collectively the
“Guarantors” and individually a “Guarantor”), the several banks and other
financial institutions from time to time parties to this Credit Agreement
(collectively the “Lenders” and individually a “Lender”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent” or the
“Agent”).




W I T N E S S E T H:


WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the existing
lenders are parties to that certain Amended and Restated Credit Agreement, dated
June 21, 2007 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”); and


WHEREAS, the Borrower and the Guarantors desire to amend the Existing Credit
Agreement as set forth herein and to restate the Existing Credit Agreement in
its entirety to read as follows; and


WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $200,000,000, as
more particularly described herein; and


WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:




ARTICLE I


DEFINITIONS


Section 1.1                            Defined Terms.


As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:


“9.50% Senior Subordinated Notes” shall mean, collectively, those certain
9.50% unsecured senior subordinated notes due 2013 issued by the Borrower, as
the same may be amended, restated, supplemented or otherwise modified from time
to time as permitted hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“4.0625% Convertible Debentures” shall mean, collectively, those certain 4.0625%
unsecured convertible subordinated debentures due 2039 issued by the Borrower,
as the same may be amended, restated, supplemented or otherwise modified from
time to time as permitted hereunder.


“2.25% Convertible Notes” shall mean, collectively, those certain 2.25%
unsecured convertible subordinated debentures due November 2024 issued by the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.


“ABR Default Rate” shall mean, as of any date of determination, the Alternate
Base Rate plus the Applicable Percentage with respect to Alternate Base Rate
Loans on such date plus 2%.


“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).


“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement or other guaranty agreement in accordance with
Section 5.10.


“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and any successors in such capacity.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Aerojet” means Aerojet - General Corporation, an Ohio corporation.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” or “Credit Agreement” shall mean this Amended and Restated Credit
Agreement, as amended, restated, amended and restated, modified, supplemented,
extended, replaced or increased from time to time in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination.  For purposes hereof: “Prime Rate” shall mean, at
any time, the rate of interest per annum publicly announced or otherwise
identified from time to time by Wells Fargo at its principal office in
Charlotte, North Carolina as its prime rate.  Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by Wells Fargo as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) (A) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflects an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month.  Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 2.12 shall
be in effect in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.


“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.


“Applicable Percentage” shall mean, (i) prior to the Approved Issuance, for any
day, the rate per annum equal to (a) for Loans that are Alternate Base Rate
Loans, 2.50%, (b) for Loans that are LIBOR Rate Loans, 3.50% and (c) for the
Letter of Credit Fee, 3.50%; and


(ii) following the Approved Issuance, for any day, the rate per annum set forth
below opposite the applicable level then in effect (based on the Leverage
Ratio), it being understood that the Applicable Percentage for (a) Loans that
are Alternate Base Rate Loans shall be the percentage set forth under the column
“Base Rate Margin”, (b) Loans that are LIBOR Rate Loans shall be the percentage
set forth under the column “LIBOR Margin & L/C Fee” and (c) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Margin & L/C Fee”:
 
 
3

--------------------------------------------------------------------------------

 
 
Applicable Percentage
Level
Leverage Ratio
LIBOR Margin
& L/C Fee
Base Rate Margin
I
Less than 1.50 to 1.00
3.00%
2.00%
II
Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00
3.25%
2.25%
III
Greater than or equal to 2.50 to 1.00
3.50%
2.50%

 
 
The Applicable Percentage, in each case, shall be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level III until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Leverage Ratio.  In the event that any financial statement or
certification delivered pursuant to Sections 5.1 or 5.2 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, the Borrower shall immediately (a) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (b) determine the Applicable Percentage for such Applicable Period based
upon the corrected compliance certificate, and (c) immediately pay to the
Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto.  It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.10 and 7.1.


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
 
“Approved Issuance” shall mean any issuance, offering and/or sale of equity
securities and/or debt securities (including, but not limited to convertible
debt and mezzanine loans or securities) of the Borrower or any of its
Subsidiaries, whether pursuant to a registered public offering or in a private
placement, including, without limitation, a Rule 144A offering with registration
rights, in a series of one or more transactions, in an aggregate amount of not
less than $200,000,000 (gross of issuance costs) and on terms reasonably
satisfactory to the Administrative Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
“Arrangers” shall mean Wells Fargo Securities, LLC, SunTrust Robinson Humphrey,
Inc. and U.S. Bank National Association, together with their respective
successors and assigns.


“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a Joint Venture but excluding any dispositions of assets
pursuant to Section 6.4(a)(xv) to the extent that such amounts are contributed
to any Plan) of the Borrower or any Subsidiary (other than an Excluded
Subsidiary), whether by sale, lease, transfer or otherwise.


“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 9.6), and
accepted by the Administrative Agent, in substantially the form of Schedule
9.6(c) or any other form approved by the Administrative Agent.


“Available Amount” means (i) $80,000,000 plus (ii) the aggregate principal
amount generated from an Approved Issuance in excess of $250,000,000 plus (iii)
the aggregate amount of Free Cash Flow plus (iv) Net Cash Proceeds received by
the Borrower from any equity issuance and return on capital or Investments
previously made minus (v) the aggregate amount of Restricted Payments and
Investments that have been made under Section 6.10(h) and clause (o) of the
definition of “Permitted Investments” after the Closing Date determined at the
time such Restricted Payment or Investment is made minus (vi) the amount of any
Restricted Payments made with respect to the Rescission Offer (it being
understood that such payments may cause the Available Amount to be a negative
number) plus (vii) the aggregate amount of cash received by a Credit Party as a
result of any return of and on principal from any Restricted Payments or
Investments that were previously deducted pursuant to clause (v) of this
calculation.
 
“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party by any Bank Product Provider: (a) Cash Management
Services; (b) products under any Hedging Agreement; and (c) commercial credit
card, purchase card and merchant card services; provided, however, that for any
of the foregoing to be included as “Credit Party Obligations” for purposes of a
distribution under Section 2.13(b), the applicable Bank Product Provider must
have previously provided a Bank Product Provider Notice to the Administrative
Agent which shall provide the following information: (i) the existence of such
Bank Product and (ii) the maximum dollar amount (if reasonably capable of being
determined) of obligations arising thereunder (the “Bank Product Amount”).  The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the Bank Product Provider.  Any Bank Product established
from and after the time that the Lenders have received written notice from the
Borrower or the Administrative Agent that an Event of Default exists, until such
Event of Default has been waived in accordance with Section 9.1, shall not be
included as “Credit Party Obligations” for purposes of a distribution under
Section 2.13(b).
 
 
5

--------------------------------------------------------------------------------

 
 
“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.
 
“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party relating to Bank Products.
 
“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party to the extent that such Person is a Lender, an Affiliate of a
Lender or any other Person that was a Lender (or an Affiliate of a Lender) under
this Credit Agreement at the time it entered into the Bank Product but has
ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under the
Credit Agreement.
 
“Bank Product Provider Notice” shall mean a notice substantially in the form of
Schedule 1.1(h).


“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” shall mean any of the events described in Section 7.1(f),
after giving effect to any cure period described therein.


“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.


“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.


“Business” shall have the meaning set forth in Section 3.10.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.


“Calculation Period” shall mean the period beginning September 1, 2011 and
ending on August 31, 2012 and each successive twelve month period thereafter.
 
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP; provided that for purposes of
calculating Indebtedness hereunder, the term “Capital Lease” shall not include
any Capital Lease that was classified as an Operating Lease on the Closing Date
or would have been classified as an Operating Lease had such agreement been in
effect on the Closing Date prior to a relevant change in law or change in GAAP
(from GAAP as in effect on the Closing Date) which has the effect of
re-classifying such agreement as a Capital Lease.
 
 
6

--------------------------------------------------------------------------------

 
 
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.


“Capital Stock” shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or the Swingline Lender.  “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
 
“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated (or foreign currency fully hedged to the Dollar) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
(12) months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations of the
types described in clauses (a) and (b) above, (e) obligations of any State of
the United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) auction
preferred stock rated in the highest short-term credit rating category by S&P or
Moody’s and (g) Investments in money market and tax-exempt mutual funds that (i)
comply with SEC Regulation 2a-7 under the Investment Company Act of 1940, as
amended and (ii) invest substantially all their assets in securities of the
types described in clauses (a) through (f) above.
 
 
7

--------------------------------------------------------------------------------

 
 
“Cash Management Services” shall mean any treasury or cash management services
provided from time to time to any Credit Party including, without limitation,
automatic clearinghouse, depository, overdraft and/or wire transfer services.


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” shall mean at any time the occurrence of any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 45% or more of the then outstanding Voting Securities
of the Borrower.
 
 
“Closing Date” shall mean the date of this Credit Agreement.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other collateral that may from time to time secure the Credit Party
Obligations.


“Commitment” shall mean the Revolving Commitment, the Revolving LOC Commitment,
the Term Loan Commitment and the Swingline Commitment, individually or
collectively, as appropriate.


“Commitment Letter” shall mean that certain commitment letter, dated as of
November 8, 2011 by and among the Borrower, Wells Fargo and WFS (as amended from
time to time).


“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.
 
 
8

--------------------------------------------------------------------------------

 

 
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower or a Subsidiary within the
meaning of Section 4001(b)(1) of ERISA or is part of a group which includes the
Borrower or a Subsidiary and which is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 412 of the Code
to the extent required by such Section, Section 414(m) or 414(o) of the Code.


“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries (other than
Excluded Subsidiaries) or any other Person, such statements or items on a
consolidated basis in accordance with the consolidation principles of GAAP.


“Consolidated EBITDAP” shall mean, as of any date of determination for the four
quarter period ending on such date and without duplication,
 
(a)           the net income or net loss (excluding (i) extraordinary losses and
gains, (ii) gains or losses from any sale of a division or line of business,
(iii) all Non-Cash and Other Adjustments and (iv) all expenses reflected as a
restructuring item, an unusual item, or the cumulative effect of a change in
accounting principle in the public financial statements of the Borrower) of the
Borrower and its Subsidiaries on a Consolidated basis for such period (the
“Consolidated Net Income”), plus


(b)           the sum of the following (without duplication) to the extent
deducted in calculating Consolidated Net Income:


(i)           Consolidated Interest Expense for such period;


(ii)          tax expense (including, without limitation, any federal, state,
local and foreign income (or equivalent) taxes) of the Borrower and its
Subsidiaries for such period;


(iii)         depreciation and amortization for such period;


(iv)         non-cash pension plan expenses for such period;


(v)          non-cash expenses related to contributions by the Borrower or any
Subsidiary to 401(k) employee retirement plans and non-cash expenses related to
Capital Stock grants by the Borrower or any Subsidiary to officers and employees
of the Borrower and its Subsidiaries;


(vi)         (i) financing fees and expenses paid or accrued in connection with
the Transactions or any other debt or equity issuance during such period and
(ii) charges associated with any unamortized fees and expenses associated with
prior financings now affected by the Transactions or any other debt or equity
issuance;
 
 
9

--------------------------------------------------------------------------------

 

 
(vii)        charges related to legal matters involving the Credit Parties and
their Subsidiaries with respect to pending or threatened litigation described on
Schedule 1.1(f) in an amount not to exceed $30,000,000 during the term of this
Agreement; minus


(c)           the following (without duplication): (i) cash charges described in
Non-Cash and Other Adjustments to the extent such cash charges were added back
to Consolidated Net Income in calculating Consolidated EBITDAP for a prior
period after the Closing Date, (ii) cash contributions to pension plans during
such period to the extent not already included in the calculation of
Consolidated Net Income and (iii) non-cash pension plan income for such period.


Further, (1) for any four-quarter period, Consolidated EBITDAP shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on Schedule
1.1(g) and (2) for any four-quarter period ending on or after the closing date
of any Permitted Acquisition, Consolidated EBITDAP shall be calculated on a pro
forma basis assuming the consummation of such Permitted Acquisition as of the
first day of such period.


“Consolidated Funded Debt” shall mean, on any date of calculation, Funded Debt
of the Borrower and its Subsidiaries on a Consolidated basis.


“Consolidated Interest Expense” shall mean, as of any date of determination for
the four quarter period ending on such date, all interest expense (excluding
amortization of debt discount and premium and any interest obligations paid in
shares of Capital Stock of the Borrower, but including the interest component
under Capital Leases) for such period of the Borrower and its Subsidiaries on a
Consolidated basis.  Notwithstanding the foregoing, for purposes of calculating
Consolidated Interest Expense for the fiscal quarters ending November 30, 2011,
February 29, 2012 and May 30, 2012, Consolidated Interest Expense shall be
annualized during such fiscal quarters such that (i) for the calculation of
Consolidated Interest Expense as of November 30, 2011, Consolidated Interest
Expense for the fiscal quarter then ending will be multiplied by four (4), (ii)
for the calculation of Consolidated Interest Expense as of February 29, 2012,
Consolidated Interest Expense for the two fiscal quarter period then ending will
be multiplied by two (2) and (iii) for the calculation of Consolidated Interest
Expense as of May 30, 2012, Consolidated Interest Expense for the three fiscal
quarter period then ending will be multiplied by one and one-third (1 1/3).


Further, (1) for any four-quarter period, Consolidated Interest Expense shall be
calculated on a pro forma basis to exclude the effects of any operations or line
of business discontinued as of the Closing Date and as described on Schedule
1.1(g) and (2) for any four-quarter period ending on or after the closing date
of any Permitted Acquisition, Consolidated Interest Expense shall be calculated
on a pro forma basis assuming the consummation of such Permitted Acquisition as
of the first day of such period.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Scheduled Debt Payments” shall mean, as of any date of
determination for the four quarter period ending on such date, the sum of all
scheduled payments of principal on Consolidated Funded Debt for such period
(including the principal component of payments due on Capital Leases during the
applicable period ending on such date); it being understood that scheduled
payments of principal on Consolidated Funded Debt shall not include optional
repayments or the mandatory repayments pursuant to Section 2.9.


“Consolidated Total Assets” shall mean, with respect to any Person, the book
value, determined on a consolidated basis in accordance with GAAP, of all assets
of such Person and its Subsidiaries.


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Copyright Act” shall have the meaning set forth in Section 3.16.


“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.


“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise, including, without limitation,
any thereof referred to in Schedule 3.16 and all renewals thereof.


“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, the LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Bank Product).


“Credit Party” shall mean any of the Borrower or the Guarantors.


“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, all Bank Product
Debt.
 
 
11

--------------------------------------------------------------------------------

 
 
“Customary Permitted Liens” shall mean:
 
(a)           Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued; provided
that (i) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and
(ii) provision for the payment of all such taxes known to such Person has been
made on the books of such Person to the extent required by GAAP;


(b)           mechanic’s, processor’s, materialman’s, carrier’s, warehousemen’s,
landlord’s and similar Liens (including statutory and common law landlord’s
liens under leases to which any Credit Party or any Subsidiary is a party)
arising by operation of law and arising in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than ninety (90) days or are being contested in good faith by appropriate
proceedings diligently pursued; provided that (i) any proceedings commenced for
the enforcement of such Liens shall have been stayed or suspended within thirty
(30) days of the commencement thereof and (ii) provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP;


(c)           Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits (other
than Liens imposed by ERISA) which are not overdue or are being contested in
good faith by appropriate proceedings diligently pursued; provided that (i) any
proceedings commenced for the enforcement of such Liens shall have been stayed
or suspended within 30 days of the commencement thereof and (ii) provision for
the payment of such Liens has been made on the books of such Person to the
extent required by GAAP;


(d)           Liens (i) incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases and (ii) securing surety,
indemnity, performance, appeal and release bonds; provided that (A) full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP and (B) the aggregate amount of all
such obligations does not exceed $2,000,000 at any time outstanding;


(e)           Permitted Real Property Encumbrances;


(f)           attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $1,000,000 or less at any one time; provided the same are
discharged, or that execution or enforcement thereof is stayed pending appeal,
within thirty (30) days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;


(g)           leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries
and any interest or title of a lessor under any lease permitted by this Credit
Agreement or the Security Documents;


(h)           customary rights of set off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Credit Agreement;
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           landlord’s Liens arising by contract in the ordinary course of
business and secured by assets at the applicable leased property in an amount
not to exceed $500,000 in the aggregate; and


(j)           Environmental Liens, to the extent that (i) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (ii) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (iii) such Liens do not relate to
obligations exceeding $5,000,000 in the aggregate at any one time.


“Debt Issuance” shall mean the issuance of any Indebtedness by the Credit
Parties or any of their Subsidiaries (other than an Excluded Subsidiary), but
excluding any Indebtedness of the Credit Parties and their Subsidiaries
permitted to be incurred pursuant to Section 6.1 hereof.


“Debt Repurchase” shall mean a redemption, repurchase, retirement or other
satisfaction or extinguishment, including, without limitation, by optional
redemption, required repurchase rights, exchange, open market and/or privately
negotiated purchases, of Indebtedness.


“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.


“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.


 
13

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Lender or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Lender, each
Swingline Lender and each Lender.


“Designated Cash” shall mean, so long as there are no Revolving Loans
outstanding, (a) cash and Cash Equivalents of the Credit Parties subject to
account control agreements in favor of the Administrative Agent that are in form
and substance reasonably acceptable thereto and (b) Earmarked Cash.


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.


“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.


“Earmarked Cash” shall mean, cash and Cash Equivalents held in a blocked account
with the Administrative Agent or a separate account with an escrow agent, in
each case, that are earmarked for the permanent reduction of Indebtedness of the
Credit Parties.


“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless a Default or an
Event of Default has occurred and is continuing and so long as the
primary syndication of the Loans has been completed as determined by Wells
Fargo, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (B) any Defaulting Lender.
 
 
14

--------------------------------------------------------------------------------

 
 
“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.


“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (a) any liability under Environmental Laws, or any limitations or
restrictions relating to Environmental Laws placed upon any real property owned,
leased or operated by the Borrower or any of its Subsidiaries by any Government
Authority or court due to an environmental condition or potential condition, or
(b) damages relating to, or costs incurred by such Governmental Authority in
response to, a release or threatened release of Materials of Environmental
Concern into the environment.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.


“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


“Excluded Subsidiaries” means (i) Easton Development Company, LLC and (ii) any
other direct or indirect Subsidiary or Joint Venture of the Borrower (whether
now or hereafter existing) formed for the sole purpose of holding, managing,
developing or monetizing any of the real property assets of such Person and any
other activity reasonably related thereto and designated as an Excluded
Subsidiary by the Borrower; provided that such Excluded Subsidiary shall not
guaranty any Indebtedness resulting from an Approved Issuance, the Existing
Subordinated Notes (other than the 9.50% Senior Subordinated Notes) or any
replacements or refinancings thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient, (a) Taxes imposed on or measured by the Recipient’s net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii) as
the result of any other present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (b) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (i) such Lender becomes a party hereto or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.19(g)
and (d) any Taxes imposed under FATCA (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with).


“Existing Credit Agreement” shall have the meaning set forth in the preamble.


“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
1.1(d).


“Existing Subordinated Notes” shall mean, collectively, the 9.50% Senior
Subordinated Notes, the 2.25% Convertible Notes and the 4.0625% Convertible
Debentures, as the same may be amended, restated, supplemented or otherwise
modified from time to time as permitted hereunder.


“Extension of Credit” shall mean, as to any Lender, (a) the making of a Loan by
such Lender or (b) the issuance of, or participation in, a Letter of Credit by
such Lender.


“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.


“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.


“Fee Letter” shall mean one or more fee letter agreements addressed to the
Borrower from the Arrangers and their Affiliates, as amended, modified or
otherwise supplemented.


“Flood Hazard Property” shall have the meaning set forth in Section 4.1(e)(v).
 
 
16

--------------------------------------------------------------------------------

 
 
“Foreign Lender” shall mean a Lender that is not a U.S. Person.


“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.


“Free Cash Flow” shall mean cash flow from operations less capital expenditures,
in accordance with GAAP (which may be a negative number) generated quarterly
(beginning June 1, 2011) as demonstrated pursuant to the Borrower’s financial
statements.


“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding LOC Obligations with respect to Letters
of Credit issued by such Issuing Lender other than LOC Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.


“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) the maximum amount of earnout
obligations to the extent such earnout obligations appear as liabilities on a
balance sheet of such Person, (d) the principal portion of all Capital Lease
Obligations of such Person, (e) all preferred Capital Stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof) subject to mandatory sinking fund payments, redemption or other
acceleration prior to the date that is 91 days after the Maturity Date, (f) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(g) all Indebtedness of others of the type described in clauses (a) through (f)
hereof secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (h) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person of the type described in clauses (a) through (f) hereof, and (i) all
Indebtedness of the type described in clauses (a) through (f) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent that such Person is liable therefore)
calculated based on the percentage of such Indebtedness for which such Person is
liable; provided, however, that Funded Debt shall not include (i) Indebtedness
among the Credit Parties, (ii) Indebtedness permitted under Section 6.1(i) and
(iii) any Indebtedness of the Credit Parties backed by Earmarked Cash.
 
 
17

--------------------------------------------------------------------------------

 
 
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.


“GDX Automotive SAS Judgments” shall mean any legal judgments rendered under
French law against GDX Automotive SAS.


“GenCorp Savings Plan” shall mean the GenCorp Retirement Savings Plan, a defined
contribution plan, as amended from time to time, which plan includes the GenCorp
Stock Fund (a unitized stock fund that invests primarily in the Capital Stock of
the Borrower, but also has small investments in cash and cash equivalents) that
issues units to plan participants.


“Government Acts” shall have the meaning set forth in Section 2.18.


“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.


“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Granite Agreement” shall have the meaning set forth in Section 6.4(a).


“Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement; provided that to the extent an Excluded Subsidiary is a
guarantor under any of the Existing Subordinated Notes (other than the 9.50%
Senior Subordinated Notes), any Indebtedness resulting from an Approved Issuance
or any other material Indebtedness (at any time on or after the Closing Date) of
a Credit Party then such Excluded Subsidiary shall be required to be a Guarantor
under this Credit Agreement.


“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.


“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
 
18

--------------------------------------------------------------------------------

 

 
“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, the maximum
amount of earnout obligations) of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person, (e) the principal portion of all Capital Lease
Obligations of such Person, (f) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (g) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date that is 91 days after the Maturity Date, (h) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (i)
payment obligations of such Person under non-compete agreements, (j) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof which would be accounted for as interest expense under GAAP, (k) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (l) all Indebtedness of others of the type described in
clauses (a) through (k) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (m) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through (k)
hereof, and (n) all Indebtedness of the type described in clauses (a) through
(k) hereof of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer (to the extent that such Person
is liable therefore) calculated based on the percentage of such Indebtedness for
which such Person is liable.
 
 
19

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on,
or with respect to, any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.


“Indemnitee” shall have the meaning set forth in Section 9.5(b).


“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.


“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Credit Parties and
their Subsidiaries, all goodwill associated therewith and all rights to sue for
infringement thereof.


“Intercompany Note” means a demand promissory note (or a promissory note payable
on a date reasonably satisfactory to the Administrative Agent) issued by a
Subsidiary directly to the Borrower in form and substance that is satisfactory
to the Administrative Agent.


“Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDAP for
such period to (b) Consolidated Interest Expense net of interest income for such
period.      


“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last day of each February, May, August and November and on the applicable
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
(3) months or less, the last day of such Interest Period, (c) as to any LIBOR
Rate Loan having an Interest Period longer than three (3) months, (i) each three
(3) month anniversary following the first day of such Interest Period and (ii)
the last day of such Interest Period and (d) as to any Loan which is the subject
of a mandatory prepayment required pursuant to Section 2.9(b), the date on which
such mandatory prepayment is due.


“Interest Period” shall mean, with respect to any LIBOR Rate Loan,
 
(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three, six or twelve months thereafter, subject to availability
to all applicable Lenders, as selected by the Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and


(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three, six or twelve months thereafter, subject to availability
to all applicable Lenders, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:


(i)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


(iii)           if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;


(iv)           no Interest Period in respect of any Loan shall extend beyond the
Maturity Date and, further with regard to any Term Loan, no Interest Period
shall extend beyond any principal amortization payment date with respect to such
Term Loan unless the portion of such Term Loan consisting of Alternate Base Rate
Loans together with the portion of such Term Loan consisting of LIBOR Rate Loans
with Interest Periods expiring prior to or concurrently with the date such
principal amortization payment date is due, is at least equal to the amount of
such principal amortization payment due on such date; and


(v)           no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Rate Loan with a single Interest
Period.
 
“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.


“Issuing Lender” shall mean Wells Fargo.


“Issuing Lender Fees” shall have the meaning set forth in Section 2.7(c).


“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
 
 
21

--------------------------------------------------------------------------------

 
 
“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person that is not the Borrower
or any Subsidiary in order to conduct a common venture or enterprise with such
Person.


“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement and shall include each Issuing Lender.


“Letters of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to Section 2.2(a), as such letter of credit may be amended, modified,
extended, renewed   or replaced from time to time.


“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt on such date minus Designated Cash (in an aggregate
amount not to exceed  $100,000,000) to (ii) Consolidated EBITDAP; provided that
for the fiscal quarter ending August 31, 2011 only, the maximum Designated Cash
amount shall be increased to $162,000,000 so long as the additional Designated
Cash amounts in excess of $100,000,000 are held in a separate account with an
escrow agent and are earmarked for the permanent reduction of Indebtedness of
any of the Credit Parties.


“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.  If for any reason such rate is
not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.


“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
 
LIBOR Rate =
LIBOR
 
1.00 - Eurodollar Reserve Percentage

 
 
 
22

--------------------------------------------------------------------------------

 
 
“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Liquidity” shall mean an amount equal to (i) the cash and Cash Equivalents of
the Credit Parties on a consolidated basis plus (ii) Revolving Availability.


“Litigation Award” shall mean the receipt by the Borrower or any of its
Subsidiaries (other than an Excluded Subsidiary) of cash or Cash Equivalents
from any arbitration award, settlement, court judgment or other award, judgment
or settlement received in any litigation-related proceeding.


“Loan” shall mean a Revolving Loan, a Term Loan and/or a Swingline Loan, as
appropriate.


“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.


“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.


“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.2(e).


“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).


“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of (i) the Credit
Parties taken as a whole, (ii) the Credit Parties and their Subsidiaries taken
as a whole or (iii) the Credit Parties, their Subsidiaries and the Excluded
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform its obligations, when such obligations are required to be performed,
under this Credit Agreement, any of the Notes or any other Credit Document or
(c) the validity or enforceability of this Credit Agreement, any of the Notes or
any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
“Material Contract” shall mean (a) any contract or other agreement, written or
oral, of the Credit Parties or any of their Subsidiaries representing at least
7.5% of the total expected consolidated revenues of the Credit Parties and their
Subsidiaries for the current fiscal year and (b) any other contract, agreement,
permit or license, written or oral, of the Credit Parties or any of their
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew in accordance with the terms thereof by any party thereto, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of any Credit
Party (other than any Excluded Subsidiary), (a) that guarantees any of the
Existing Subordinated Notes (other than the 9.50% Senior Subordinated Notes),
any Indebtedness resulting from an Approved Issuance, any other Subordinated
Debt, any senior notes or any other material Indebtedness of a Credit Party or
Subsidiary thereof (including Aerojet-General Corporation but excluding the
other Subsidiaries listed on Schedule 3.12) or (b) the Consolidated Total Assets
of which were more than 7.5% of the Consolidated Total Assets of the Borrower
and its Subsidiaries as of the end of the most recently completed fiscal year of
the Borrower for which audited financial statements are available; provided
that, in the event the aggregate of the Consolidated Total Assets of all
Domestic Subsidiaries that do not constitute Material Domestic Subsidiaries
(other than Excluded Subsidiaries) exceeds 7.5% of the Consolidated Total Assets
of the Borrower and its Subsidiaries as of such date, the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within ten
(10) days of request therefor by the Administrative Agent) shall, to the extent
necessary, designate sufficient Domestic Subsidiaries to be deemed to be
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Domestic Subsidiaries shall thereafter constitute Material Domestic
Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Borrower included in such audited financial statements.


“Material Foreign Subsidiary” shall mean any Foreign Subsidiary of any Credit
Party, the Consolidated Total Assets of which were more than 7.5% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the end of
the most recently completed fiscal year of the Borrower for which audited
financial statements are available; provided that, in the event the aggregate of
the Consolidated Total Assets of all Foreign Subsidiaries that do not constitute
Material Foreign Subsidiaries exceeds 7.5% of the Consolidated Total Assets of
the Borrower and its Subsidiaries as of such date, the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within ten
(10) days of request therefor by the Administrative Agent) shall, to the extent
necessary, designate sufficient Foreign Subsidiaries to be deemed to be
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Foreign Subsidiaries shall thereafter constitute Material Foreign
Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of the
Borrower included in such audited financial statements.


“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
 
 
24

--------------------------------------------------------------------------------

 
 
“Maturing Notes” shall mean the 9.50% Senior Subordinated Notes, the 4.0625%
Convertible Debentures, or either one of them, as applicable.


“Maturity Date” shall mean (i) prior to the consummation of the Approved
Issuance, November 18, 2016; provided that the Maturity Date will be accelerated
to the date that is six months prior to the maturity or other redemption date
with respect to the Maturing Notes unless (a) the Maturing Notes are refinanced
prior to such accelerated maturity date or (b) the Borrower demonstrates to the
reasonable satisfaction of the Administrative Agent that (i) it has not less
than the lesser of (x) the principal amount outstanding under the Maturing Notes
and (y) $75.0 million of cash and Cash Equivalents of the Credit Parties
constituting Earmarked Cash with respect to the Maturing Notes and (ii) in
addition to the amount set forth in (i), $50.0 million of Liquidity; and (ii)
following the consummation of the Approved Issuance, the Maturity Date shall be
November 18, 2016.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage Instrument” shall mean any mortgage, deed of trust, deed to secure
debt or assignment of leases and rents executed by a Credit Party in favor of
the Administrative Agent pursuant to the terms of Section 4.1(e)(i), 5.10 or
5.12, as the same may be amended, modified, restated or supplemented from time
to time.


“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a Title Company in such amount as
reasonably approved by the Administrative Agent, assuring the Administrative
Agent that such Mortgage Instrument creates a valid and enforceable
first-priority mortgage lien on the applicable Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Liens, which Mortgage
Policy shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall provide for affirmative insurance and such
reinsurance as the Administrative Agent may reasonably request.


“Mortgaged Property” shall mean any owned real property of a Credit Party with
respect to which such Credit Party executes a Mortgage Instrument in favor of
the Administrative Agent, including, without limitation, each real property set
forth on Schedule 1.1(e).


“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
 
 
25

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary (other than an Excluded Subsidiary) in respect of
any Asset Disposition, Debt Issuance, Recovery Event or Litigation Award, net of
(a) direct costs whether paid or accrued (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) associated
therewith, (b) amounts held in escrow to be applied as part of the purchase
price of any Asset Disposition, (c) taxes paid or payable as a result thereof,
(d) with respect to any Asset Disposition or Recovery Event, payment of the
outstanding principal amount of, premium (if any) and interest on any
Indebtedness secured by a Lien on the assets subject to such Asset Disposition
or Recovery Event and (e) with respect to any Asset Disposition, Recovery Event
or Litigation Award, amounts payable directly or indirectly to Governmental
Authorities for such Asset Disposition, Recovery Event or Litigation Award to
the extent required by such Governmental Authorities or Contractual
Obligations.  The term “Net Cash Proceeds” shall include, without limitation,
any cash proceeds from the sale or other disposition of any non-cash
consideration (but only as and when such cash is actually received) received by
any Credit Party or any Subsidiary (other than an Excluded Subsidiary) in any
Asset Disposition,  Debt Issuance, Recovery Event or Litigation Award and any
cash released from escrow as part of the purchase price in connection with any
Asset Disposition.


“Non-Cash and Other Adjustments” shall mean (i) charges associated with
environmental reserve adjustments and (ii) all non-cash expenses or income
incurred outside the normal course of business of the Credit Parties including
litigation settlements and awards and other charges relating to legal matters,
charges associated with impairments of tangible and intangible assets and any
cancellation of debt income or similar income or gain realized in connection
with the repurchase of any Indebtedness, including, without limitation, any Debt
Repurchase.


“Note” or “Notes” shall mean the Revolving Notes, the Term Loan Notes and the
Swingline Note, collectively, separately or individually, as appropriate.


“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.3(b)(i), as appropriate, in substantially the form of the
notice of borrowing attached hereto as Schedule 2.1(b)(i).


“Notice of Conversion” shall have the meaning set forth in Section 2.11.


“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).
 
 
26

--------------------------------------------------------------------------------

 
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Parties” shall have the meaning set forth in Section 10.7(c).


“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).


“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.


“Participation Interests” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.2(c) and in
Swingline Loans as provided in Section 2.3.


“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.6.


“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16 to this Credit Agreement.


“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.


“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
 
27

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Securities or economic interests of a
Person or (b) any division, line of business or other business unit of a Person
(such Person or such division, line of business or other business unit of such
Person shall be referred to herein as the “Target”), in each case that is a type
of business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3, so long as
(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto, (ii) the Credit Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent and the Required Lenders that, after
giving effect to the acquisition on a pro forma basis, the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9 and the
Leverage Ratio shall not be greater than the level which is 0.25x inside the
then-applicable covenant level, (iii) the Administrative Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition) a first-priority (subject to Permitted Liens), perfected
security interest in all property (including, without limitation, Capital Stock)
acquired with respect to the Target in accordance with the terms of Sections
5.10 and 5.12 and the Target, if it would be a Material Domestic Subsidiary,
shall have executed a Joinder Agreement in accordance with the terms of
Section 5.10, (iv) the Administrative Agent and the Lenders shall have received
(A) a description of the material terms of such acquisition and (B) if the total
consideration (including without limitation earn out obligations, deferred
compensation, non-competition arrangements and the amount of Indebtedness and
other liabilities assumed by the Credit Parties and their Subsidiaries) to be
paid by the Credit Parties and their Subsidiaries in connection with such
acquisition exceeds $25,000,000, (1) audited financial statements (or, if
unavailable, management-prepared financial statements) of the Target for its two
most recent fiscal years and for any fiscal quarters ended within the fiscal
year to date and (2) consolidated projected income statements of the Borrower
and its consolidated Subsidiaries (giving effect to such acquisition), all in
form and substance reasonably satisfactory to the Administrative Agent, (v) such
acquisition shall have been recommended or approved by the board of directors of
the Target and the appropriate approvals of the applicable Credit Party and the
Target shall have been obtained and (vi) after giving effect to such
acquisition, the Borrower shall have Liquidity of not less than
$100,000,000.  Notwithstanding the foregoing, for one or more acquisitions by a
Credit Party that, in the aggregate, have total consideration that is less than
or equal to $5,000,000 during the term of this Credit Agreement, the Credit
Parties shall only be required to comply with clauses (i) and (ii) above.


“Permitted Investments” shall mean:


(a)           cash and Cash Equivalents;


(b)           Investments set forth on Schedule 1.1(b), which Investments shall
not exceed the amount thereof on the Closing Date (after giving effect to the
Transactions consummated on the Closing Date), in each case as such Investments
may be adjusted due to appreciation, repayment of principal, payment of
interest, return of capital or similar circumstances; provided, however, except
to the extent permitted under Section 6.10, any such Investment consisting of
intercompany Indebtedness owed by a Credit Party to a Subsidiary that is not a
Credit Party shall not be repaid in cash or Cash Equivalents and shall not be
renewed, extended, refinanced or replaced; provided further, however, the Credit
Parties shall be permitted to write-off Investments consisting of intercompany
Indebtedness owing by Subsidiaries that are not Credit Parties to the extent
such Indebtedness was existing prior to the Closing Date;
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


(d)           (i) loans and advances to employees for relocation and related
expenses and (ii) loans and advances to employees in the ordinary course of
business in an aggregate principal amount not exceeding $1,500,000; provided
that such loans and advances shall comply with all applicable Requirements of
Law;


(e)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;


(f)           Permitted Real Estate Transfers; provided that (i) if such
Excluded Subsidiary is a Joint Venture, then the Borrower’s partner in the Joint
Venture must not be an Affiliate of the Borrower and the Capital Stock owned by
any Credit Party in such Excluded Subsidiary shall be subject to a
first-priority, perfected Lien in favor of the Administrative Agent as required
by Section 5.12;


(g)           Hedging Agreements permitted hereunder;


(h)           deposits in a customary fashion in the ordinary course of
business;


(i)            Investments in and unsecured loans to any Credit Party by any
Credit Party; provided, however, that in the case of such intercompany loan or
advance by a Credit Party to another Credit Party, each such loan shall be
evidenced by an Intercompany Note payable to the Credit Party, in form and
substance satisfactory to Administrative Agent, which Intercompany Notes shall
be delivered and pledged to the Administrative Agent as part of the Collateral;


(j)            Permitted Acquisitions and Investments assumed in connection with
Permitted Acquisitions;


(k)           Guaranty Obligations permitted pursuant to Section 6.1(h) and
6.1(j);


(l)            the Rescission Offer;


(m)          Debt Repurchases of the Existing Subordinated Notes to the extent
permitted by Section 6.10 and Debt Repurchases of any Indebtedness resulting
from an Approved Issuance;


(n)           Investments to the extent permitted by Section 6.4(a); and
 
 
29

--------------------------------------------------------------------------------

 
 
(o)           in addition to the foregoing, the Borrower and its Subsidiaries
may make additional Investments (including Investments in Excluded Subsidiaries)
in an amount not to exceed (I) (A) $25,000,000 in any Calculation Period and (B)
$75,000,000 during the term of this Agreement; provided, that, such Investments
will be allowed only to the extent that (x) the Credit Parties are in compliance
with each of the financial covenants set forth in Section 5.9 and the pro forma
Leverage Ratio after giving effect to any such Investments is not greater than
the level which is 0.50x inside of the then-applicable covenant, (y) the
Borrower shall have Liquidity of at least $125,000,000 after giving effect to
such Investments and (z) the amount of such Investments does not exceed the
Available Amount; and


(II) following an Approved Issuance, (A) $75,000,000 in any Calculation Period
and (B) $200,000,000 during the term of this Agreement; provided, that, such
Investments will be allowed only to the extent that (w) there are no Revolving
Loans outstanding during the period commencing fifteen (15) days immediately
preceding the date of such Investment and continuing through the date which
fifteen (15) days immediately following the date of such Investment, (x) the
Credit Parties are in compliance with each of the financial covenants set forth
in Section 5.9 and the pro forma Leverage Ratio after giving effect to any such
Investments is not greater than the level which is 0.25x inside of the
then-applicable covenant, (y) the Borrower has at least $25,000,000 of cash and
Cash Equivalents on its consolidated balance sheet after giving effect to such
Investments and (z) the amount of such Investments does not exceed the Available
Amount.


“Permitted Liens” shall mean:
 
(a)           Liens created by or otherwise existing under or in connection with
this Credit Agreement or the other Credit Documents in favor of the Secured
Parties;


(b)           Liens in favor of a Bank Product Provider in connection with a
Bank Product; provided that such Liens shall secure the Credit Party Obligations
and the obligations under such Bank Product on a pari passu basis;


(c)           Liens securing purchase money indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
6.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within  (120) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;


(d)           Customary Permitted Liens;
 
 
30

--------------------------------------------------------------------------------

 
 
(e)           Liens existing on the Closing Date listed on Schedule 1.1(c)
hereto and any extension, renewal or replacement thereof but only if the
principal amount of the Indebtedness (including, for purposes of this clause
(e), any additional Indebtedness incurred pursuant to revolving commitments in
an amount not in excess of the available commitment as set forth on
Schedule 6.1(b) secured thereby) is not increased and such Liens do not extend
to or cover any other property or assets;


(f)           Liens on special tooling assets and Intellectual Property of
Aerojet as required by the terms of the contract with Lockheed Martin regarding
the Atlas Program;


(g)           Liens securing the financing of insurance premiums or other
financial assurances associated with insurance coverage or other financial
assurance requirements obtained in the normal course of business not to exceed
$10,000,000 in the aggregate at any time outstanding; and


(h)           additional Liens incurred by the Borrower or its Subsidiaries
(other than the Excluded Subsidiaries) which do not secure Indebtedness for
money borrowed so long as the value of the property subject to such Liens, and
the obligations secured thereby, do not exceed $5,000,000 in the aggregate at
any one time outstanding.


In connection with the granting of Liens of the type described in clause (c)
above by the Borrower or any of its Subsidiaries, at the reasonable request of
the Borrower, and at the Borrower’s expense, the Administrative Agent shall take
(and is hereby authorized to take) any actions reasonably requested by the
Borrower in connection therewith (including, without limitation, by executing
appropriate lien releases in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).


“Permitted Real Estate Exchanges” shall mean the transfer of any owned real
property of a Credit Party (other than a Mortgaged Property) to another Person
in exchange for real property having an equivalent Fair Market Value.


“Permitted Real Estate Sales” shall mean the sale of any owned real property of
a Credit Party (a) subject to a Lien in favor of the Administrative Agent for
the benefit of the Lenders that satisfies the following requirements:  (i) no
Default or Event of Default shall exist at the time of such sale or be caused by
such sale and (ii) such sale is for Fair Market Value.


“Permitted Real Estate Transfers” shall mean the contribution, sale or other
transfer of any owned real property (other than a Mortgaged Property) by a
Credit Party to an Excluded Subsidiary; provided that, such contribution, sale
or transfer satisfies the following requirements:  (i) no Default or Event of
Default shall exist at the time of such sale or be caused by such sale and (ii)
in the event of a sale, such sale is for Fair Market Value.
 
 
31

--------------------------------------------------------------------------------

 
 
“Permitted Real Property Encumbrances” shall mean (a) those liens, encumbrances
and other matters affecting title to any Mortgaged Property listed in the
applicable Mortgage Policy in respect thereof (or any update thereto) and found,
on the date of delivery of such Mortgage Policy to the Administrative Agent in
accordance with the terms hereof, reasonably acceptable by the Administrative
Agent, (b) as to any particular real property at any time, such easements,
encroachments, covenants, restrictions, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of the Administrative Agent, materially impair such real property for the
purpose for which it is held by the mortgagor or owner, as the case may be,
thereof, or the Lien held by the Administrative Agent, (c) municipal and zoning
laws, regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (d) general real estate
taxes and assessments not yet delinquent, (e) leases and subleases; provided
that such leases or subleases shall be on customary terms and reasonably
acceptable to the Administrative Agent and (f) such other items to which the
Administrative Agent may consent.


“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower, a Subsidiary
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“Pledge Agreement” shall mean the Second Amended and Restated Pledge Agreement
dated as of the Closing Date given by the Borrower and the Guarantors to the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, restated, amended and restated, supplemented or
otherwise modified in accordance with the terms hereof and thereof.


“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.


“Properties” shall have the meaning set forth in Section 3.10(a).


“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.


“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Subsidiaries (other than an Excluded Subsidiary) of any cash insurance proceeds
or condemnation or expropriation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets other than obsolete property or assets no
longer used or useful in the business of the Credit Parties or any of their
Subsidiaries.


“Register” shall have the meaning set forth in Section 9.6(c).
 
 
32

--------------------------------------------------------------------------------

 
 
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.2(d) for amounts drawn under
Letters of Credit.


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.


“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.


“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Required Lenders” shall mean, at any time, Lenders holding in the aggregate
more than fifty percent (50%) of (a) the sum of (i) the Revolving Commitments
and (ii) the Term Loans or (b) if the Commitments have been terminated, the sum
of the outstanding Revolving Loans, Term Loans and Participation Interests;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders,
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Commitments.


“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.


“Rescission Offer” shall mean a rescission offer or offers to be launched by the
Borrower under which the Borrower will offer (using cash and/or Capital Stock)
to (a) rescind and repurchase the units (consisting, in part, of Capital Stock
of the Borrower), including any unrealized losses with respect to such units,
sold to or issued to Persons in the GenCorp Stock Fund of the GenCorp Savings
Plan who may have been deemed to have purchased such units that were “sold” in
violation of Section 5 of the Securities Act of 1933, as amended, or any similar
state laws, (b) make payments to Persons who sold such units at a loss or who
have unrealized losses with respect to such units and (c) pay interest to
affected Persons; provided that the Rescission Offer shall not include the
rescission of units purchased by participants after the effective date of the
Borrower’s registration statement on Form S-8 dated June 30, 2008.


“Responsible Officer” shall mean, as to (a) the Borrower, (i) with respect to
the execution and delivery of this Agreement, the Notes, the Security Documents,
any Notice of Borrowing or a certificate pursuant to Section 4.1(g), 4.1(p) or
5.2(b) and with respect to any provision of a Credit Document that refers to the
“knowledge” of a Responsible Officer, the Chief Executive Officer, Chief
Financial Officer, the President or any Vice President of the Borrower and (ii)
with respect to the execution and delivery of any other Credit Document or
certificate, any duly authorized officer of the Borrower or representative
thereof designated by a duly authorized officer, or (b) any other Credit Party,
any duly authorized officer thereof.
 
 
33

--------------------------------------------------------------------------------

 
 
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation, (e) any
payment, prepayment, redemption or similar payment with respect to any
Subordinated Debt of any Credit Party or any of its Subsidiaries and (f) to the
extent not included in the corporate overhead of such Credit Party or such
Subsidiary, the payment by any Credit Party or any of its Subsidiaries of any
extraordinary management, advisory or consulting fee to any Person or the
payment of any extraordinary salary, bonus or other form of compensation to any
Person who is directly or indirectly a significant partner, shareholder, owner
or executive officer of any such Person.


“Revolving Availability” shall mean, on any date, the sum of (a) the aggregate
Revolving Committed Amount minus (b) the aggregate amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations.


“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.


“Revolving Commitment Fee” shall have the meaning set forth in Section 2.7(a).


“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on its Lender
Commitment Letter or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(c).


“Revolving Commitment Period” shall mean (a) with respect to Revolving Loans,
the period from and including the Closing Date to but excluding the Maturity
Date and (b) with respect to Revolving Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.


“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).


“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.


“Revolving Loan” shall have the meaning set forth in Section 2.1.
 
 
34

--------------------------------------------------------------------------------

 
 
“Revolving LOC Commitment” shall mean the commitment of the Issuing Lender to
issue Revolving Letters of Credit and with respect to each Revolving Lender, the
commitment of such Revolving Lender to purchase participation interests in the
Letters of Credit up to such Revolving Lender’s LOC Commitment as specified in
its Lender Commitment Letter or in the Register, as such amount may be reduced
from time to time in accordance with the provisions hereof.


“Revolving LOC Commitment Fee” shall have the meaning set forth in Section
2.7(b).


“Revolving LOC Committed Amount” shall have the meaning set forth in Section
2.2(a).


“Revolving LOC Fronting Fee” shall have the meaning set forth in Section 2.7(b).
 
“Revolving LOC Obligations” shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Revolving Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Revolving Letters of Credit plus
(ii) the aggregate amount of all drawings under Revolving Letters of Credit
honored by the Issuing Lender but not theretofore reimbursed.


“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower (if any) made by the Borrower pursuant to Section 2.1(e) and payable to
the order of any of the Revolving Lenders evidencing the Revolving Loans
provided by any such Revolving Lender, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
amended and restated, supplemented, extended, renewed or replaced from time to
time.


“Revolving Participation Interest” shall mean a participation interest purchased
by a Revolving Lender in LOC Obligations as provided in Section 2.2(c) and in
Swingline Loans as provided in Section 2.3.


“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.


“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


“Secured Parties” shall mean the Administrative Agent, the Lenders (including,
without limitation, the Issuing Lender) and the Bank Product Providers.


“Security Agreement” shall mean the Second Amended and Restated Security
Agreement dated as of the Closing Date given by the Borrower and the Guarantors
to the Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, amended and restated, modified or supplemented from time to time in
accordance with its terms.
 
 
35

--------------------------------------------------------------------------------

 
 
“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage Instruments and such other documents executed and delivered and/or
filed in connection with the attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements and patent, trademark and copyright
filings.


“Significant Subsidiary” shall mean any Domestic Subsidiary or Foreign
Subsidiary of any Credit Party the Consolidated Total Assets of which exceeds
$2,000,000.


“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.


“Snappon Judgments” shall mean any legal judgments rendered under French law
against Snappon SA, a French subsidiary of the Borrower.


“Specified Sales” shall mean the sale, transfer, lease or other disposition of
(a) inventory and materials in the ordinary course of business and (b) cash into
Cash Equivalents or Cash Equivalents into cash.


“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
(including, without limitation, the Existing Subordinated Notes) which by its
terms is specifically subordinated in right of payment to the prior payment of
the Credit Party Obligations and contains subordination and other terms
acceptable to the Administrative Agent.


“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.


“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.3(a), as such amounts may be reduced from time to time in accordance
with the provisions hereof.


“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).


“Swingline Lender” shall mean the Administrative Agent and any successor
swingline lender.


“Swingline Loan” shall have the meaning set forth in Section 2.3(a).
 
 
36

--------------------------------------------------------------------------------

 
 
“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Term Loan” shall have the meaning set forth in Section 2.4(a).


“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.


“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter, or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
9.6(b).


“Term Loan Committed Amount” shall have the meaning set forth in Section 2.4(a).


“Term Loan Facility” shall have the meaning set forth in Section 2.4(a).


“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.


“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.4(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.


“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16 to this Credit
Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.16.
 
“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.  A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “Eurodollar Tranche”.


“Transactions” shall mean the closing of this Credit Agreement and the other
Credit Documents and the consummation of the other transactions contemplated
hereby to occur in connection with such closing (including, without limitation,
the borrowing of the Term Loans and the payment of fees and expenses in
connection with all of the foregoing).


“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.19.


“Voting Securities” shall mean any class of Capital Stock of a Person pursuant
to which the holders thereof have, at the time of determination, the general
voting power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).


“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.


“Withholding Agent” means any Credit Party and the Administrative Agent.


“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 1.2                      Other Definitional Provisions.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Credit Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections and
Schedules shall be construed to refer to Articles and Sections of and Schedules
to, this Credit Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


Section 1.3                      Accounting Terms.


Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 or any other covenants impacted by GAAP to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.9 or any other covenants impacted by GAAP for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.


The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 1.4                      Time References.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


Section 1.5                      Execution of Documents.


Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.




ARTICLE II


THE LOANS; AMOUNT AND TERMS


Section 2.1                      Revolving Loans.


(a)           Revolving Commitment.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (ii) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect.  For
purposes hereof, the aggregate principal amount available for Revolving Loan
borrowings hereunder shall be ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000)
(as such aggregate maximum amount may be reduced from time to time as provided
in Section 2.8, the “Revolving Committed Amount”).  LIBOR Rate Loans shall be
made by each Revolving Lender at its LIBOR Lending Office and Alternate Base
Rate Loans at its Domestic Lending Office.  No Revolving Loans shall be made on
the Closing Date.
 
(b)           Revolving Loan Borrowings.


(i)           Notice of Borrowing.  The Borrower may request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
1:00 P.M. on the date of the requested borrowing in the case of Alternate Base
Rate Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans.  Each such Notice of Borrowing shall
be irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s)
therefor.  If the Borrower shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month, or
(2) the Type of Revolving Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder.  The Administrative Agent
shall give notice to each Revolving Lender promptly upon receipt of each Notice
of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof.
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)           Minimum Amounts.  Each Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).  Each Revolving
Loan that is made as a LIBOR Rate Loan shall be in a minimum aggregate amount of
$2,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).


(iii)           Advances.  Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 3:00 P.M. (1:00 P.M. in the
case of LIBOR Rate Loans) on the date specified in the applicable Notice of
Borrowing, in Dollars and in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent on the date specified in the applicable Notice of Borrowing
(by the end of business Eastern Time on such date) by crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.


(c)           Repayment.  Subject to the terms of this Credit Agreement,
Revolving Loans may be borrowed, repaid and reborrowed during the Revolving
Commitment Period.  The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date.


(d)           Interest.  Subject to the provisions of Section 2.10(b), Revolving
Loans shall bear interest as follows:


(i)           Alternate Base Rate Loans.  During such periods as Revolving Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and


(ii)           LIBOR Rate Loans.  During such periods as Revolving Loans shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.
 
 
41

--------------------------------------------------------------------------------

 


Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
 
(e)           Revolving Notes.  The Borrower’s obligation to pay each Revolving
Lender’s Revolving Loans shall be evidenced, upon such Revolving Lender’s
request, by a Revolving Note made payable to such Revolving Lender in
substantially the form of Schedule 2.1(e).


Section 2.2                      Letter of Credit Subfacility.


(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Revolving Commitment Period the
Issuing Lender shall issue, and the Revolving Lenders shall participate in,
standby Letters of Credit for the account of the Borrower from time to time upon
request in a form acceptable to the Issuing Lender; provided, however, that
(i) the aggregate amount of Revolving LOC Obligations shall not at any time
exceed ONE HUNDRED MILLION DOLLARS ($100,000,000) (the “Revolving LOC Committed
Amount”), (ii) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment, (iii) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (iv)
all Revolving Letters of Credit shall be denominated in Dollars and (v)
Revolving Letters of Credit may be issued for any lawful corporate purposes,
including in connection with workers’ compensation and other insurance
programs.  Except as otherwise expressly agreed upon by all the Revolving
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Revolving Letters of Credit hereunder,
the expiry dates of Revolving Letters of Credit may be extended annually or
periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve (12)
months from the date of extension; provided, further, that no Letter of Credit,
as originally issued or as extended, shall have an expiry date extending beyond
the date that is ten (10) days prior to the Maturity Date.  Each Letter of
Credit shall comply with the related LOC Documents.  The issuance and expiry
date of each Letter of Credit shall be a Business Day.  Any Letter of Credit
issued hereunder shall be in a minimum original face amount of $100,000 or such
lesser amount as approved by the Issuing Lender.  The Issuing Lender shall be
under no obligation to issue any Letter of Credit if any Revolving Lender is at
such time a Defaulting Lender hereunder, unless the Issuing Lender has entered
into arrangements satisfactory to the Issuing Lender with the Borrower or such
Revolving Lender to eliminate the Issuing Lender’s risk with respect to such
Lender’s Revolving LOC Obligations.  The Issuing Lender shall provide prompt
notice to the Borrower upon becoming aware of any Defaulting Lender.  The
Borrower’s Reimbursement Obligations in respect of each Existing Letter of
Credit, and each Revolving Lender’s participation obligations in connection
therewith, shall be governed by the terms of this Credit Agreement.  Wells Fargo
shall be the Issuing Lender on all Letters of Credit issued after the Closing
Date.  The Existing Letters of Credit shall, as of the Closing Date, be deemed
to have been issued as Letters of Credit hereunder and subject to and governed
by the terms of this Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)           Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender and the Administrative Agent at
least three (3) Business Days prior to the requested date of issuance.  The
Issuing Lender will promptly upon request provide to the Administrative Agent
for dissemination to the Revolving Lenders a detailed report specifying the
Revolving Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of any
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, expiry date as well as any payments or expirations
which may have occurred.  The Issuing Lender will further provide to the
Administrative Agent promptly upon request copies of the Revolving Letters of
Credit.


(c)           Participations.  Each Revolving Lender, (i) on the Closing Date
with respect to each Existing Letter of Credit and (ii) upon issuance of any
Letter of Credit (or upon a Person becoming a Revolving Lender hereunder), shall
be deemed to have purchased, without recourse to the Issuing Lender, and the
Issuing Lender shall be deemed to have granted without recourse to the Issuing
Lender, a risk participation from the Issuing Lender in such Letter of Credit
and the obligations arising thereunder and any collateral relating thereto, in
each case in an amount equal to its Revolving Commitment Percentage of the
maximum amounts available to be drawn under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its Revolving Participation Interest by paying its Revolving
Commitment Percentage of the amounts drawn under such Letter of Credit.  Without
limiting the scope and nature of each Revolving Lender’s participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
as required hereunder or under any LOC Document, each such Revolving Lender
shall fund its Revolving Participation Interest therein by paying to the Issuing
Lender its Revolving Commitment Percentage of such unreimbursed drawing in same
day funds on the day of notification by the Issuing Lender of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection (d)
hereof.  The obligation of each Revolving Lender to so pay the Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of a Default, an Event of Default or any other occurrence or event.  Any such
payment shall not relieve or otherwise impair the obligation of the Borrower to
reimburse the Issuing Lender under any Letter of Credit, together with interest
as hereinafter provided.
 
 
43

--------------------------------------------------------------------------------

 
 
(d)           Reimbursement.  In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Borrower and the
Administrative Agent.  The Borrower shall reimburse the Issuing Lender on the
day of drawing under any Letter of Credit (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents if the Borrower shall have been given notice of
such drawing by 12:00 Noon and otherwise on the next Business Day after such
drawing if the Borrower shall have been given notice of such drawing after 12:00
Noon.  If the Borrower shall be given notice of a drawing by 12:00 Noon and
shall fail to reimburse the Issuing Lender on the same date of such notice, the
unreimbursed amount of such drawing shall bear interest from the date of notice
until payment in full at a per annum rate equal to the ABR Default Rate.  If the
Borrower shall be given notice of a drawing after 12:00 Noon, the unreimbursed
amount of such drawing shall bear interest from the date of notice until the
next Business Day at a per annum rate equal to the Alternate Base Rate plus the
Applicable Percentage and if the Borrower shall fail to reimburse the Issuing
Lender on such next Business Day, the unreimbursed amount of such drawing shall
bear interest from the Business Day succeeding the date of notice until payment
in full at a per annum rate equal to the ABR Default Rate.  Unless the Borrower
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Mandatory LOC Borrowing in the amount of the drawing as
provided in subsection (e) hereof, the proceeds of which will be used to satisfy
the Reimbursement Obligations.  The Borrower’s Reimbursement Obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit; provided that the Borrower shall not
be deemed to have waived any claims it may have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person and may separately pursue such claims after payment of
such Reimbursement Obligations.  The Issuing Lender will promptly notify the
Administrative Agent (which shall promptly notify the Revolving Lenders) of the
amount of any unreimbursed drawing and each Revolving Lender shall promptly fund
its Revolving Participation Interest therein by paying to the Administrative
Agent for the account of the Issuing Lender, in Dollars and in immediately
available funds, the amount of such Revolving Lender’s Revolving Commitment
Percentage of such unreimbursed drawing.  Such payment shall be made on the day
such notice is received by such Revolving Lender from the Issuing Lender if such
notice is received at or before 2:00 P.M., otherwise such payment shall be made
at or before 12:00 Noon on the Business Day next succeeding the day such notice
is received.  If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
44

--------------------------------------------------------------------------------

 
 
(e)           Repayment with Revolving Loans.  On any day on which the Borrower
shall have requested, or been deemed to have requested, a Revolving Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Revolving Lenders that a Revolving Loan has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case a Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans
(each such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective Revolving LOC Obligations.  Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans on the
day such notice is received by the Revolving Lenders from the Administrative
Agent if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received, in each case notwithstanding (i) the amount of
Mandatory LOC Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required in Section 2.1(b), (v)
the date of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have been drawn upon.  In
the event that any Mandatory LOC Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
occurrence of a Bankruptcy Event), then each such Revolving Lender hereby agrees
that it shall forthwith fund (as of the date the Mandatory LOC Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) its Revolving
Participation Interests in the outstanding Revolving LOC Obligations; provided,
further, that in the event any Revolving Lender shall fail to fund its Revolving
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Revolving Lender’s unfunded Revolving
Participation Interest therein shall bear interest payable by such Revolving
Lender to the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.


(f)           Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.


(g)           ISP98.  Unless otherwise expressly agreed by the Issuing Lender
and the Borrower, when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit.
 
 
45

--------------------------------------------------------------------------------

 
 
(h)           Designation of Subsidiaries as Account Parties.  Notwithstanding
anything to the contrary set forth in this Agreement, a Letter of Credit issued
hereunder may contain a statement to the effect that such Letter of Credit is
issued for the account of a Subsidiary of the Borrower; provided that,
notwithstanding such statement, the Borrower shall be the actual account party
for all purposes of this Agreement for such Letter of Credit and such statement
shall not affect the Borrower’s Reimbursement Obligations hereunder with respect
to such Letter of Credit.


(i)           Conflict with LOC Documents.  In the event of any conflict between
this Agreement and any LOC Document (including any letter of credit application
and any LOC Documents relating to the Existing Letters of Credit), this
Agreement shall control.


(j)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Issuing Lender may require the Borrower to Cash
Collateralize the LOC Obligations pursuant to Section 2.21.


Section 2.3                      Swingline Loan Subfacility.


(a)           Swingline Commitment.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, may, in its discretion and in reliance upon the agreements
of the other Lenders set forth in this Section, make certain revolving credit
loans to the Borrower (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) for the purposes hereinafter set forth; provided, however, (i) the
aggregate amount of Swingline Loans outstanding at any time shall not exceed
FIVE MILLION DOLLARS ($5,000,000) (the “Swingline Committed Amount”), and (ii)
the sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding Revolving LOC Obligations shall not
exceed the Revolving Committed Amount.  Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof.


(b)           Swingline Loan Borrowings.


(i)           Notice of Borrowing and Disbursement.  The Swingline Lender will
make Swingline Loans available to the Borrower on any Business Day upon delivery
of a Notice of Borrowing by the Borrower to the Administrative Agent not later
than 2:00 P.M. on such Business Day.  Swingline Loan borrowings hereunder shall
be made in minimum amounts of $100,000 and in integral amounts of $100,000 in
excess thereof.  Such borrowing will then be made available to the Borrower by
the Swingline Lender on the date specified in the applicable Notice of Borrowing
(by the end of business Eastern Time on such date) by crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Swingline Lender and in like funds
as received by the Administrative Agent.  Notwithstanding anything to the
contrary contained herein, the Swingline Lender shall not at any time be
obligated to make any Swingline Loan hereunder if any Revolving Lender is at
such time a Defaulting Lender hereunder, unless the Swingline Lender has entered
into arrangements satisfactory to the Swingline Lender with the Borrower or such
Revolving Lender to eliminate the Swingline Lender’s risk with respect to such
Revolving Lender’s obligations in respect of its Swingline Commitment.  The
Swingline Lender shall provide prompt notice to the Borrower upon becoming aware
of any Defaulting Lender.
 
 
46

--------------------------------------------------------------------------------

 
 
(ii)           Repayment of Swingline Loans.  Each Swingline Loan borrowing
shall be due and payable on the Maturity Date.  The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (1) the Maturity Date, (2) the occurrence of
any Bankruptcy Event, (3) upon acceleration of the Credit Party Obligations
hereunder, whether on account of a Bankruptcy Event or any other Event of
Default, and (4) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof (each such Revolving Loan borrowing made on account of any
such deemed request therefor as provided herein being hereinafter referred to as
“Mandatory Swingline Borrowing”).  Each Revolving Lender hereby irrevocably
agrees to make such Revolving Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence and on the same such date
notwithstanding (I) the amount of the Mandatory Swingline Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Swingline Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Swingline Borrowing or contemporaneously therewith.  In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (y) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Mandatory Swingline Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)           Interest on Swingline Loans.  Subject to the provisions of Section
2.10(b), Swingline Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.


(d)           Swingline Note.  The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).


(e)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Swingline Lender may require the Borrower to Cash
Collateralize the outstanding Swingline Loans pursuant to Section 2.21.


Section 2.4                      Term Loan.


(a)           Term Loan.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Term
Loan Lender severally, but not jointly, agrees to make available to the Borrower
(through the Administrative Agent) on the Closing Date such Term Loan Lender’s
Term Loan Commitment Percentage of a term loan in Dollars (the “Term Loan”) in
the aggregate principal amount of FIFTY MILLION DOLLARS ($50,000,000) (the “Term
Loan Committed Amount”) for the purposes hereinafter set forth (such facility,
the “Term Loan Facility”).  Upon receipt by the Administrative Agent of the
proceeds of the Term Loan, such proceeds will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of the office of the Administrative Agent specified in Section 9.2, or
at such other office as the Administrative Agent may designate in writing, with
the aggregate of such proceeds made available to the Administrative Agent by the
Term Loan Lenders and in like funds as received by the Administrative Agent (or
by crediting such other account(s) as directed by the Borrower).  The Term Loan
may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Borrower may request in the Notice of Borrowing delivered to the
Administrative Agent prior to the Closing Date; provided, however, that the Term
Loan made on the Closing Date may only consist of Alternate Base Rate Loans
unless the Borrower delivers a funding indemnity letter, substantially in the
form of Schedule 2.4(a), reasonably acceptable to the Administrative Agent not
less than three (3) Business Days prior to the Closing Date.  LIBOR Rate Loans
shall be made by each Term Loan Lender at its LIBOR Lending Office and Alternate
Base Rate Loans at its Domestic Lending Office.  Amounts repaid or prepaid on
the Term Loan may not be reborrowed.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Repayment of Term Loan.  The principal amount of the Term Loan
shall be repaid in consecutive quarterly installments of $625,000 to be paid on
the last day of each of February, May, August and November (beginning with the
quarter ending February 29, 2012) (provided, however, if such payment date is
not a Business Day, such payment shall be due on the preceding Business Day),
unless accelerated sooner pursuant to Section 7.2.  The outstanding principal
amount of the Term Loan and all accrued but unpaid interest and other amounts
payable with respect to the Term Loan shall be repaid on the Maturity Date.


(c)           Interest on the Term Loan.  Subject to the provisions of Section
2.8, the Term Loan shall bear interest as follows:


(i)           Alternate Base Rate Loans.  During such periods as the Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Margin; and


(ii)           LIBOR Rate Loans.  During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.


Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.


(d)           Term Loan Notes; Covenant to Pay.  The Borrower’s obligation to
pay each Term Loan Lender shall be evidenced by this Agreement and, upon such
Term Loan Lender’s request, by a duly executed promissory note of the Borrower
to such Term Loan Lender in substantially the form of Schedule 2.4(d).  The
Borrower covenants and agrees to pay the Term Loan in accordance with the terms
of this Agreement.


Section 2.5                      [Reserved]


Section 2.6                      [Reserved]


Section 2.7                      Fees.


(a)           Revolving Commitment Fee.  In consideration of the Revolving
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Revolving
Commitment Fee”) in an amount equal to 0.50% per annum on the average daily
unused amount of the Revolving Committed Amount.  For purposes of computation of
the Revolving Commitment Fee, Revolving LOC Obligations shall be considered
usage but Swingline Loans shall not be considered usage of the Revolving
Committed Amount.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)           Revolving LOC Fees.  In consideration of the Revolving LOC
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Revolving LOC Commitment
Fee”) equal to the Applicable Percentage for Revolving Loans that are LIBOR Rate
Loans per annum on the average daily maximum amount available to be drawn under
each Letter of Credit from the date of issuance to the date of expiration.  In
addition to such Revolving LOC Commitment Fee, the Borrower agrees to pay to the
Issuing Lender, for its own account without sharing by the Revolving Lenders, an
additional fronting fee (the “Revolving LOC Fronting Fee”) of one-quarter of one
percent (0.25%) per annum on the average daily maximum amount available to be
drawn under each Letter of Credit issued by it.


(c)           Issuing Lender Fees.  In addition to the Revolving LOC Fronting
Fees payable pursuant to this Section, the Borrower shall pay to the Issuing
Lender for its own account without sharing by the other Lenders the reasonable
and customary charges from time to time of the Issuing Lender with respect to
the amendment, transfer, administration, cancellation and conversion of, and
drawings under, the Letters of Credit (collectively, the “Issuing Lender Fees”).


(d)           Administrative Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.


(e)           Payment of Fees.  The Revolving Commitment Fees, Revolving LOC
Commitment Fees, Revolving LOC Fronting Fees and Issuing Lender Fees shall each
be payable quarterly in arrears on the last Business Day of each calendar
quarter.


Section 2.8                      Commitment Reductions.


(a)           Voluntary Reductions.  The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $2,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination of the Revolving Committed Amount shall be permitted if after giving
effect thereto, and to any repayments of the Revolving Loans made on the
effective date thereof, the sum of the aggregate principal amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations would exceed the Revolving Committed Amount then in effect.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           Maturity Date.  The Revolving Commitments, the LOC Commitments and
the Swingline Commitment shall automatically terminate on the Maturity Date.


Section 2.9                      Repayments.


(a)           Optional Repayments.  The Borrower shall have the right to repay
the Revolving Loans or Term Loan in whole or in part from time to time as the
Borrower may elect provided, however, that (i) each partial prepayment of the
Revolving Loans or Term Loan shall be in a minimum principal amount of
$2,000,000 and integral multiples of $250,000 in excess thereof.  The Borrower
shall give at least three (3) Business Days’ (but not more than five (5)
Business Days’) irrevocable notice in the case of LIBOR Rate Loans and at least
one (1) Business Day’s (but not more than five (5) Business Days’) irrevocable
notice in the case of Alternate Base Rate Loans, to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable).  Subject to the
foregoing terms, amounts prepaid under this Section 2.9(a) shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities.  All repayments under this Section 2.9(a) shall
be subject to Section 2.18, but otherwise without premium or penalty.  Interest
on the principal amount prepaid shall be due and payable on any date that a
repayment is made hereunder through the date of repayment.


(b)           Mandatory Repayments.


(i)           Revolving Commitment. If at any time after the Closing Date, the
sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding Revolving LOC Obligations shall
exceed the Revolving Committed Amount then in effect, the Borrower immediately
shall prepay the Revolving Loans and Swingline Loans and (after all Revolving
Loans and Swingline Loans have been repaid) cash collateralize the Revolving LOC
Obligations in an amount sufficient to eliminate such excess.


(ii)           Asset Dispositions. Promptly following any Asset Disposition (or
related series of Asset Dispositions), the Borrower shall prepay the Loans in an
aggregate amount equal to the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (vi) below); provided that (I) the Net Cash
Proceeds from Asset Dispositions in any fiscal year shall not be required to be
so applied until the aggregate amount of such Net Cash Proceeds is equal to or
greater than $1,000,000 for such fiscal year and (II) the Borrower shall be
permitted to reinvest up to $10,000,000 of Net Cash Proceeds received from Asset
Dispositions pursuant to clause (A) above in the aggregate in fixed or capital
assets or otherwise reinvest such Net Cash Proceeds in Permitted Acquisitions
and Permitted Investments, so long as (x) no Default or Event of Default shall
have occurred and be continuing at the time of such Asset Disposition and at the
time of such reinvestment, (y) before or promptly after such Asset Disposition,
the Borrower delivers to the Administrative Agent a certificate stating that
such Net Cash Proceeds will be reinvested in accordance with the terms of this
Section 2.9(b)(ii) and (z) such reinvestments occurs within 365 days of the
receipt of such Net Cash Proceeds.
 
 
51

--------------------------------------------------------------------------------

 
 
(iii)           Debt Issuances.  Promptly, upon receipt by any Credit Party or
any of its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall
prepay the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds
of such Debt Issuance (such prepayment to be applied as set forth in clause (vi)
below).


(iv)           Recovery Event.  To the extent Net Cash Proceeds received in
connection with any Recovery Event are not used to acquire fixed or capital
assets in replacement of the assets subject to such Recovery Event within
365 days of the receipt of such Net Cash Proceeds, immediately following the
365th day occurring after the receipt of such Net Cash Proceeds, the Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds (such prepayment to be applied as set forth in clause (vi) below);
provided that (A) the Net Cash Proceeds from Recovery Events in any fiscal year
shall not be required to be so applied until the aggregate amount of such Net
Cash Proceeds is equal to or greater than $1,000,000 for such fiscal year, (B)
after the occurrence and during the continuation of a Default, any Net Cash
Proceeds shall be delivered to the Administrative Agent in escrow until the
earlier of (I) the cure of such Default at which time the Net Cash Proceeds
shall be used by the Borrower as set forth herein and (II) the occurrence of an
Event of Default at which time the Net Cash Proceeds shall be used to prepay the
Loans as set forth herein and (C) after the occurrence and during the
continuance of an Event of Default, any Net Cash Proceeds received in connection
with any Recovery Event shall be promptly used to prepay the Loans (such
prepayment to be applied as set forth in clause (vi) below) and the Borrower and
its Subsidiaries shall not have the right to reinvest such Net Cash Proceeds.


(v)           Litigation Award.  To the extent Net Cash Proceeds received in
connection with any Litigation Award are not reinvested in the business of the
Credit Parties within 365 days of the receipt of such Net Cash Proceeds,
immediately following the 365th day occurring after the receipt of such Net Cash
Proceeds, the Borrower shall prepay the Loans in an aggregate amount equal to
one 100% of such Net Cash Proceeds (such prepayment to be applied as set forth
in clause (vi) below); provided that (A) the Net Cash Proceeds from any
Litigation Award in any fiscal year shall not be required to be so applied until
the aggregate amount of such Net Cash Proceeds is equal to or greater than
$1,000,000 for such fiscal year, (B) after the occurrence and during the
continuation of a Default, any Net Cash Proceeds shall be delivered to the
Administrative Agent in escrow until the earlier of (I) the cure of such Default
at which time the Net Cash Proceeds shall be used by the Borrower as set forth
herein and (II) the occurrence of an Event of Default at which time the Net Cash
Proceeds shall be used to prepay the Loans as set forth herein and (C) after the
occurrence and during the continuance of an Event of Default, any Net Cash
Proceeds received in connection with any Litigation Award shall be promptly used
to prepay the Loans (such prepayment to be applied as set forth in clause (vi)
below) and the Borrower and its Subsidiaries shall not have the right to
reinvest such Net Cash Proceeds.
 
 
52

--------------------------------------------------------------------------------

 
 
(vi)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.9(b) shall be applied as follows:


(A)           with respect to all amounts prepaid pursuant to Section 2.9(b)(i),
(1) first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to a cash collateral account in respect of
Revolving LOC Obligations; and


(B)           with respect to all amounts prepaid pursuant to Sections
2.9(b)(ii) through (v), (1) first to the Term Loans (pro rata to the remaining
amortization payments set forth in Section 2.4(b)), (2) second to outstanding
Swingline Loans (without a corresponding permanent reduction in the Revolving
Committed Amount), (3) third to the outstanding Revolving Loans (without a
corresponding permanent reduction in the Revolving Committed Amount) and (4)
fourth any remaining amounts shall be paid to the Borrower.  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities.  All prepayments under this Section 2.9(b) shall
be subject to Section 2.19 and be accompanied by interest on the principal
amount prepaid through the date of prepayment.


(c)           Bank Product Obligations Unaffected.  Any repayment made pursuant
to this Section shall not affect the Borrower’s obligation to continue to make
payments under any Bank Product, which shall remain in full force and effect
notwithstanding such repayment, subject to the terms of such Bank Product.


Section 2.10                    Default Rate and Payment Dates.


(a)           If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.11 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.


(b)           Upon the occurrence, and during the continuance, of an Event of
Default, at the election of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall bear interest, payable on
demand (and monthly if demand is not made), at a per annum rate 2% greater than
the rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then the ABR Default
Rate).
 
 
53

--------------------------------------------------------------------------------

 

 
(c)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to Section 2.10(b) shall
be payable from time to time on demand.


Section 2.11                    Conversion Options.


(a)           The Borrower may, in the case of Revolving Loans and the Term
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans by giving the Administrative Agent at least three (3) Business Days’
prior irrevocable written notice of such election, such notice to be in
substantially the form of the notice of conversion attached hereto as Schedule
2.11 (a “Notice of Conversion”).  In addition, the Borrower may elect from time
to time to convert LIBOR Rate Loans to Alternate Base Rate Loans by delivering
an irrevocable Notice of Conversion to the Administrative Agent by 1:00 P.M. one
Business Date prior to the proposed date of conversion.  If the date upon which
an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day.  All or any part of outstanding Alternate Base Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions shall be in an aggregate principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof.  LIBOR Rate Loans may only
be converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period.  If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.


(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the notice provisions contained in Section 2.11(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Borrower shall fail to give timely notice of an
election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans
is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 2.12                    Computation of Interest and Fees.


(a)           Interest payable hereunder with respect to any Alternate Base Rate
Loan (or any LIBOR Rate Loan based on the Prime Rate) shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed.  All other fees, interest and all other amounts payable hereunder shall
be calculated on the basis of a 360 day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.


(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral.  In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
 
55

--------------------------------------------------------------------------------

 
 
Section 2.13                    Pro Rata Treatment and Payments.


(a)           Allocation of Payments Before Exercise of Remedies.  Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.  Unless otherwise indicated herein, each
payment under this Credit Agreement or any Note shall be applied, first, to any
fees then due and owing by the Borrower pursuant to Section 2.7, second, to
interest then due and owing hereunder and under the Notes and, third, to
principal then due and owing hereunder and under the Notes.  Each payment on
account of any fees pursuant to Section 2.7 shall be made pro rata in accordance
with the respective amounts due and owing (except as to the Revolving LOC
Fronting Fees and the Issuing Lender Fees, which fees shall be for the account
of the applicable Issuing Lender).  Each voluntary repayment on account of
principal of the Loans shall be applied in accordance with the terms of Section
2.9(a).  Each mandatory prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.9(b).  All payments (including prepayments)
to be made by the Borrower on account of principal, interest and fees shall be
made without defense, set-off or counterclaim (except as provided in Section
2.19(b)) and shall be made to the Administrative Agent for the account of the
Lenders, the Issuing Lenders or the Swingline Lender, as the case may be, at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due.  The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.


(b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the invocation of default
interest pursuant to Section 2.10(b)) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Credit Party Obligations or
in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent and the Issuing Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;
 
 
56

--------------------------------------------------------------------------------

 
 
SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lenders;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise enforcing its rights with respect to the Credit Party Obligations
owing to such Lender;


FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;


FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;


SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section.  Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product. Amounts distributed with respect to any Bank Product
Debt shall be the last Bank Product Amount reported to the Administrative Agent;
provided that any such Bank Product Provider may provide an updated Bank Product
Amount to the Administrative Agent prior to payments made pursuant to this
Section.  The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider.  In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.
 
 
57

--------------------------------------------------------------------------------

 
 
Section 2.14                    Non-Receipt of Funds by the Administrative
Agent.


(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.


(b)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
 
58

--------------------------------------------------------------------------------

 
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Article IV are
not satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans and Term Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
9.5(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any such payment under Section 9.5(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


Section 2.15                    Inability to Determine Interest Rate.


Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.
 
 
59

--------------------------------------------------------------------------------

 
 
Section 2.16                    Illegality.


Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans.  The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.


Section 2.17                    Yield Protection.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or
Issuing Lender;
 
 
60

--------------------------------------------------------------------------------

 
 
(ii)           subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.19 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or Issuing Lender); or


(iii)           impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Issuing Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Lender, the Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered.  Each Lender agrees to
use reasonable efforts (including reasonable efforts to change its Domestic
Lending Office or LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender to be material.


(b)           Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s capital or on the capital of
such Lender’s or Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.
 
 
61

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation.


Section 2.18                    Indemnity; Nature of Issuing Lender’s Duties.


(a)           The Credit Parties hereby agree to indemnify each Lender and to
hold such Lender harmless from any funding loss or expense which such Lender may
sustain or incur as a consequence of (i) the failure by the Borrower to pay the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (ii) the failure of the Borrower to accept a borrowing after
the Borrower has given a notice in accordance with the terms hereof, (iii) the
failure of the Borrower to make any repayment or prepayment after the Borrower
has given a notice in accordance with the terms hereof, and/or (iv) the making
by the Borrower of a repayment or prepayment of a Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Loans hereunder.  A certificate as to
any additional amounts payable pursuant to this Section submitted by any Lender,
through the Administrative Agent, to the Borrower (which certificate must be
delivered to the Administrative Agent within ninety (90) days following such
default, repayment or conversion) shall be conclusive in the absence of manifest
error); provided that if such certificate is not be delivered to the
Administrative Agent within ninety (90) days following such Lender becoming
aware of such default, repayment or conversion, such Lender shall only be
entitled to receive payment pursuant to this Section with respect to losses or
expenses incurred by such Lender during the ninety (90) days prior to the date
such Lender delivers such certificate to the Administrative Agent.  The
agreements in this Section shall survive termination of this Credit Agreement
and payment in full of the Credit Party Obligations.


(b)           In addition to its other obligations under Section 2.2, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).
 
 
62

--------------------------------------------------------------------------------

 
 
(c)           As between the Credit Parties, the Issuing Lender and each Lender,
the Credit Parties shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  Neither the Issuing Lender nor
any Lender shall be responsible:  (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) for errors in interpretation of technical terms; (vi) for any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.


(d)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties.  It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.


(e)           Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrower contained in Section 2.2(d) hereof.  The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.


(f)           Notwithstanding anything to the contrary contained in this
Section, the Credit Parties shall have no obligation to indemnify the Issuing
Lender or any Lender in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 2.19                    Taxes.


(a)           Issuing Lender.  For purposes of this Section 2.19, the term
“Lender” includes any Issuing Lender.


(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Credit Party shall be increased as necessary so that after making
such deductions (including such deductions applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such deductions been made.


(c)           Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)           Indemnification by the Borrower.  The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
 
64

--------------------------------------------------------------------------------

 
 
(f)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.19, such Credit Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.


(g)           Status of Lenders.


(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing,


(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
 
65

--------------------------------------------------------------------------------

 
 
(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)           executed originals of IRS Form W-8ECI;


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that (A) such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) the interest payments in question are not effectively connected with a
U.S. trade or business conducted by such Foreign Lender or are effectively
connected but are not includible in the Foreign Lender’s gross income for U.S.
federal income tax purposes under an income tax treaty (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of  IRS Form W-8BEN; or


(iv)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
 
66

--------------------------------------------------------------------------------

 
 
(D)           if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.19
(including additional amounts pursuant to this Section 2.19), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.


(i)           Survival.  Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 2.20                    Replacement of Lenders.


If any Lender shall (a) be a Defaulting Lender or (b) become affected by any of
the changes or events described in Sections 2.16, 2.17, 2.18 or 2.19 and shall
petition the Borrower for any increased cost or amounts thereunder (in the case
of any Lender falling under the category of clause (a), (b) or (c) above, a
“Replaced Lender”), then in such case, the Borrower may, upon at least thirty
(30) Business Days’ notice to the Administrative Agent and such Replaced Lender
and so long as no Default or Event of Default has occurred and is continuing,
designate a replacement lender (a “Replacement Lender”) acceptable to the
Administrative Agent in its reasonable discretion, to which such Replaced Lender
shall, subject to its receipt (unless a later date for the remittance thereof
shall be agreed upon by the Borrower and the Replaced Lender) of all amounts
owed to such Replaced Lender under Sections 2.16, 2.17, 2.18 or 2.19, assign at
par all (but not less than all) of its rights, obligations, Loans and
Commitments hereunder; provided, that all amounts owed to such Replaced Lender
by the Borrower (except liabilities which by the terms hereof survive the
payment in full of the Loans and termination of this Agreement) shall be paid in
full as of the date of such assignment.  Upon any assignment by any Lender
pursuant to this Section 2.20 becoming effective, the Replacement Lender shall
thereupon be deemed to be a “Lender” for all purposes of this Agreement and such
Replaced Lender shall thereupon cease to be a “Lender” for all purposes of this
Agreement and shall have no further rights or obligations hereunder (other than
pursuant to Sections 2.16, 2.17, 2.18 or 2.19, and 9.5 while such Replaced
Lender was a Lender).  If any Replaced Lender shall refuse to assign its rights,
obligations, Loans and Commitment in accordance with the terms of this
Section 2.20, the Replaced Lender shall cease to be a “Lender” for all purposes
of this Agreement upon payment to the Replaced Lender of all amounts owing to
such Replaced Lender in accordance with the terms of this Section 2.20 without
any further action of such Replaced Lender and so long as no Default or Event of
Default shall have occurred and be continuing, the Borrower shall have the right
to designate a Replacement Lender acceptable to the Administrative Agent in its
reasonable discretion.


           Section 2.21                         Cash Collateral.


(a)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or any Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize all Fronting Exposure of the Issuing Lender
and the Swingline Lender with respect to such Defaulting Lender (determined
after giving effect to Section 2.22(b) and any Cash Collateral provided by the
Defaulting Lender).


(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first-priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to clause (c) below.  If at any time the Administrative
Agent, Issuing Lender or Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, Issuing Lender or Swingline Lender pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
 
 
68

--------------------------------------------------------------------------------

 
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section or Section
2.22 in respect of Letters of Credit or Swingline Loans, shall be held and
applied to the satisfaction of the specific LOC Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(d)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.21 following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and each Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each applicable Issuing Lender and
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.


Section 2.22                    Defaulting Lenders.


           (a)           Defaulting Lender Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:


(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 9.1.
 
 
69

--------------------------------------------------------------------------------

 
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.21; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lender’s and the Swingline Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement in accordance with Section 2.21; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LOC Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.22(a)(iv). Any payments, repayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)           Certain Fees.


(A)           Commitment Fees.  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)           Letter of Credit Fees.  Each Defaulting Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant Section 2.21.


(C)           Reallocation of Fees.  With respect to any Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LOC Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.
 
 
70

--------------------------------------------------------------------------------

 
 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LOC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) the conditions set forth in Section 4.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) such reallocation does not cause the aggregate Committed Funded Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.21.


           (b)           Defaulting Lender Cure.  If the Borrower, the
Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Commitment Percentages
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
 
71

--------------------------------------------------------------------------------

 
 
(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:


Section 3.1                      Financial Condition.


(a)           (i) The audited consolidated financial statements of the Borrower
and its consolidated Subsidiaries for the fiscal years ended November 30, 2008,
2009 and 2010, together with the related consolidated statements of income or
operations, equity and cash flows for the fiscal years ended on such dates, (ii)
the unaudited consolidated financial statements of the Borrower and its
consolidated Subsidiaries for the nine-month period ending on August 31, 2011,
together with the related consolidated statements of income or operations,
equity and cash flows for the nine-month period ending on such date and (iii) a
balance sheet of the Borrower and its consolidated Subsidiaries as of the last
day of the quarter ended immediately prior to the Closing Date:


(A)           were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;


(B)           fairly present the financial condition of the Borrower and its
consolidated Subsidiaries as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby;


(C)           show all material Indebtedness and other liabilities (including
liabilities for taxes, material commitments and contingent obligations), direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, required to be shown on a balance sheet prepared in accordance with
GAAP; and


(D)           show all other material Indebtedness and other liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, in the notes (shown in accordance with GAAP) to the financial
statements referred to in Section 3.1(a)(i) and (ii) above.
 
 
72

--------------------------------------------------------------------------------

 
 
(b)           The five-year projections (prepared quarterly through the fiscal
year end of the first year following the Closing Date and annually thereafter)
of the Borrower and its consolidated Subsidiaries  delivered to the Lenders on
or prior to the Closing Date have been prepared in good faith based upon
reasonable assumptions and are materially consistent with the information
provided to WFS and Wells Fargo prior to the delivery of the Commitment Letter.


Section 3.2                      No Change.


Since November 30, 2010, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.


Section 3.3                      Corporate Existence.


Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite power and authority and the legal right to own and operate all its
material property, to lease the material property it operates as lessee and to
conduct the business in which it is currently engaged, and (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent that such failure to
qualify could not reasonably be expected to have a Material Adverse Effect.


Section 3.4                      Corporate Power; Authorization; Enforceable
Obligations.


Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party.  No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any of the Credit Parties (other than those which have been obtained) or with
the validity or enforceability of any Credit Document against any of the Credit
Parties (except such filings as are necessary in connection with the perfection
of the Liens created by such Credit Documents).  Each Credit Document to which
it is a party has been duly executed and delivered on behalf of the applicable
Credit Party.  Each Credit Document to which it is a party constitutes a legal,
valid and binding obligation of each such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
 
73

--------------------------------------------------------------------------------

 
 
Section 3.5                      Compliance with Laws; No Conflict; No Default.


(a)           The execution, delivery and performance by each Credit Party of
the Credit Documents to which such Credit Party is a party, in accordance with
their respective terms, the borrowings hereunder and the Transactions do not and
will not, by the passage of time, the giving of notice or otherwise, (i) require
any Governmental Approval (other than such Governmental Approvals that have been
obtained or made and not subject to suspension, revocation or termination) or
violate any Requirement of Law relating to such Credit Party, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws, articles of organization, operating agreement or other
organizational documents of such Credit Party or any material indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such
Person, or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Liens arising under the Credit Documents.


(b)          Each Credit Party (i) (x) has all Governmental Approvals required
by law for it to conduct its business, each of which is in full force and
effect, (y) each such Governmental Approval is final and not subject to review
on appeal and (z) each such Governmental Approval is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Requirements of Law relating
to it or any of its respective properties, in each case except to the extent the
failure to obtain such Governmental Approval or failure to comply with such
Governmental Approval or Requirement of Law could not reasonably be expected to
have a Material Adverse Effect.  Each Credit Party possesses or has the right to
use, all leaseholds, licenses, easements and franchises and all authorizations
and other rights that are material to and necessary for the conduct of its
business.  Except to the extent noncompliance with the foregoing leaseholds,
easements and franchises could not reasonably be expected to have a Material
Adverse Effect, all of the foregoing are in full force and effect, and the
Credit Parties are in substantial compliance with the foregoing without any
known conflict with the valid rights of others.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such Governmental Approval, leasehold, license, easement,
franchise or other right, which termination or revocation could, individually or
in the aggregate, reasonably be expected to have Material Adverse Effect.


(c)           None of the Credit Parties is in default under or with respect to
any of its Material Contracts or under or with respect to any of its other
Contractual Obligations, or any judgment, order or decree to which it is a
party, in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.


Section 3.6                      No Material Litigation.


No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Credit Parties,
threatened by or against any Credit Party, any Subsidiary of a Credit Party or
any Excluded Subsidiary, or against any of their respective properties or
revenues, (a) with respect to the Credit Documents or any Loan or any of the
Transactions, or (b) which could reasonably be expected to have a Material
Adverse Effect.
 
 
74

--------------------------------------------------------------------------------

 
 
Section 3.7                      Investment Company Act.


None of the Credit Parties is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.


Section 3.8                      Margin Regulations.


No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Credit
Parties (a) are not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of such terms
under Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.


Section 3.9                      ERISA.


Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, except to the
extent that any such occurrence or failure to comply would not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred resulting in any liability that has remained underfunded, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period
which could reasonably be expected to have a Material Adverse Effect.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower, nor any Subsidiary of the Borrower nor
any Commonly Controlled Entity is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan that could reasonably
be expected to have a Material Adverse Effect.


Section 3.10                    Environmental Matters.
 
(a)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by any of the Credit Parties or their Subsidiaries (other
than Excluded Subsidiaries) (collectively, the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which (i)
constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law.
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           Except where such violation, contamination or non-compliance could
not reasonably be expected to have a Material Adverse Effect, the Properties and
all operations of any of the Credit Parties or their Subsidiaries (other than
Excluded Subsidiaries) at the Properties are in compliance, and have in the last
five (5) years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the any of the Credit Parties and their Subsidiaries
(the “Business”).


(c)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, none of the Credit Parties or their
Subsidiaries (other than Excluded Subsidiaries) has received any written or
actual notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does any of the Credit Parties and their Subsidiaries (other than Excluded
Subsidiaries) have knowledge of any such threatened notice.


(d)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which could give rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law.


(e)           Except where such liability could not reasonably be expected to
have a Material Adverse Effect, no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Credit Party or any
of their Subsidiaries (other than Excluded Subsidiaries), threatened, under any
Environmental Law to which any of the Credit Parties is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business which could
reasonably be expected to have a Material Adverse Effect.


(f)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties or their
Subsidiaries (other than Excluded Subsidiaries) in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.
 
 
76

--------------------------------------------------------------------------------

 
 
Section 3.11                    Use of Proceeds.


The proceeds of the Extensions of Credit will be used (i) to refinance certain
existing Indebtedness of the Borrower and its Subsidiaries, including without
limitation, the Existing Credit Agreement, (ii) to finance Permitted
Acquisitions and (iii) for working capital and other general corporate purposes
of the Borrower and its Subsidiaries.


Section 3.12                    Subsidiaries.


Set forth on Schedule 3.12 (as updated quarterly by the Borrower) is a complete
and accurate list of all Subsidiaries of the Credit Parties.  Information on
such Schedule includes the number of shares of each class of Capital Stock or
other equity interests outstanding; the number and percentage of outstanding
shares of each class of stock owned by the Credit Parties or any of their
Subsidiaries; the number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and similar rights.  The outstanding
Capital Stock and other equity interests of all such Subsidiaries is validly
issued, fully paid and non-assessable and is owned, free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents).


Section 3.13                    Ownership.


Each of the Credit Parties is the owner of, and has good and marketable title
to, all of its respective assets, which, together with assets leased or licensed
by the Credit Parties, represents all assets individually or in the aggregate
material to the conduct of the businesses of the Credit Parties, taken as a
whole on the date hereof, and none of such assets is subject to any Lien other
than Permitted Liens.  Each Credit Party enjoys peaceful and undisturbed
possession under all of its material leases and all such material leases are
valid and subsisting and in full force and effect.  The Credit Parties have made
available complete and accurate copies of all material leases to the
Administrative Agent.


Section 3.14                    Indebtedness.


Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness.
 
Section 3.15                    Taxes.


Each of the Credit Parties and their Significant Subsidiaries has filed, or
caused to be filed, all tax returns (federal, state, local and foreign) required
to be filed and paid (a) all material amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Credit Parties is aware as of the Closing
Date of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
 
 
77

--------------------------------------------------------------------------------

 
 
Section 3.16                    Intellectual Property Rights.
 
Each of the Credit Parties and their Significant Subsidiaries owns, or has the
legal right to use, all Intellectual Property necessary for each of them to
conduct its business as currently conducted.  Set forth on Schedule 3.16 (as
updated quarterly by the Borrower) is a list of all Intellectual Property (other
than Intellectual Property of de minimus value) owned by each of the Credit
Parties and their Subsidiaries or that the Credit Parties or any of their
Significant Subsidiaries has the right to use.  Except as disclosed in Schedule
3.16 hereto, with respect to the material Intellectual Property of the Credit
Parties, (a) one or more of the Credit Parties has the right to use such
Intellectual Property in perpetuity and without payment of royalties, (b) all
material registrations with and applications to Governmental Authorities in
respect of such Intellectual Property are valid and in full force and effect and
are not subject to the taking of any interest therein, and no taxes or
maintenance fees payable with respect to such Intellectual Property to maintain
their validity or effectiveness are delinquent, and (c) there are no
restrictions on the direct or indirect transfer of any Contractual Obligation,
or any interest therein, held by any of the Credit Parties in respect of such
Intellectual Property.  None of the Credit Parties is in default (or with the
giving of notice or lapse of time or both, would be in default) in any material
respect under any license to use such Intellectual Property; no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Credit Parties or any of their Subsidiaries
know of any such claim; and, to the actual knowledge of the Credit Parties or
any of their Subsidiaries, the use of such Intellectual Property by the Credit
Parties or any of their Subsidiaries does not infringe on the rights of any
Person, except for such defaults, claims and infringements that in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  The Credit
Parties have recorded or deposited with and paid to the United States Copyright
Office, the Register of Copyrights, the Copyrights Royalty Tribunal or other
Governmental Authority, all notices, statements of account, royalty fees and
other documents and instruments required under the terms and conditions of any
Contractual Obligation of the Credit Parties and/or under Title 17 of the United
States Code and the rules and regulations issued thereunder (collectively, the
“Copyright Act”), and are not liable to any Person for copyright infringement
under the Copyright Act or any other law, rule, regulation, contract or license
as a result of their business operations.  Schedule 3.16 may be updated from
time to time by the Borrower to include new Intellectual Property by giving
written notice thereof to the Administrative Agent.


Section 3.17                    Solvency.


After giving effect to the Transactions, the fair saleable value of each Credit
Party’s assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Credit
Agreement.  After giving effect to the Transactions, none of the Credit Parties
has incurred, or believes that it will incur after giving effect to the
Transactions, debts beyond its ability to pay such debts as they become due.  In
executing the Credit Documents and consummating the Transactions, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.
 
 
78

--------------------------------------------------------------------------------

 
 
Section 3.18                    Investments.


All Investments of each of the Credit Parties are Permitted Investments.


Section 3.19                    Location of Collateral.


Set forth on Schedule 3.19(a) is a list of the Properties of the Credit Parties
and their Significant Subsidiaries as of the Closing Date with street address,
county and state where located.  Set forth on Schedule 3.19(b) is a list of all
locations where any tangible personal property of the Credit Parties and their
Subsidiaries is located as of the Closing Date, including county and state where
located.  Set forth on Schedule 3.19(c) is the state of incorporation or
organization, chief executive office and principal place of business of each of
the Credit Parties as of the Closing Date.


Section 3.20                    No Burdensome Restrictions.


None of the Credit Parties is a party to any agreement or instrument or subject
to any other obligation or any charter or corporate restriction or any provision
of any applicable law, rule or regulation which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


Section 3.21                    Brokers’ Fees.


None of the Credit Parties and their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with the Credit Agreement and the loans hereunder, other than
the closing and other fees payable pursuant to this Credit Agreement and as set
forth in the Fee Letter.


Section 3.22                    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties as of the Closing Date, other than as set
forth in Schedule 3.22 hereto, and none of the Credit Parties is suffering or
has suffered any strikes, walkouts or work stoppages within the last five (5)
years, other than as set forth in Schedule 3.22 hereto.


Section 3.23                    Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document (other than any projection provided by the Borrower in good
faith), or any transaction contemplated hereby or thereby, is or will be true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading.  There is
no fact now known to any of the Credit Parties which has, or could reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Credit Parties furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by or on behalf of the Credit Parties to the
Administrative Agent and/or the Lenders.
 
 
79

--------------------------------------------------------------------------------

 
 
Section 3.24                    Material Contracts.


Schedule 3.24 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties and their Subsidiaries in effect as of the Closing
Date.  Other than as set forth in Schedule 3.24, each such Material Contract is,
and after giving effect to the Transactions will be, in full force and effect in
accordance with the terms thereof.  The Credit Parties and their Subsidiaries
have made available to the Administrative Agent a true and complete copy of each
Material Contract requested by the Administrative Agent.  Schedule 3.24 may be
updated from time to time by the Borrower to include new Material Contracts
and/or to remove Material Contracts to the extent (a) permitted by Section
6.8(a)(iii) to be cancelled, terminated, not renewed or  not extended or (b) it
no longer meets the criteria to qualify as a Material Contract, in each case, by
giving written notice thereof to the Administrative Agent.


Section 3.25                    Insurance.


The insurance coverage of the Credit Parties and their Subsidiaries as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.25 and such insurance coverage complies with the
requirements set forth in Section 5.5(b).


Section 3.26                    Security Documents.


The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the execution of control agreements with respect
to deposit and securities accounts and the filing or recording of appropriate
financing statements, Mortgage Instruments and notices of grants of security
interests in Intellectual Property, in each case in favor of the Administrative
Agent on behalf of the Secured Parties) perfected security interests and Liens,
prior to all other Liens other than Permitted Liens.


Section 3.27                    Regulation H.


No Mortgaged Property is a Flood Hazard Property, unless the requirements of
Section 4.1(e)(iv) have been satisfied with respect to such Mortgaged Property.


Section 3.28                    Classification of Senior Indebtedness.


The Credit Party Obligations constitute “Senior Indebtedness” under and as
defined in any agreement governing any Subordinated Debt (including, without
limitation, the Existing Subordinated Notes) and the subordination provisions
set forth in each such agreement are legally valid and enforceable against the
parties thereto.
 
 
80

--------------------------------------------------------------------------------

 
 
Section 3.29                    Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


Section 3.30                    Compliance with OFAC Rules and Regulations.


(a)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has more than 15% of its assets located in Sanctioned Entities, or
(iii) derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.


Section 3.31                    Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


Notwithstanding any term of this Article III (or the definition of any defined
term used in this Article III) to the contrary and notwithstanding the status of
any Excluded Subsidiary as a consolidated Subsidiary of the Borrower, the
representations and warranties set forth in this Article III (other than the
representations and warranties set forth in Sections 3.2, 3.6, 3.29, 3.30 and
3.31 and the defined terms used in such Sections) shall not apply to or be
construed to include any Excluded Subsidiary.
 
 
81

--------------------------------------------------------------------------------

 
 
ARTICLE IV


CONDITIONS PRECEDENT


Section 4.1                      Conditions to Closing Date.


This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the extensions of credit is subject to, the satisfaction of the
following conditions precedent:
 
(a)           Execution of Credit Agreement and Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Credit
Agreement, (ii) for the account of each Lender with a Revolving Commitment
requesting a promissory note, a Revolving Note, (iii) for the account of the
Swingline Lender, the Swingline Note, (iv) counterparts of the Security
Agreement and the Pledge Agreement and (v) counterparts of any other Credit
Document, in each case conforming to the requirements of this Credit Agreement
and executed by duly authorized officers of the Credit Parties and the other
parties thereto, as applicable.


(b)           Authority Documents.  The Administrative Agent shall have received
the following:


(i)           Articles of Incorporation; Partnership Agreement.  Copies of the
articles of incorporation, partnership agreement or other charter documents of
each Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization or
formation.


(ii)           Resolutions.  Copies of resolutions of the board of directors of
each Credit Party approving and adopting the Credit Documents and the
Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party as of the Closing Date to be true and correct and
in force and effect as of such date.


(iii)           Bylaws.  A copy of the bylaws  or other operating agreement of
each Credit Party certified by an officer of such Credit Party as of the Closing
Date to be true and correct and in force and effect as of such date.


(iv)           Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to the each Credit Party certified as
of a recent date by the appropriate governmental authorities of the state of
incorporation and each other state in which the failure of such Credit Party to
be qualified to do business could reasonably be expected to have a Material
Adverse Effect and (ii) to the extent readily available, a certificate
indicating payment of all corporate and other franchise taxes certified as of a
recent date by the appropriate governmental taxing authorities.
 
 
82

--------------------------------------------------------------------------------

 
 
(v)           Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.


Each officer’s certificate delivered pursuant to this Section 4.1(b) shall be
substantially in the form of Schedule 4.1(b) hereto.


(c)           Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions of counsel for the Credit Parties, dated as of
the Closing Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Administrative Agent.


(d)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)           searches of UCC filings in the jurisdiction of the chief executive
office and jurisdiction of formation of each Credit Party and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and Liens that are to be
terminated on the Closing Date;


(ii)          UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;


(iii)         searches of ownership of Intellectual Property in the appropriate
governmental offices;


(iv)         such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;


(v)          all stock certificates, if any, evidencing the Capital Stock
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank undated stock powers attached thereto;


(vi)         all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;
 
 
83

--------------------------------------------------------------------------------

 
 
(vii)        duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral; and


(viii)       such duly executed account control agreements as requested by the
Administrative Agent with respect to Collateral for which a control agreement is
required for perfection of the Administrative Agent’s security interest under
the Uniform Commercial Code.


(e)           Real Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)           fully executed and notarized Mortgage Instruments or amendments to
Mortgaged Instruments, as the case may be, encumbering the Mortgaged Properties
(and assigning the leases and rents with respect to such Mortgaged Properties)
listed in Schedule 1.1(e);


(ii)          a title report obtained by the Credit Parties in respect of each
of the Mortgaged Properties listed in Schedule 1.1(e);


(iii)         a Mortgage Policy with respect to each of the Mortgaged Properties
listed in Schedule 1.1(e);


(iv)         evidence as to (A) whether any Mortgaged Property listed in
Schedule 1.1(e) is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”)
and (B) if any such Mortgaged Property is a Flood Hazard Property, (1) whether
the community in which such Mortgaged Property is located is participating in
the National Flood Insurance Program, (2) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(x) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders;


(v)          to the extent available or otherwise required by the Administrative
Agent in its reasonable discretion, a Phase I environmental report (and, if
necessary, Phase II environmental report) or other environmental report
acceptable to the Administrative Agent with respect to each of the Mortgaged
Properties listed in Schedule 1.1(e); and


(vi)         an opinion of counsel to the Credit Parties for each jurisdiction
in which the Mortgaged Properties are located.
 
 
84

--------------------------------------------------------------------------------

 
 
(f)           Liability and Casualty Insurance.  The Administrative Agent shall
have received copies of insurance policies or certificates of insurance
evidencing liability and casualty insurance (including, but not limited to,
business interruption insurance) meeting the requirements set forth herein or in
the Security Documents.  The Administrative Agent shall be named as loss payee
on all casualty insurance policies and as additional insured on all liability
insurance policies, in each case for the benefit of the Lenders.


(g)          Solvency Certificate.  The Administrative Agent shall have received
an officer’s certificate prepared by the chief financial officer of the Borrower
as to the financial condition, solvency and related matters of each of the
Credit Parties and the Credit Parties and their Significant Subsidiaries taken
as a whole, after giving effect to the initial borrowings under the Credit
Documents, in substantially the form of Schedule 4.1(g) hereto.


(h)          Account Designation Letter.  The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.


(i)           Organizational Structure.  The corporate and capital and ownership
structure of the Credit Parties and their Subsidiaries (after giving effect to
the Transactions) shall be as described in Schedule 3.12.  The Administrative
Agent shall be satisfied with the management structure, legal structure, voting
control, liquidity, total leverage and total capitalization of the Credit
Parties and their Significant Subsidiaries after giving effect to the
Transactions.


(j)           Consents.  The Administrative Agent shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.


(k)           Compliance with Laws.  The Transactions shall be in compliance
with all applicable laws and regulations (including all applicable securities
and banking laws, rules and regulations).


(l)            Bankruptcy.  There shall be no bankruptcy or insolvency
proceedings with respect to Credit Parties or any of their Subsidiaries other
than Snappon SA.


(m)          Existing Indebtedness of the Credit Parties.  All Indebtedness for
borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 6.1) shall be repaid in full and all
security interests related thereto shall be terminated on the Closing Date.


(n)           Financial Statements.  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in Section
3.1 hereof, each in form and substance satisfactory to it.
 
 
85

--------------------------------------------------------------------------------

 
 
(o)           No Material Adverse Change.  Since November 30, 2010, there shall
not have occurred any event or development that has had or could reasonably be
expected to have a Material Adverse Effect.


(p)           Financial Condition Certificate.  The Administrative Agent shall
have received a certificate or certificates executed by a Responsible Officer of
the Borrower as of the Closing Date stating that (i) no pending litigation or
investigation exists affecting or relating to (x) any Credit Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
that has not been settled, dismissed, vacated, discharged or terminated prior to
the Closing Date or (y) this Agreement or the other Credit Documents that have
not been settled, dismissed, vacated, discharged or terminated prior to the
Closing Date and (ii) immediately after giving effect to this Credit Agreement,
the other Credit Documents, and all the Transactions contemplated to occur on
such date, (A) no Default or Event of Default exists, (B) all representations
and warranties contained herein and in the other Credit Documents (i) that
contain a materiality qualification shall be true and correct and (ii) that do
not contain a materiality qualification shall be true and correct in all
material respects, and (C) the Credit Parties are in pro forma compliance with
each of the initial financial covenants set forth in Section 5.9 (as evidenced
through detailed calculations of such financial covenants on a schedule to such
certificate) as of August 31, 2011.


(q)           Cash on Hand. The Administrative Agent shall have received
evidence that, immediately after giving effect to the Transactions, the Borrower
and its Subsidiaries shall have cash and Cash Equivalents of greater than or
equal to $150,000,000.


(r)           Consolidated EBITDAP.  The Administrative Agent shall have
received evidence reasonably satisfactory thereto provided by the Credit Parties
that Consolidated EBITDAP is not less than $105,000,000 for the twelve (12)
month period ending as of August 31, 2011 (calculated on a pro forma basis for
the Transactions, which shall include such adjustments reasonably acceptable to
WFS).


(s)           Patriot Act Certificate.  At least five (5) Business Days prior to
the Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Schedule 4.1(s), for benefit
of itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.


(t)           Fees.  The Administrative Agent and the Lenders shall have
received all fees, if any, owing pursuant to the Fee Letter and Section 2.7.
 
 
86

--------------------------------------------------------------------------------

 
 
(u)           Additional Matters.  All other documents and legal matters in
connection with the Transactions shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.


Section 4.2                      Conditions to All Extensions of Credit.


The obligation of each Lender to make any Extension of Credit (other than the
obligation of each Lender to fund its portion of a Mandatory LOC Borrower or a
Mandatory Swingline Borrower, which shall be governed by the terms of Section
2.2 and Section 2.3, respectively) hereunder is subject to the satisfaction of
the following conditions precedent on the date of making such Extension of
Credit:


(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
herewith (i) that contain a materiality qualification shall be true and correct
on and as of the date of such Extension of Credit as if made on and as of such
date (except for those which expressly relate to an earlier date) and (ii) that
do not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (except for those which expressly relate to an earlier
date).


(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.


(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (ii)
the Revolving LOC Obligations shall not exceed the Revolving LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount.


Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (g) of this Section have been
satisfied.
 
 
87

--------------------------------------------------------------------------------

 
 
ARTICLE V


AFFIRMATIVE COVENANTS


The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, the Credit Parties shall, and shall cause each
of their Subsidiaries and the Excluded Subsidiaries to:


Section 5.1                      Financial Statements.


Furnish to the Administrative Agent and each of the Lenders:


(a)           Annual Financial Statements.  As soon as available after the end
of each fiscal year of the Borrower (commencing with the fiscal year ending
November 30, 2011), but in any event on or before the earlier of (i) the date
the Borrower is required to file its annual financial statements on Form 10-K
with the SEC and (ii) the date that is ninety (90) days after the end of such
fiscal year, a copy of (A) the Borrower’s annual financial statements on Form
10-K as filed with the SEC or (B) the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows of the Borrower and its consolidated Subsidiaries for such year, audited
by a firm of independent certified public accountants reasonably acceptable to
the Administrative Agent, setting forth in each case in comparative form the
figures for the preceding fiscal year, reported on without a “going concern” or
like qualification or exception, or qualification indicating that the scope of
the audit was inadequate to permit such independent certified public accountants
to certify such financial statements without such qualification; provided that
if any Excluded Subsidiary is not or ceases to be a consolidated Subsidiary of
the Borrower but remains a Subsidiary of the Borrower, the Borrower shall
furnish to the Administrative Agent and each of the Lenders annual audited
financial statements for such Excluded Subsidiary in accordance with time limits
and other terms set forth above;


(b)           Quarterly Financial Statements.  As soon as available after the
end of each of the first three fiscal quarters of the Borrower, but in any event
on or before the earlier of (i) the date the Borrower is required to file its
quarterly financial statements on Form 10-Q with the SEC and (ii) the date that
is forty-five (45) days after the end of such fiscal quarter, a copy of (A) the
Borrower’s quarterly financial statements on Form 10-Q as filed with the SEC or
(B) a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidated statements of income and retained earnings and of
cash flows for the Borrower and its consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding fiscal year (subject to normal recurring year-end
audit adjustments); provided that if any Excluded Subsidiary ceases to be a
consolidated Subsidiary of the Borrower but remains a Subsidiary of the
Borrower, the Borrower shall furnish to the Administrative Agent and each of the
Lenders quarterly financial statements for such Excluded Subsidiary in
accordance with time limits and other terms set forth above; and
 
 
88

--------------------------------------------------------------------------------

 
 
(c)           Annual Financial Plans.  (i) Concurrently with the delivery of the
financial statements referred to in clause (a) above, a consolidated budget and
cash flow projections prepared on a quarterly basis of the Borrower and its
consolidated Subsidiaries for the following fiscal year, and (ii) as soon as
practicable, a combined budget and cash flow projections for the Excluded
Subsidiaries taken as a whole for the following fiscal year, in each case, in
form and detail reasonably acceptable to the Administrative Agent, such budget
to be prepared by the Borrower in a manner consistent with GAAP and to include
an operating and capital budget and a summary of the material assumptions made
in the preparation of such budget.  Such budget shall be accompanied by a
certificate of the treasurer or chief financial officer of the Borrower to the
effect that the budgets and other financial data are based on reasonable
estimates and assumptions, all of which such officer believes are fair in light
of the conditions which existed at the time the budget was made, have been
prepared on the basis of the assumptions stated therein, and reflect, as of the
time so furnished, the reasonable estimate of the Borrower and its consolidated
Subsidiaries of the budgeted results of the operations and other information
budgeted therein;


all such financial statements referred to in subsections (a) and (b) above shall
(i) fairly present in all material respects the financial condition and results
from operations of the entities and for the periods specified and to be prepared
in reasonable detail and in accordance with GAAP (subject, in the case of
interim statements, to normal recurring year-end audit adjustments) applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, any change in the application of accounting principles as provided
in Section 1.3, if applicable and (ii) be deemed delivered for purposes of this
Section 5.1 when such financial statements are delivered to the SEC.


Section 5.2                      Certificates; Other Information.


Furnish to the Administrative Agent and each of the Lenders, to the extent not
publicly available through filings under the Securities Exchange Act of 1934:


(a)           concurrently with the delivery of the financial statements
referred to in Section 5.1(a) above, a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate;


(b)           concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, beginning with the fiscal
quarter ending November 30, 2011, a certificate of a Responsible Officer
substantially in the form of Schedule 5.2(b) (i) stating that (A) such financial
statements present fairly the financial position of the Borrower and its
consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis, (B) to the knowledge of such Responsible Officer,
each of the Credit Parties during such period observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Credit Agreement to be
observed, performed or satisfied by it, and (C) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) providing calculations in reasonable detail required
to indicate compliance with Section 5.9 as of the last day of such period, which
calculations shall include detail regarding all material adjustments and amounts
added back in determining Consolidated EBITDAP;
 
 
89

--------------------------------------------------------------------------------

 
 
(c)           within thirty (30) days after the same are sent, copies of all
financial statements and reports (other than those otherwise provided pursuant
to Section 5.1 and those which are of a promotional nature) and other financial
information which the Borrower sends to its shareholders;


(d)           [Reserved]


(e)           promptly upon receipt thereof, a copy or summary of any other
report, or “management letter” submitted or presented by independent accountants
to the Borrower or any of its Significant Subsidiaries in connection with any
annual, interim or special audit of the books of such Person;


(f)           promptly upon their becoming available, copies of any non-routine
correspondence or official notices received by the Credit Parties or any of
their Subsidiaries from any federal, state or local governmental authority which
regulates the operations of the Credit Parties and their Significant
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; and


(g)           promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 5.1(a) or Section 5.1(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date received by the Administrative Agent by electronic
mail with all relevant attachments.  The Administrative Agent may post such
documents on the Borrower’s behalf on Syndtrak, Intralinks or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request.  Notwithstanding
anything contained herein, (A) the Borrower shall be entitled to deliver the
compliance certificate required by Section 5.2(b) by electronic mail and if so
delivered shall be deemed to have been delivered on the date received by the
Administrative Agent by electronic mail with all relevant attachments, and
(B) whether or not delivery of any compliance certificate required by
Section 5.2(b) is effected pursuant to the preceding clause (A), the Borrower
shall be required to provide paper copies of the compliance certificates
required by Section 5.2(b) to the Administrative Agent.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 5.3                      Payment of Taxes; Other Obligations;
Performance of Certain Other Agreements.
 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its material taxes (Federal,
state, local and any other taxes) and other obligations and liabilities of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such taxes, obligations and
liabilities, except when the amount or validity of any such taxes, obligations
and liabilities is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties.  Except as
otherwise provided below, each Credit Party shall faithfully keep and perform,
or cause to be kept and performed, all of the covenants, conditions, and
agreements contained in each material lease (including any equipment lease),
rental agreement, management contract, franchise agreement, construction
contract, technical services agreement or other material contract, license or
permit, now or hereafter existing, on the part of such Credit Party to be kept
and performed with respect to such Person’s real property subject to any
Mortgage Instrument (including performance of all covenants to be performed
under any and all leases of such real property or any part thereof) and shall at
all times use commercially reasonable efforts to enforce, with respect to each
other party to said agreements, all obligations, covenants and agreements by
such other party to be performed thereunder; provided that a Credit Party shall
not have any obligation under this Section 5.3 unless such Credit Party’s
performance or breach of its obligations with respect to any such covenants,
conditions or agreements could reasonably be expected to have a Material Adverse
Effect.  Subject to the terms of Section 6.8, nothing in this Section 5.3 should
be interpreted or construed to impose any limit on the ability of any Credit
Party to modify, amend or terminate any such agreements without prior notice to
or consent of the Administrative Agent or the Lenders, so long as any such
modification, amendment or termination could not reasonably be expected to have
a Material Adverse Effect.  In the event of any conflict between the provisions
of this Section 5.3 and the provisions of any Mortgage Instrument, the
provisions of this Section 5.3 shall control.


Section 5.4                      Conduct of Business and Maintenance of
Existence.


Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
existence and good standing take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business;
comply with all Contractual Obligations and Requirements of Law applicable to it
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 5.5                      Maintenance of Property; Insurance.


(a)           Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear, casualty and
obsolescence excepted).
 
 
91

--------------------------------------------------------------------------------

 
 
(b)           Maintain with financially sound and reputable insurance companies
insurance on all its property (including without limitation its
tangible Collateral) in at least such amounts and against at least such risks as
are usually insured against in the same geographical area by companies engaged
in the same or a similar business (including, without limitation, business
interruption insurance); and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.  Other than with respect
to insurance of an Excluded Subsidiary, the Administrative Agent shall be named
as loss payee or mortgagee, as its interest may appear, and the Administrative
Agent shall be named as an additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or canceled, and that no act or
default of any Credit Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies.


(c)           In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.  In case of any
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, such Credit Party, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Credit Party’s cost and expense, will promptly repair or
replace the Collateral of such Credit Party so lost, damaged or destroyed unless
such Credit Party shall have reasonably determined that such repair or
replacement of the affected Collateral is not economically feasible or is not
deemed in the best business interest of such Credit Party.


Section 5.6                      Inspection of Property; Books and Records;
Discussions.


Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties with officers
and employees of the Credit Parties and with their independent certified public
accountants (a representative of the Borrower may be present at any such meeting
with the independent certified public accountants).


Section 5.7                      Notices.


(a)           Promptly after any Credit Party obtains actual knowledge thereof,
provide written notice to the Administrative Agent (which shall transmit such
notice to each Lender as soon as practicable) of the occurrence of any Default
or Event of Default.
 
 
92

--------------------------------------------------------------------------------

 
 
(b)           Promptly (but in no event later than four (4) Business Days after
any Credit Party obtains actual knowledge thereof) provide written notice of the
following to the Administrative Agent (which shall transmit such notice to each
Lender as soon as practicable):


(i)           the occurrence of any default or event of default under any
Contractual Obligation of any of the Credit Parties which could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim that
could reasonably be expected to result in liability to the Credit Parties in
excess of $10,000,000;


(ii)          any litigation, or any investigation or proceeding (A) affecting
any of the Credit Parties which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (B) affecting or with respect to
this Credit Agreement or any other Credit Document;


(iii)         (A) the occurrence or expected occurrence of any Reportable Event
with respect to any Plan, a failure to make any material required contribution
to a Plan, the creation of any Lien in favor of the PBGC (other than a Permitted
Lien) or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or any Credit Party or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan;


(iv)         any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws which could reasonably be expected to have a
Material Adverse Effect;


(v)          any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;


(vi)         any attachment, judgment, lien, levy or order exceeding $5,000,000
shall be assessed against any Credit Party other than Permitted Liens;


(vii)        any of the events described in Section 7.1(f) with respect to a
Subsidiary that is not a Significant Subsidiary; and


(viii)       any other development or event which could reasonably be expected
to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.  In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
 
 
93

--------------------------------------------------------------------------------

 
 
Section 5.8                      Environmental Laws.


(a)           Comply in all material respects with all applicable Environmental
Laws and obtain and comply in all material respects with and maintain any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.


(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws
except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.


(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors,
from and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or the Properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence, unlawful acts or willful misconduct of the party seeking
indemnification therefor.  The agreements in this paragraph shall survive
repayment of the Notes and all other amounts payable hereunder.


Section 5.9                      Financial Covenants.


Commencing on the day immediately following the Closing Date, each of the Credit
Parties shall comply with the following financial covenants (which shall be
calculated on a quarterly basis in connection with the delivery of the quarterly
compliance certificate required by Section 5.2(b)):
 
(a)           Leverage Ratio.  (i) Prior to an Approved Issuance, the Leverage
Ratio shall be less than or equal to 3.50 to 1.00.


(ii)           Following an Approved Issuance, the Leverage Ratio during the
following periods shall be less than or equal to:
 
 
94

--------------------------------------------------------------------------------

 
 
Period
Maximum Ratio
Closing Date through November 30, 2012
4.50 to 1.0
December 1, 2012 through November 30, 2014
4.25 to 1.0
December 1, 2014 and thereafter
4.00 to 1.0

 
(b)           Interest Coverage Ratio.  The Interest Coverage Ratio shall be
greater than or equal 2.40 to 1.0.


Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in this Section 5.9, after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent and (B) Indebtedness of
a Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.
 
Section 5.10                    Additional Guarantors.


The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing, to promptly (and in
any event within thirty (30) days after such Material Domestic Subsidiary is
formed or acquired (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion)) become a Guarantor hereunder
by way of execution of a Joinder Agreement or other guaranty agreement in form
and substance satisfactory to the Administrative Agent.  In connection
therewith, the Credit Parties shall give notice to the Administrative Agent not
less than ten (10) days prior to creating a Material Domestic Subsidiary (or
such shorter period of time as agreed to by the Administrative Agent in its
reasonable discretion), or acquiring the Capital Stock of any other Person.  The
Credit Party Obligations shall be secured by, among other things, a
first-priority, perfected security interest in the Collateral of such new
Guarantor and a pledge of 100% of the Capital Stock owned by a Credit Party of
such new Guarantor and its Domestic Subsidiaries and 65% (or such higher
percentage that would not result in adverse tax consequences for the Borrower or
such new Guarantor) of the voting Capital Stock and 100% of the non-voting
Capital Stock of its first-tier Foreign Subsidiaries.  In connection with the
foregoing, the Credit Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.1(b)-(f) and 5.12 and such other
documents or agreements as the Administrative Agent may reasonably request.


Section 5.11                    Compliance with Law.


Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect.
 
 
95

--------------------------------------------------------------------------------

 

 
Section 5.12                    Pledged Assets.


(a)           Each Credit Party will cause (i) 100% of the Capital Stock owned
by it of each of its direct or indirect Material Domestic Subsidiaries
(including any Excluded Subsidiary) and 100% of the Capital Stock owned by it of
each of its first-tier Material Foreign Subsidiaries (not to exceed 65% of the
aggregate Capital Stock of such Material Foreign Subsidiary) and (ii) 100% of
the Capital Stock owned by the Borrower or any of its Subsidiaries of any
Excluded Subsidiary to be subject at all times to a first-priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Security Documents or such other security documents as the Administrative
Agent shall reasonably request.


(b)           If, subsequent to the Closing Date, a Credit Party shall acquire
any securities, instruments, chattel paper or other personal property required
for perfection to be delivered to the Administrative Agent as Collateral
hereunder or under any of the Security Documents, the Borrower shall promptly
(and in any event within three (3) Business Days) after any Responsible Officer
of a Credit Party acquires knowledge of same notify the Administrative Agent of
same.  Each Credit Party shall, and shall cause each of its Subsidiaries (other
than an Excluded Subsidiary) to, take such action at its own expense as
reasonably requested by the Administrative Agent (including, without limitation,
any of the actions described in Section 4.1(d) or (e) hereof) to ensure that the
Administrative Agent has a first-priority, perfected Lien to secure the Credit
Party Obligations (subject to Permitted Liens) in (i) all personal property of
the Credit Parties located in the United States (including, without limitation,
at the request of the Administrative Agent, to take all actions necessary under
the Federal Assignment of Claims Act to ensure the Administrative Agent has a
first-priority, perfected Lien on any government receivables), (ii) to the
extent deemed to be material by the Administrative Agent or the Required Lenders
in its or their reasonable discretion, all other personal property of the Credit
Parties, subject in each case only to Permitted Liens, and (iii) to the extent
deemed to be material by the Administrative Agent or the Required Lenders in its
or their reasonable discretion, such real property of the Credit Parties located
in the United States.  Each Credit Party shall, and shall cause each of its
Subsidiaries (other than an Excluded Subsidiary) to, adhere to the covenants
regarding the location of personal property as set forth in the Security
Documents.


Section 5.13                    Covenants Regarding Patents, Trademarks and
Copyrights.


(a)           Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent if it knows or has reason to know that any
application, letters patent or registration relating to any material Patent,
Patent License, Trademark or Trademark License of the Credit Parties or any of
their Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding the Borrower’s or any of its
Subsidiary’s ownership of any material Patent or Trademark, its right to patent
or register the same, or to enforce, keep and maintain the same, or its rights
under any material Patent License or Trademark License.
 
 
96

--------------------------------------------------------------------------------

 
 
(b)           Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall notify the Administrative Agent after it knows or has reason to know of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
any court) regarding any material Copyright or Copyright License of the Credit
Parties or any of their Subsidiaries, whether (i) such material Copyright or
Copyright License may become invalid or unenforceable prior to its expiration or
termination, or (ii) the Borrower’s or any of its Subsidiary’s ownership of such
material Copyright, its right to register the same or to enforce, keep and
maintain the same, or its rights under such material Copyright License, may
become affected.


(c)           (i)           Concurrently with the delivery of quarterly and
annual financial statements of the Borrower pursuant to Sections 5.1 and 5.2
hereof, the Borrower shall notify the Administrative Agent of any filing by any
Credit Party or any of its Subsidiaries (other than an Excluded Subsidiary),
either itself or through any agent, employee, licensee or designee, of any
application for registration of any Intellectual Property (other than
Intellectual Property of de minimus value) with the United States Copyright
Office or United States Patent and Trademark Office or any similar office or
agency in any other country or any political subdivision thereof.


(ii)           Concurrently with the delivery of quarterly and annual financial
statements of the Borrower pursuant to Sections 5.1 and 5.2 hereof, the Borrower
shall provide the Administrative Agent and its counsel a complete and correct
list in all material respects of all new Copyright Licenses, Patent Licenses and
Trademark Licenses (other than Copyright Licenses, Patent Licenses and Trademark
Licenses of de minimus value) not previously disclosed on Schedule 3.16 or
otherwise disclosed to the Administrative Agent pursuant to this Section
5.13(c)(ii).


(iii)           Upon request of the Administrative Agent, the Borrower shall
execute and deliver any and all agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in the Intellectual Property and the
general intangibles (other than Intellectual Property of de minimus value)
referred to in clauses (i) and (ii), including, without limitation, the goodwill
of the Borrower or its Subsidiaries relating thereto or represented thereby (or
such other Intellectual Property or the general intangibles relating thereto or
represented thereby as the Administrative Agent may reasonably request).
 
 
97

--------------------------------------------------------------------------------

 
 
(d)           The Credit Parties and their Subsidiaries will take all necessary
actions, including, without limitation, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain each material item of Intellectual Property of the Credit Parties and
their Subsidiaries, including, without limitation, payment of maintenance fees,
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings;
provided that the Credit Parties shall have the right to abandon any item of
Intellectual Property which the Borrower determines is no longer of significant
value or useful or necessary to the business of the Borrower and its
Subsidiaries.


(e)           In the event that any Credit Party becomes aware that any material
Intellectual Property is infringed, misappropriated or diluted by a third party
in any material respect, the Credit Parties shall notify the Administrative
Agent promptly after it learns thereof and shall, unless the Credit Parties
shall reasonably determine that such Intellectual Property is not material to
the business of the Credit Parties and their Subsidiaries taken as a whole or as
to which the Credit Parties reasonably conclude that the cost of such proceeding
or its likelihood of success does not justify its prosecution, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as the Credit Parties shall reasonably deem appropriate under the circumstances
to protect such Intellectual Property.


Section 5.14                    Landlord Waivers.


In the case of any personal property Collateral located at premises leased by a
Credit Party, the Credit Parties will provide the Administrative Agent with such
estoppel letters, consents and waivers from the landlords on such real property
to the extent (a) requested by the Administrative Agent and (b) the Borrower is
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance reasonably satisfactory to the Administrative Agent).


Section 5.15                    Further Assurances/Post-Closing Covenants.


(a)           Public/Private Designation.  The Borrower will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (ii) that
are not Public Information as “Private Information”.
 
 
98

--------------------------------------------------------------------------------

 
 
(b)           Further Assurances.  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code or any other Requirement of Law which
are necessary or advisable to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.


(c)           Account Control Agreements.  Within sixty (60) days after the
Closing Date (or such extended period of time as agreed to by the Administrative
Agent), the Credit Parties shall deliver to the Administrative Agent, to the
extent required by Section 6.14 and not delivered to the Administrative Agent on
or prior to the Closing Date, such duly executed account control agreements with
respect to Collateral for which a control agreement is required for perfection
of the Administrative Agent’s security interest under the Uniform Commercial
Code.


ARTICLE VI


NEGATIVE COVENANTS


The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations under the Credit
Documents have been paid in full, that:


Section 6.1                      Indebtedness.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, contract, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)           Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;


(b)           Indebtedness of the Credit Parties and their Subsidiaries existing
as of the Closing Date as set forth on Schedule 6.1(b);


(c)           Indebtedness of the Credit Parties and their Subsidiaries (other
than Excluded Subsidiaries) incurred or acquired after the Closing Date
consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing; and
(ii) the aggregate amount of such Indebtedness outstanding at any time shall not
exceed $15,000,000;


(d)           [Reserved];


(e)           [Reserved];
 
 
99

--------------------------------------------------------------------------------

 
 
(f)           unsecured Indebtedness incurred by the Credit Parties and owed to
any Credit Party; provided, however, that in the case of such intercompany
Indebtedness consisting of a loan or advance by a Credit Party to another Credit
Party, each such loan shall be evidenced by an Intercompany Note payable to the
Credit Party, in form and substance satisfactory to Administrative Agent, which
Intercompany Notes shall be delivered and pledged to the Administrative Agent as
part of the Collateral;


(g)           Indebtedness and obligations owing under Bank Products entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;


(h)           Indebtedness of the Borrower consisting of unsecured Guaranty
Obligations in favor of the United States Environmental Protection Agency which
are incurred on behalf of Aerojet in connection with environmental remediation;
provided, that such Guaranty Obligations permitted under this subsection shall
not at any time exceed $120,000,000;


(i)           additional senior unsecured Indebtedness or Subordinated Debt
and/or any renewal, refinancing or extension of Indebtedness permitted by this
Section 6.1 of the Credit Parties and their Subsidiaries (other than the
Excluded Subsidiaries) not otherwise covered by the subsections set forth above;
provided that, (1) after giving pro forma effect to the incurrence of any such
Indebtedness, the Borrower shall be in compliance with the financial covenants
set forth in Section 5.9, (2) the maturity date of such Indebtedness shall be at
least six (6) months after the Maturity Date and (3) in the case of any renewal,
refinancing or extensions, (I) the terms of any such renewal, refinancing or
extension are not materially less favorable to the obligor thereunder and (II)
if such Indebtedness is unsecured then the Indebtedness incurred with respect to
such renewal, refinancing or extension must also be unsecured.


(j)           Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.1 and any renewal, refinancing or extension of such Guaranty
Obligations to the extent such Indebtedness is permitted to be renewed,
refinanced or extended hereunder; provided that if the Indebtedness with respect
to which such Guaranty Obligations relate is unsecured, such Guaranty
Obligations shall also be unsecured.  For the avoidance of doubt, none of the
Credit Parties shall be permitted to incur Guaranty Obligations in respect of
Indebtedness of an Excluded Subsidiary.


Section 6.2                      Liens.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, contract, create, incur, assume or permit to exist any
Lien with respect to any of their respective property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Permitted Liens.
 
 
100

--------------------------------------------------------------------------------

 
 
Section 6.3                      Nature of Business.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, alter the character of the business of the Credit
Parties and their Subsidiaries, taken as a whole, in any material respect from
that conducted as of the Closing Date.


Section 6.4                      Consolidation, Merger, Sale or Purchase of
Assets, etc.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to:


(a)           dissolve, liquidate or wind up its affairs, consolidate or merge
with another Person, or sell, transfer, lease or otherwise dispose of its
property or assets or agree to do so at a future time except the following,
without duplication, shall be expressly permitted:


(i)            Specified Sales;


(ii)           the disposition of property or assets as a result of a Recovery
Event;


(iii)          the sale, lease or transfer of property or assets from a Credit
Party to another Credit Party; provided that prior to or simultaneously with any
such sale, lease or transfer, all actions required by the Administrative Agent
shall be taken to insure the continued perfection and priority of the
Administrative Agent’s Liens on such property and assets;


(iv)          the consolidation, liquidation or merger of a Credit Party into
another Credit Party or any Subsidiary into a Credit Party; provided that (A)
prior to or simultaneously with any such consolidation, liquidation or merger,
all actions required by the Administrative Agent shall be taken to insure the
continued perfection and priority of the Administrative Agent’s Liens on the
property and assets of each such Credit Party and (B) if such consolidation,
liquidation or merger involves the Borrower, the Borrower shall be the surviving
entity;


(v)           the dissolution, liquidation or winding up of a Subsidiary that is
not a Credit Party; provided that prior to or simultaneously with any such
dissolution, liquidation or winding up, all assets of such Subsidiary (other
than GDX Automotive SAS, Snappon SA or any other Foreign Subsidiary that is not
a Significant Subsidiary) are transferred to a Credit Party or, to the extent
required by law or binding contract, a creditor or creditors thereof;


(vi)           the termination of any Hedging Agreement permitted pursuant to
Section 6.1;
 
 
101

--------------------------------------------------------------------------------

 
 
(vii)           the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable or other long-term receivables (A) which are overdue, or (B) which
the Borrower or such Subsidiary may reasonably determine are difficult or
uneconomic to collect but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);


(viii)          the Borrower and its Subsidiaries may license its patents, trade
secrets, know-how and other intellectual property (the “Technology”); provided
that such license shall be assignable to the Administrative Agent or any
assignee of the Administrative Agent without the consent of the licensee and no
such license shall (A) transfer ownership of such Technology to any other Person
or (B) require the Borrower to pay any fees for any such use;


(ix)            the grant of certain rights pertaining to “Aggregates” to (a)
Granite Construction Company pursuant to the Agreement Granting Right to Mine
Aggregates dated November 18, 2004 (as amended, restated, supplemented or
otherwise modified, the “Granite Agreement”) or (b) to any other Person pursuant
to an agreement pertaining to such rights entered into by any of the Credit
Parties or  any of their Subsidiaries (other than an Excluded Subsidiary)
subsequent to the Closing Date;


(x)             the sale of any Capital Stock or other equity interests of any
Excluded Subsidiary; provided that such sale shall be for Fair Market Value;


(xi)            the sale, transfer or other disposition of any assets that are
obsolete, worn out or no longer useful in any Credit Party’s or Subsidiary’s
business;


(xii)           Permitted Real Estate Exchanges;


(xiii)          Permitted Real Estate Sales;


(xiv)          Permitted Real Estate Transfers;


(xv)           the contribution of assets that are not material to the business
of the Credit Parties (which may include the sale of such assets and the
corresponding contribution of the cash proceeds resulting from such sale) to any
Plan to meet the minimum funding requirements of such Plan; and


(xvi)          the sale, transfer, lease or other disposition of any other
assets, provided that the aggregate Net Cash Proceeds received from the sale of
all assets subject to this subsection which are not reinvested to acquire assets
to be used in such Person’s business shall not exceed $20,000,000 in any fiscal
year of the Borrower;
 
 
102

--------------------------------------------------------------------------------

 
 
provided, that, with respect to subsections (i), (ii), (vii), (viii) and (xvi)
above, at least 75% of the consideration received therefor by such Credit Party
or Subsidiary shall be in the form of cash or Cash Equivalents; and, provided,
further, that the non-cash portion of any such consideration shall be in
compliance with the provisions of Section 6.5 hereof; or


(b)           purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, leases, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein), except for (i) transactions permitted pursuant to Section
6.4(a), (ii) Investments permitted pursuant to Section 6.5 and (iii) Permitted
Acquisitions.


Section 6.5                      Advances, Investments and Loans.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, lend money or extend credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any Person except for
Permitted Investments.


Section 6.6                      Transactions with Affiliates.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, enter into any transaction or series of transactions
(other than compensation, bonus and benefit arrangements for employees approved
by the board of directors of the Borrower, and reasonable and customary
directors’ fees, indemnification and similar arrangements and payments
thereunder), whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.


Section 6.7                      Ownership of Subsidiaries.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, create, form or acquire any Subsidiaries, except for
(a) Material Domestic Subsidiaries which are joined as Additional Credit Parties
in accordance with the terms hereof, (b) Domestic Subsidiaries formed or
acquired as a Permitted Investment or otherwise approved by the Administrative
Agent and (c) Foreign Subsidiaries formed or acquired as a Permitted Investment
or otherwise approved by the Administrative Agent; provided that the Credit
Parties and their Subsidiaries may form or otherwise create any Excluded
Subsidiary so long as, prior to such formation or creation, if such Excluded
Subsidiary is a Joint Venture, then the Borrower’s partner in the Joint Venture
must not be an Affiliate of the Borrower and the Capital Stock owned by any Loan
Party in such Excluded Subsidiary shall be subject to a first-priority,
perfected Lien in favor of the Administrative Agent as required by Section 5.12.
 
 
103

--------------------------------------------------------------------------------

 
 
Section 6.8                      Fiscal Year; Organizational Documents; Material
Contracts; Accounting Policies.


(a)           No Credit Party will, nor will they permit any of its Subsidiaries
(other than an Excluded Subsidiary) to, (i) change its fiscal year, (ii) amend,
modify or change its articles of incorporation, certificate of designation (or
corporate charter or other similar organizational document), operating
agreement, bylaws (or other similar document) or other agreements related to its
Capital Stock in any respect adverse to the interests of the Lenders without the
prior written consent of the Required Lenders, (iii) amend, modify, cancel or
terminate or fail to renew or extend (if renewable or extendable by its terms)
or permit the amendment, modification, cancellation or termination of any of its
Material Contracts in any respect materially adverse to the interests of the
Lenders without the prior written consent of the Required Lenders, or (iv)
without providing thirty days’ prior written notice to the Administrative Agent,
change its state of incorporation, organization or formation or have more than
one state of incorporation, organization or formation.


(b)           The Borrower shall not, nor shall it permit any of its
Subsidiaries (other than an Excluded Subsidiary) to make or permit to be made
any change in accounting policies affecting the presentation of financial
statements or reporting practices from those employed by it on the date hereof
(other than changes in government contract accounting and procedures); unless
(i) such change is required or permitted by GAAP and (ii) such change is
disclosed to the Lenders through the Administrative Agent or otherwise.


Section 6.9                      Limitation on Restricted Actions and
Impediments to Foreclosure.


(a)           The Credit Parties will not, nor will they permit any Subsidiary
(other than an Excluded Subsidiary) to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Person to (a) pay dividends or make any
other distributions to any Credit Party on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor or encumber its assets
to the extent required by the Credit Documents, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) applicable law and regulations, (iii) any document
or instrument governing Indebtedness incurred pursuant to Section 6.1(c);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (v) any such encumbrance or restriction
consisting of customary non-assignment provisions in leases or licenses
restricting leasehold interests or licenses, as applicable, entered into in the
ordinary course of business or (vi) with respect to an Excluded Subsidiary,
customary provisions in joint venture agreements and other similar agreements
that restrict the transfer of ownership interests in such joint venture or
provisions limiting the disposition or distribution of assets or property (other
than dividends on a pro rata basis based on ownership percentage), which
limitation is applicable only to the assets that are the subject of such
agreements.
 
 
104

--------------------------------------------------------------------------------

 
 
(b)           The Credit Parties will not, nor will they permit any Subsidiary
(other than an Excluded Subsidiary) to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of the Administrative Agent to foreclose on, or
exercise any other remedy with respect to, the Capital Stock of such Credit
Party, Subsidiary or Excluded Subsidiary that is pledged to the Administrative
Agent pursuant to a Security Document in accordance with the terms of the Credit
Documents, except for such encumbrances or restrictions existing under or by
reason of applicable law and regulations.


           Section 6.10                         Restricted Payments.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except:


(a)           to make dividends payable solely in the same class of Capital
Stock of such Person,


(b)           to make dividends or other distributions payable to the Borrower
(directly or indirectly through its Subsidiaries),


(c)           subject to the subordination terms of such Subordinated Debt, (i)
to make regularly scheduled interest payments on such Subordinated Debt and
(ii) so long as no Event of Default has occurred and is continuing and no
Default or Event of Default would result therefrom, the Borrower and its
Subsidiaries may refinance such Subordinated Debt, in whole or in part, on the
terms set forth in Section 6.1(i),


(d)           so long as no Event of Default has occurred and is continuing and
no Default or Event of Default would result therefrom, to pay earnout
obligations incurred as part of the consideration for a Permitted Acquisition,


(e)           so long as no Default or Event of Default has occurred and is
continuing and no Default or Event of Default would result therefrom, to
repurchase Capital Stock upon the termination of employment, death, permanent
disability or retirement of employees or management in an aggregate amount not
to exceed $2,000,000 annually,


(f)           the Borrower and its applicable Subsidiaries may consummate the
Rescission Offer with cash and/or Capital Stock,
 
 
105

--------------------------------------------------------------------------------

 
 
(g) (i)           prior to an Approved Issuance, consummate a Debt Repurchase,
using cash on hand (including, without limitation, net proceeds from an equity
issuance) or via the issuance or incurrence of Indebtedness permitted under
Section 6.1(i), of the 4.0625% Convertible Debentures, the 9.50% Senior
Subordinated Notes and the 2.25% Convertible Notes; provided that the Borrower
shall have Liquidity of at least $50,000,000 after giving effect to such Debt
Repurchase, and


(ii)           following an Approved Issuance, consummate a Debt Repurchase,
using cash on hand (including, without limitation, net proceeds from an equity
issuance) or via the issuance or incurrence of Indebtedness permitted under
Section 6.1(i), of the 4.0625% Convertible Debentures, the 9.50% Senior
Subordinated Notes and the 2.25% Convertible Notes; provided that (A) there
shall be no Revolving Loans outstanding on the date of such Debt Repurchase and
(B) the Borrower shall have at least $25,000,000 of cash and Cash Equivalents on
its consolidated balance sheet after giving effect to such Debt Repurchase; and


(h)           in addition to the foregoing, the Borrower and its Subsidiaries
may make additional Restricted Payments in an amount not to exceed (i) prior to
an Approved Issuance, the Borrower and its Subsidiaries may make additional
Restricted Payments in an amount not to exceed (A) $25,000,000 in any
Calculation Period and (B) $50,000,000 during the term of this Agreement;
provided, that, such Restricted Payments will be allowed only to the extent that
(w) there are no Revolving Loans outstanding on the date of any such Restricted
Payments, (x) the Credit Parties are in pro forma compliance with each of the
financial covenants set forth in Section 5.9 and the pro forma Leverage Ratio
after giving effect to any such Restricted Payments is not greater than the
level which is 0.50x inside of the then-applicable covenant, (y) the Borrower
shall have Liquidity of at least $125,000,000 after giving effect to such
Restricted Payments and (z) the amount of such Restricted Payments do not exceed
the Available Amount; and


(ii)           following an Approved Issuance, (A) $50,000,000 in any
Calculation Period and (B) $100,000,000 during the term of this Agreement;
provided, that, such Restricted Payments will be allowed only to the extent that
(w) there are no Revolving Loans outstanding on the date of any such Restricted
Payments, (x) the Credit Parties are in pro forma compliance with each of the
financial covenants set forth in Section 5.9 and the pro forma Leverage Ratio
after giving effect to any such Restricted Payments is not greater than the
level which is 0.25x inside of the then-applicable covenant, (y) the Borrower
has at least $25,000,000 of cash and Cash Equivalents on its consolidated
balance sheet after giving effect to such Restricted Payments and (z) the amount
of such Restricted Payments do not exceed the Available Amount.


Section 6.11                    Amendment of Subordinated Debt.


The Credit Parties will not, nor will it permit any Subsidiary (other than an
Excluded Subsidiary) to, without the prior written consent of the Required
Lenders, amend, modify, waive or extend or permit the amendment, modification,
waiver or extension of any term of any document governing or relating to any
Subordinated Debt (including, without limitation, the Existing Subordinated
Notes) in a manner that is adverse to the interests of the Lenders.
 
 
106

--------------------------------------------------------------------------------

 
 
Section 6.12                    Sale Leasebacks.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any of their Subsidiaries has sold or transferred or is to sell or transfer to
any other Person (other than the Borrower or any of its Subsidiaries) or (b)
which the Borrower or any of its Subsidiaries intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to any Person (other than
the Borrower or any of its Subsidiaries) in connection with such lease, except
for such sale leasebacks in the amount of $20,000,000 in the aggregate during
the term of this Agreement.


Section 6.13                    No Further Negative Pledges.


The Credit Parties will not, nor will they permit any Subsidiary (other than an
Excluded Subsidiary) to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Credit Agreement and the other
Credit Documents and (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.


Section 6.14                    Accounts.


The Credit Parties and their Significant Subsidiaries (other than an Excluded
Subsidiary) will not maintain deposit and securities accounts (other than
pension accounts or trust accounts required by any Governmental Authority that
would prohibit the parties from entering into a control agreement with the
Administrative Agent) with Persons, other than the Administrative Agent, the
Lenders and other Persons that have entered into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, with respect to the accounts held with such Person, that contain an
aggregate balance at any time of more than $10,000,000.
 
 
107

--------------------------------------------------------------------------------

 
 
ARTICLE VII


EVENTS OF DEFAULT


Section 7.1                      Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)           Payment Default.  The Borrower shall fail to pay any principal on
any Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse any Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or the Borrower shall fail to pay any interest on any Loan or Note
or any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof and such failure shall continue unremedied for three (3) Business Days;
or any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations thereunder.


(b)           Misrepresentation.  Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Credit
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made.


(c)           Covenant Default.  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.4, 5.7, 5.9 or Article VI hereof; (ii) any Credit Party
shall fail to perform, comply with or observe any term, covenant or agreement
applicable to it contained in Sections 5.1(a), 5.1(b), 5.2(b), 5.2(d) or 5.2(e)
and such breach or failure to comply is not cured within five (5) days of its
occurrence or (iii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not cured
within thirty (30) days of its occurrence.


(d)           Debt Cross-Default.  Any Credit Party or any Subsidiary (other
than an Excluded Subsidiary) thereof shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $5,000,000 for the Credit Parties and their Subsidiaries in the
aggregate beyond any applicable grace period (not to exceed 30 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; (ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, Reimbursement
Obligations and the Guaranty) in a principal amount outstanding of at least
$5,000,000 in the aggregate for the Credit Parties and their Subsidiaries or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity; or (iii) breach or
default any Hedging Agreement that is a Bank Product (subject to any grace
period therein).
 
 
108

--------------------------------------------------------------------------------

 
 
(e)           Other Cross-Defaults.  The Credit Parties or any of their
Subsidiaries (other than an Excluded Subsidiary) shall default in (i) the
payment when due under any Material Contract or (ii) in the performance or
observance, of any obligation or condition of any Material Contract and such
failure to perform or observe such other obligation or condition results in the
termination of such Material Contract.


(f)           Bankruptcy Default.  (i) The Credit Parties or any of their
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to have it judged
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (provided that the Borrower may wind up or dissolve
Subsidiaries in accordance with the terms of Section 6.4(a)), or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Credit
Parties or any of their Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the any
Credit Party or any of its Subsidiaries any case, proceeding or other action of
a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days (provided
that no Lender shall be required to make an Extension of Credit during such
sixty (60) day period); or (iii) there shall be commenced against any Credit
Party or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof
(provided that no Lender shall be required to make an Extension of Credit during
such 60 day period); or (iv) the Credit Parties or any of their Subsidiaries
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii) or (iii)
above; or (v) the Credit Parties or any of their Subsidiaries shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due.  Notwithstanding the foregoing, (i) with respect to
any Subsidiary that is not a Significant Subsidiary, none of the events above
shall constitute a Default or an Event of Default unless such event shall not
have been cured by the Borrower or applicable Subsidiary or waived by the
Required Lenders within sixty (60) days of such event occurring and (ii) with
respect to GDX  Automotive SAS and Snappon SA, none of the events above shall
constitute a Default or an Event of Default if it is deemed by the Borrower to
be in the best interest of the Borrower and it will not have a Material Adverse
Effect.
 
 
109

--------------------------------------------------------------------------------

 
 
(g)           Judgment Default.  One or more judgments, orders, decrees or
arbitration awards shall be entered against the Credit Parties or any of their
Subsidiaries (other than an Excluded Subsidiary) involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of (i) with
respect to the Snappon Judgments, $10,000,000 or more, (ii) with respect to the
GDX Automotive SAS Judgments, $10,000,000 or more and (iii) with respect to all
other  judgments, orders, decrees or arbitration awards, $5,000,000 or more, and
all such judgments, orders, decrees or arbitration awards identified in clauses
(i), (ii)  and (iii) above shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof.


(h)           ERISA Default.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Borrower, any of its Subsidiaries or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
Trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan or (vi) any other similar event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect.


(i)           Change of Control.  A Change of Control shall have occurred.


(j)           Failure of Credit Documents.  This Credit Agreement (including the
Guaranty) or any other Credit Document or any provision hereof or thereof shall
cease to be in full force and effect (other than in accordance with its terms)
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers and privileges purported to be created thereby, or any
Credit Party or any Person acting by or on behalf of any Credit Party shall (i)
deny or disaffirm any Credit Party’s obligations under this Credit Agreement or
any other Credit Document or (ii) assert the invalidity or lack of perfection or
priority of any Lien granted to the Administrative Agent pursuant to the
Security Documents.
 
 
110

--------------------------------------------------------------------------------

 
 
(k)           Hedging Agreement.  Any termination payment shall be due by a
Credit Party under any Hedging Agreement and such amount is not paid within the
later to occur of five (5) Business Days after the due date thereof or the
expiration of grace periods, if any, in such Hedging Agreement.


(l)           Subordinated Debt.  Any default (which is not waived or cured
within the applicable period of grace) or event of default shall occur under any
Subordinated Debt (including, without limitation, the Existing Subordinated
Notes) or the subordination provisions contained therein shall cease to be in
full force and effect or to give the Lenders the rights, powers and privileges
purported to be created thereby.
 
Section 7.2                      Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is a Bankruptcy Event (other than a
Subsidiary that is not a Significant Subsidiary), automatically the Commitments
shall immediately terminate and the Loans (with accrued interest thereon), and
all other amounts under the Credit Documents (including without limitation the
maximum amount of all contingent liabilities under Letters of Credit) shall
immediately become due and payable, and the Borrower shall immediately pay to
the Administrative Agent cash collateral as security for the Revolving LOC
Obligations for subsequent drawings under then outstanding Revolving Letters of
Credit in an amount equal to the maximum amount which may be drawn under such
Letters of Credit then outstanding, and (b) if such event is any other Event of
Default, subject to the terms of Section 8.5, with the written consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, take any or all of the
following actions:  (i) by notice to the Borrower declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) by notice of default to the Borrower declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the Revolving LOC
Obligations for subsequent drawings under then outstanding Revolving Letters of
Credit in an amount equal to the maximum amount of which may be drawn under such
Letters of Credit then outstanding, whereupon the same shall immediately become
due and payable; and/or (iii) exercise on behalf of the Lenders all of its other
rights and remedies under this Credit Agreement, the other Credit Documents and
applicable law.  Except as expressly provided above in this Section 7.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Credit Parties
 
 
111

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


THE ADMINISTRATIVE AGENT


Section 8.1                      Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


Section 8.2                      Nature of Duties.


Anything herein to the contrary notwithstanding, none of the
Bookrunners,  Arrangers or other agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.  Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
 
112

--------------------------------------------------------------------------------

 
 
Section 8.3                      Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender or an Issuing Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
113

--------------------------------------------------------------------------------

 
 
Section 8.4                      Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


Section 8.5                      Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
 
 
114

--------------------------------------------------------------------------------

 
 
Section 8.6                      Non-Reliance on Administrative Agent and Other
Lenders.


Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 8.7                      Indemnification.


The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective  Commitment Percentages in
effect on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Credit Party Obligations) be imposed on, incurred
by or asserted against any such indemnitee in any way relating to or arising out
of any Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction.  The agreements in this Section
shall survive the termination of this Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.


Section 8.8                      Administrative Agent in Its Individual
Capacity.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
 
115

--------------------------------------------------------------------------------

 
 
Section 8.9                      Successor Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, or an Affiliate of any such bank.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 9.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Wells Fargo, as Administrative Agent pursuant to this
Section, shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


Section  8.10                   Collateral and Guaranty Matters.


(a)           The Lenders and any Bank Product Provider irrevocably authorize
and direct the Administrative Agent:
 
 
116

--------------------------------------------------------------------------------

 
 
(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Revolving Commitments and payment in full of all Credit Party Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any sale or other disposition permitted under
Section 6.4 or otherwise pursuant to this Credit Agreement, or (iii) subject to
Section 9.1, if approved, authorized or ratified in writing by the Required
Lenders;


(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such Collateral that is permitted by Section 6.2; and


(iii)           to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder, including, without limitation, the release of
any Excluded Subsidiary as a Guarantor in accordance with the terms of Section
5.10.


(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrower’s expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.


Section 8.11                    Bank Products.


Except as otherwise provided herein, no Bank Product Provider that obtains the
benefits of Sections 2.13 and 7.2, any Guaranty or any Collateral by virtue of
the provisions hereof or of any Guaranty or any Collateral Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents.  The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Credit Party Obligations arising under Bank Products
unless the Administrative Agent has received written notice (including, without
limitation, a Bank Product Provider Notice) of such Credit Party Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Bank Product Provider.
 
 
117

--------------------------------------------------------------------------------

 
 
ARTICLE IX


MISCELLANEOUS


Section 9.1                      Amendments, Waivers and Release of Collateral.


Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may the
Borrower or any Guarantor be released except in accordance with the provisions
of this Section 9.1.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower or any other
Credit Party hereunder or thereunder (it being understood that the Guarantor’s
consent shall not be required for any amendment to any Credit Document other
than amendments to Article X of this Credit Agreement) or (b) waive, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Credit Agreement or the other Credit Documents or
any Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, waiver, supplement, modification or release
shall:


(i)           reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.11(a) which
shall be determined by a vote of the Required Lenders) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; provided that, it is understood and agreed
that no waiver, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.9(b), nor any amendment of Section 2.9(b) or the
definitions of Asset Disposition, Debt Issuance, or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note; or


(ii)          amend, modify or waive any provision of this Section 9.1 or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or


(iii)         amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or


(iv)         release the Borrower or all or substantially all of the Guarantors
from their respective obligations hereunder or under the Guaranty, without the
written consent of all of the Lenders and Bank Product Providers (but only to
the extent any such Bank Product Provider has previously provided, to the extent
required by the terms of this Agreement, a Bank Product Provider Notice to the
Administrative Agent); or
 
 
118

--------------------------------------------------------------------------------

 
 
(v)          release all or substantially all of the Collateral without the
written consent of all of the Lenders and Bank Product Providers (but only to
the extent any such Bank Product Provider has previously provided, to the extent
required by the terms of this Agreement, a Bank Product Provider Notice to the
Administrative Agent); provided that the Administrative Agent may release any
Collateral permitted to be released pursuant to the terms of this Agreement or
the Security Documents; or
 
(vi)         subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or


(vii)        permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.2(a); or


(viii)       permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents; or


(ix)          amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or


(x)           amend, modify or waive (A) the order in which Credit Party
Obligations are paid or (B) the pro rata sharing of payments by and among the
Lenders, in each case in accordance with Section 2.9(b) or 9.7(b) without the
written consent of each Lender directly affected thereby; provided that,
notwithstanding the foregoing, such order or treatment may be modified without
the consent of each Lender directly affected thereby (but with the consent of
the Required Lenders) to permit additional extensions of credit constituting (A)
term loans to share ratably with the Term Loan in the application of repayment
or prepayments pursuant to Section 2.9 or 2.13 with the consent of the Required
Lenders, or (B) revolving loans to share ratably with the Revolving Loans in the
application of repayments or repayments pursuant to Section 2.9 or Section 2.13
with the consent of the Required Lenders; or


(xi)          amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender directly affected thereby; provided that,
notwithstanding the foregoing, such order may be modified without the consent of
each Secured Party directly affected thereby to permit additional extensions of
credit approved by the Required Lenders to share ratably with the Credit Party
Obligations; or


(xii)         amend the definitions of “Hedging Agreement,” “Bank Product,” or
“Bank Product Provider” without the consent of any Bank Product Provider that
would be adversely affected thereby.
 
 
119

--------------------------------------------------------------------------------

 
 
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, any Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, such Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.


Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (z) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.


Section 9.2                      Notices.


Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein or (c) the day following the day on which the same has been delivered
prepaid to a reputable national overnight air courier service, in each case,
addressed as follows in the case of the Borrower, the other Credit Parties and
the Administrative Agent, and in the case of the Lenders, as set forth in such
Lender’s Administrative Questionnaire or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes:
 
 
120

--------------------------------------------------------------------------------

 
 
The Borrower
 
and the other
 
Credit Parties:
GenCorp Inc.
 
P.O. Box 537012
 
Sacramento, CA 95813-7012
 
Attention:  Chief Financial Officer
 
Telephone:   (916) 355-2361
 
Telecopier:   (916) 351-8608
   
With a copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
 
Park Avenue Tower
 
65 East 55th Street
 
New York, NY 10022
 
Attention:  Jeffrey Spindler
 
Telephone:   (212) 451-2307
 
Telecopier:   (212) 451-2222
   
The Administrative
 
Agent:
Wells Fargo Bank, National Association, as Administrative Agent
 
1525 W. W.T. Harris Blvd.
 
1st Floor
 
Charlotte, NC 28262-8522
 
Attention:  Rufus Kearney
 
Telephone:   704-590-2730
 
Telecopier:   704-590-2790
   
with a copy to:
Wells Fargo Bank, National Association
 
One South Broad
 
Mailcode PA4843
 
Philadelphia, Pennsylvania 19107



provided, that notices given by the Borrower pursuant to Section 2.1 or Section
2.12 hereof shall be effective only upon receipt thereof by the Administrative
Agent.


Notices to a Lender shall be delivered to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.


Section 9.3                      No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
 
121

--------------------------------------------------------------------------------

 
 
Section 9.4                      Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.


Section 9.5                      Payment of Expenses and Taxes; Indemnity.


(a)           Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), and shall pay all reasonable fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender and the Swingline Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or Swingline Loan or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender, any Issuing Lender or the Swingline Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender, any Issuing Lender or the Swingline Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
 
122

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by any Credit Party or any of its Subsidiaries, or
any liability under Environmental Law related in any way to any Credit Party or
any of its Subsidiaries, or (iv) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.


(c)           Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), any Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), any Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Lender or Swingline
Lender in connection with such capacity.
 
 
123

--------------------------------------------------------------------------------

 
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, none of the Credit Parties shall assert, and each
of the Credit Parties hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.


(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.


(f)           Survival.  The agreements contained in this Section shall survive
the resignation of the Administrative Agent, the Swingline Lender and the
Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of the Credit Party
Obligations.


Section 9.6                      Successors and Assigns; Participations;
Purchasing Lenders.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
 
124

--------------------------------------------------------------------------------

 
 
(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of the Term Loan or any other term facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within seven
(7) Business Days after having received notice thereof; and


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) a Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.


(C)           the consent of the Issuing Lender and Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment.
 
 
125

--------------------------------------------------------------------------------

 
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Commitment Percentage.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.17 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
 
 
126

--------------------------------------------------------------------------------

 
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
127

--------------------------------------------------------------------------------

 
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.19 as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 9.7                      Right of Set-off; Sharing of Payments.


(a)           If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or such Issuing Lender, irrespective of
whether or not such Lender or such Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender or such Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lender, the Swingline Lender
and the other Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have.  Each Lender and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
 
128

--------------------------------------------------------------------------------

 
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).


(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
 
129

--------------------------------------------------------------------------------

 
 
Section 9.8                      Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.


Section 9.9                      Counterparts.


(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Subject to the provisions set forth in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b)   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 9.10                    Integration; Effectiveness; Continuing
Agreement.


(a)           This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit
Agreement.  Each Credit Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
 
130

--------------------------------------------------------------------------------

 
 
(b)           This Credit Agreement shall become effective at such time when all
of the conditions set forth in Section 4.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent
and each Lender and their respective successors and permitted assigns.


(c)           This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, Revolving LOC Obligations,
interest, fees and other Credit Party Obligations (other than those obligations
that expressly survive the termination of this Credit Agreement) have been paid
in full and all Commitments and Letters of Credit have been terminated.  Upon
termination, the Credit Parties shall have no further obligations (other than
those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents and the Administrative Agent shall, at the
request and expense of the Borrower, deliver all the Collateral in its
possession to the Borrower and release all Liens on the Collateral; provided
that should any payment, in whole or in part, of the Credit Party Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all Liens of the Administrative Agent shall reattach to the
Collateral and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Credit Party Obligations.


Section 9.11                    Severability.


Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 9.12                    Governing Law.


This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.


Section 9.13                    Consent to Jurisdiction and Service of Process.


(a)           Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York in the Borough
of Manhattan and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New
York sitting State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
 
 
131

--------------------------------------------------------------------------------

 
 
(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.


(c)           Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


           Section 9.14                         Confidentiality.


Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, trustees, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Credit Document or Bank Product or any action or
proceeding relating to this Agreement, any other Credit Document or Bank Product
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) (i)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (ii) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Borrower, (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to any credit insurance provider relating to the Borrower and its
obligations.
 
 
132

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Section 9.15                    Acknowledgments.


The Borrower and the other Credit Parties each hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


(c)           no joint venture exists among the Lenders or among the Borrower or
the other Credit Parties and the Lenders.
 
Section 9.16                    Waivers of Jury Trial; Waiver of Consequential
Damages.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
 
133

--------------------------------------------------------------------------------

 
 
Section 9.17                    Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.


Section 9.18                    Resolution of Drafting Ambiguities.


Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.


Section 9.19                    Continuing Agreement.


This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.
 
 
134

--------------------------------------------------------------------------------

 
 
Section 9.20                    Press Releases and Related Matters.


The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.  The Credit Parties consent to
the publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.


Section 9.21                    Appointment of Borrower.


Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.
 
 
135

--------------------------------------------------------------------------------

 
 
Section 9.22                    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and
their Affiliates, on the one hand, and the Administrative Agent, WFS and the
Lenders, on the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent, WFS and the Lenders, in
each case, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor WFS nor any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Credit Party with
respect to any of the Transactions or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Credit Document (irrespective of whether the Administrative Agent or WFS
or any Lender has advised or is currently advising any Credit Party or any of
its Affiliates on other matters) and neither the Administrative Agent nor WFS
nor any Lender has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent, WFS and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their Affiliates, and neither the Administrative Agent nor WFS nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent,
WFS and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the Transactions
(including any amendment, waiver or other modification hereof or of any other
Credit Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Credit Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, WFS or the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.


Section 9.23                    Amendment and Restatement.


This Agreement is intended to amend and restate the Existing Credit Agreement,
without novation, with the Revolving Commitments set forth herein and the
Lenders party hereto.  All Existing Letters of Credit shall be Letters of Credit
outstanding hereunder.  The Credit Parties hereby ratify, affirm and acknowledge
all of their obligations in respect of the Existing Credit Agreement and the
related documents and agreements delivered by them thereunder, including all
outstanding Existing Letters of Credit and the related LOC Documents.  Without
limiting the foregoing, all Collateral under the Existing Credit Agreement shall
be Collateral hereunder and continue to secure the Obligations.  The Lenders
hereby agree that the commitments with respect to the Existing Credit Agreement
are amended and restated to be the Revolving Commitments of this Agreement and
hereby waive, on the Closing Date only, any pro rata payment provisions of this
Agreement to the extent any such payments are required to repay any obligations
owing to any lender under the Existing Credit Agreement that will not continue
as a Lender under this Agreement.
 
 
136

--------------------------------------------------------------------------------

 
 
ARTICLE X


GUARANTY


Section 10.1                    The Guaranty.


In order to induce the Lenders to enter into this Credit Agreement and any Bank
Product Provider to enter into any Bank Product and to extend credit hereunder
and thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Providers as follows:  each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all indebtedness of the Borrower to the
Administrative Agent, the Lenders and the Bank Product Providers.  If any or all
of the indebtedness becomes due and payable hereunder or under any Bank Product,
each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Secured Parties or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Secured Parties in collecting any of the Credit
Party Obligations.  The word “indebtedness” is used in this Article X in its
most comprehensive sense and means any and all advances, debts, obligations and
liabilities of the Borrower arising in connection with this Credit Agreement,
the other Credit Documents or any Bank Product, including specifically all
Credit Party Obligations, in each case, heretofore, now, or hereafter made,
incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Bankruptcy Laws).


Section 10.2                    Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Secured Parties whether or not due or payable by the Borrower
upon the occurrence of any of the events specified in Section 7.1(f), and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Secured Parties, or order, on
demand, in lawful money of the United States.  Each of the Guarantors further
agrees that to the extent that the Borrower or a Guarantor shall make a payment
or a transfer of an interest in any property to the Administrative Agent or any
Secured Party, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
 
 
137

--------------------------------------------------------------------------------

 
 
Section 10.3                    Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking (except to the
extent received and applied to the reduction by payment of the Credit Party
Obligations)or maximum liability of a guarantor or of any other party as to the
Credit Party Obligations of the Borrower, or (c) any payment on or in reduction
of any such other guaranty or undertaking, or (d) any dissolution, termination
or increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Administrative Agent or any Secured Party on the Credit Party
Obligations which the Administrative Agent or such Secured Party repays the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.


Section 10.4                    Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.


Section 10.5                    Authorization.


Each of the Guarantors authorizes the Administrative Agent and each Secured
Party without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Guarantor or any other party for the payment of this Guaranty or the Credit
Party Obligations and exchange, enforce waive and release any such security, (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine, (d)
release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.


Section 10.6                    Reliance.


It is not necessary for the Administrative Agent or any Secured Party to inquire
into the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Credit
Party Obligations made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.
 
 
138

--------------------------------------------------------------------------------

 
 
Section 10.7                    Waiver.


(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or any Secured Party to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s or any Secured
Party’s power whatsoever.  Each of the Guarantors waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the unenforceability of the Credit Party Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Credit Party
Obligations.  The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Borrower or any other party, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Credit Party Obligations have been paid in full and the Commitments have been
terminated.  Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.


(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.


(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of any Secured Party against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower owing to such Secured
Party (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full and the
Commitments have been terminated.  Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent or any Secured Party now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Secured Parties to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments have
been terminated.
 
 
139

--------------------------------------------------------------------------------

 
 
Section 10.8                    Limitation on Enforcement.


The Secured Parties agree that this Guaranty may be enforced only by the action
of the Administrative Agent acting upon the instructions of the Required Lenders
and that no Secured Party shall have any right individually to seek to enforce
or to enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Secured Parties under the terms of this Credit Agreement and under any Bank
Product.  The Secured Parties further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.


Section 10.9                    Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.




[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
140

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.


 
BORROWER:
GENCORP INC.,
an Ohio corporation
                 
 
By:
/s/ Kathleen E. Redd
   
Name: 
Kathleen E. Redd
   
Title:
Vice President and Chief Financial Officer
                 
GUARANTORS:
AEROJET-GENERAL CORPORATION,
an Ohio corporation
                   
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Chief Financial Officer
 

 
 
GenCorp Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT
AND LENDERS:
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and as a Lender
                 
 
By:
/s/ Scott Myers
   
Name: 
Scott Myers
   
Title:
Senior Vice President
 

 
 
GenCorp Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SunTrust Bank,
as a Lender
                 
 
By:
/s/ Brian M. Lewis
   
Name: 
Brian M. Lewis
   
Title:
Vice President
 

 
 
GenCorp Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
US BANK NATIONAL ASSOCIATION,
as a Lender
                 
 
By:
/s/ Thad R. Alexander
   
Name: 
Thad R. Alexander
   
Title:
Vice-President
 

 
 
GenCorp Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Umpqua Bank, an Oregon State Chartered Bank,
                 
 
By:
/s/ Christopher A. Andrade
   
Name: 
Christopher A. Andrade
   
Title:
Vice President
 

 
 
GenCorp Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
MORGAN STANLEY BANK, N.A.,
as Lender
                 
 
By:
/s/ Michael King
   
Name: 
Michael King
   
Title:
Authorized Signatory
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(a)


[FORM OF]
ACCOUNT DESIGNATION LETTER


________ __, ____
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790




Ladies and Gentlemen:


This Account Designation Letter is delivered to you by GenCorp Inc., an Ohio
corporation (the “Borrower”), under the Second Amended and Restated Credit
Agreement, dated as of November __, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”).  Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


[______________________]
ABA Routing Number [_______]
Account #[__________]


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.


This Account Designation Letter may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
as of the day and year first above written.
 

 
GENCORP INC.,
an Ohio corporation
         
 
By:
      Name:       Title:            



 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(b)


INVESTMENTS


None


 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(c)


LIENS
 
 
1.
Those certain liens contained in that certain master settlement agreement and
release by and between American States Water Company, Southern California Water
Company, Aerojet General Corporation and Cordova Chemical Company dated October,
2004.



 
2.
Those Liens and other encumbrances contained in that certain Agreement Granting
Right to Mine Aggregates by and between Aerojet-General Corporation and Granite
Construction Company dated on or about November 19, 2004, as amended from time
to time.



 
3.
Those liens if any under the 1989 Partial Consent Decree (PCD) requiring Aerojet
to conduct a Remedial Investigation Feasibility Study of a portion of Aerojet's
Sacramento Site, as amended from time to time.



 
4.
Security Deposit by Aerojet-General Corporation in the amount of $29,564 with
respect to the lease of Aerojet’s former Washington DC office at 1150
Connecticut Avenue, Suite 1025.



 
5.
Security Deposit in the amount of $875 relating to the Aerojet lease for the
premises located at 430 E. Carson Plaza Drive, Carson, CA.



 
6.
Security Deposit in the amount of $4,360 relating to the Aerojet lease for the
premises located at Building A-15, Freeport Center, Clearfield, Utah 84016.



 
7.
Security Deposit in the amount of $143,433.33 relating to the Aerojet lease for
the premises located at 2929 E 54th Street, Vernon, CA 90058.



 
8.
Security Deposit in the amount of $10,985 relating to Aerojet’s use of
Centerpoint Energy Gas Transmission transportation services.



 
9.
Please see chart below.

 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation
 
 
Wachovia Bank, National Association, as Administrative Agent
 
All personal property of the Debtor now owned or hereafter acquired.  Amendment
filed 12/1/05 deleted specific collateral per purchase agreement dated 7/12/05.
Amendment filed 2/15/06 deleted specific collateral per purchase agreement dated
7/12/05.  Amendment filed 11/20/06 deleted specific collateral per purchase
agreement dated 11/17/06.
11/4/2011
OH
Secretary of State
12/8/2004
#OH00084338732
Amendment 12/1/05; Amendment 2/15/06; Amendment 11/20/06; Continuation 8/17/09
Aerojet General Corporation
Banc of America Leasing & Capital, LLC
 
Leased Equipment
11/4/2011
OH
Secretary of State
10/16/2006
#OH00107638948
 
Aerojet-General Corporation
Banc of America Leasing & Capital, LLC
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/14/2007
#OH00116234630
 
Aerojet-General Corporation
Wachovia Bank, National Association, as Administrative Agent
 
All assets and personal property of the Debtor now owned or hereafter acquired.
11/4/2011
OH
Secretary of State
6/22/2007
#OH00116536579
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation
 
Banc of America Leasing & Capital, LLC
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/26/2007
#OH00116589116
 
Aerojet-General Corporation
 
IBM Credit LLC
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/29/2007
#OH00116765069
 
Aerojet-General Corporation
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/26/2007
#OH00119493419
 
Aerojet-General Corporation
Banc of America Leasing & Capital, LLC
 
Leased Equipment
11/4/2011
OH
Secretary of State
11/9/2007
#OH00121065385
 
Aerojet-General Corporation
 
First Bank & Trust
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/8/2008
#OH00125558172
Assignment 10/28/08
Aerojet-General Corporation
 
De Lage Landen Financial Services, Inc.
 
Leased Equipment
11/4/2011
OH
Secretary of State
10/17/2008
#OH00130300851
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment.  Amendment dated 11/30/09 to expand leased collateral
description.
11/4/2011
OH
Secretary of State
5/21/2009
#OH00134828299
Amendment 11/30/09
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/3/2009
#OH00136996820
Amendment 11/30/09
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
12/14/2009
#OH00139008890
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
12/14/2009
#OH00139008901
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
1/7/2010
#OH00139521787
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
1/18/2010
#OH00139731489
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
1/18/2010
#OH00139731590
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
2/4/2010
#OH00140098579
 
Aerojet-General Corporation
 
First American Commercial Bancorp, Inc.
 
Leased Equipment
11/4/2011
OH
Secretary of State
3/1/2010
#OH00140524170
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
3/9/2010
#OH00140671545
 
Aerojet-General Corporation
 
Umpqua Bank
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/5/2010
#OH00141261830
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/7/2010
#OH00141300096
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/20/2010
#OH00141586272
 
Aerojet-General Corporation
 
Commonwealth Capital Corp.
 
Leased Equipment
 
11/4/2011
OH
Secretary of State
6/18/2010
#OH00143044397
 
Aerojet-General Corporation
 
Snider Leasing Corp.
 
Leased Equipment
11/4/2011
OH
Secretary of State
2/2/2011
#OH00147949935
Amendment 4/4/11
Aerojet-General Corporation
Umpqua Bank, Assignee of Snider Leasing Corp., Lessor
 
Leased Equipment.  Assigned to Umpqua Bank on 4/4/11
11/4/2011
OH
Secretary of State
2/2/2011
#OH00147950069
Assignment 4/4/11
Aerojet-General Corporation
Umpqua Bank, Assignee of Snider Leasing Corp., Lessor
 
Leased Equipment. Assigned 4/4/11 to Umpqua Bank.
11/4/2011
OH
Secretary of State
2/2/2011
#OH00147950170
Assignment 4/4/11
Aerojet-General Corporation
Umpqua Bank, Assignee of Snider Leasing Corp., Lessor
 
Leased Equipment. Assigned 4/4/11 to Umpqua Bank.
11/4/2011
OH
Secretary of State
2/2/2011
#OH00147950281
Assignment 4/4/11


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation
Upmqua Bank, Assignee of Snider Leasing Corp., Lessor
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/25/2011
#OH00149679843
 
Gencorp Inc.
Wachovia Bank, National Association, as Administrative Agent
 
All personal property of the Debtor now owned or hereafter acquired.
11/4/2011
OH
Secretary of State
12/8/2004
#OH00084338510
Continuation 8/17/09
Gencorp Inc.
 
Cisco Systems Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
7/25/2006
#OH00104750963
Continuation
7/13/2011
Gencorp Inc.
 
Cisco Systems Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
11/3/2006
#OH00108404964
Continuation
9/30/2011
Gencorp Inc.
Wachovia Bank, National Association, as Administrative Agent
 
All assets and personal property of the Debtor now owned or hereafter acquired.
11/4/2011
OH
Secretary of State
6/22/2007
#OH00116536791
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/7/2010
#OH00142758187
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/7/2010
#OH00142758309
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/9/2010
#OH00142829289
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/9/2010
#OH00142829390
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/21/2010
#OH00143087034
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
7/8/2010
#OH00143476837
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/10/2010
#OH00144879589
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/22/2010
#OH00145102818
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/23/2010
#OH00145118225
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/23/2010
#OH00145118336
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
9/27/2010
#OH00145176712
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
11/5/2010
#OH00146078846
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
11/30/2010
#OH00146543702
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
3/29/2011
#OH00149043785
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/5/2011
#OH00149231441
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
4/5/2011
#OH00149231774
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
7/6/2011
#OH00151419342
 
Gencorp Inc.
 
General Electric Capital Corporation
 
Leased Equipment
11/4/2011
OH
Secretary of State
7/21/2011
#OH0015766620
 
Gencorp Inc.
 
General Electric Credit  Corporation of Tennessee
 
Leased Equipment
11/4/2011
OH
Secretary of State
8/24/2011
#OH00152417551
 


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Gencorp Inc.
 
General Electric Credit  Corporation of Tennessee
 
Leased Equipment
11/4/2011
OH
Secretary of State
8/24/2011
#OH00152417662
 
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment. Assigned on 10/12/10 from Technology Investment Partners LLC
to Wells Fargo Equipment Finance
11/4/2011
OH
Secretary of State
10/11/2010
#OH00145456493
Assignment 10/12/10
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment. Assigned on 1/21/11 from Technology Investment Partners LLC to
Wells Fargo Equipment Finance
11/4/2011
OH
Secretary of State
11/10/2010
#OH00146159393
Assignment 1/21/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment. Assigned on 2/1/11 from Technology Investment Partners LLC to
Prime Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147474746
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment. Assigned on 2/1/11 from Technology Investment Partners LLC to
Prime Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147475081
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment. Assigned on 2/1/11 from Technology Investment Partners LLC to
Prime Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147475314
Assignment 2/1/11


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment. Assigned on 2/1/11 from Technology Investment Partners LLC to
Prime Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147475647
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment.  Assigned 2/1/11 from Technology Investment Partners to Prime
Alliance Bank.
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147474746
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment.  Assigned 2/1/11 from Technology Investment Partners to Prime
Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147475081
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment.  Assigned 2/1/11 from Technology Investment Partners to Prime
Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147475314
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Prime Alliance Bank
 
Leased Equipment.  Assigned 2/1/11 from Technology Investment Partners to Prime
Alliance Bank
11/4/2011
OH
Secretary of State
1/10/2011
#OH00147475647
Assignment 2/1/11
Aerojet-General Corporation; Gencorp Inc.
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment.  Assigned on 6/16/11 from Technology Investment Partners LLC
to Wells Fargo Equipment Finance.
11/4/2011
OH
Secretary of State
6/1/2011
#OH00150597741
Assignment 6/16/11


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/3/2011
#OH00150668065
Assignment
9/23/2011
Aerojet-General Corporation; Gencorp Inc.
 
Technology Investment Partners, L.L.C.
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/10/2011
#OH00150855608
 
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/21/2011
#OH00151073075
Assignment
8/30/2011
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment. Assigned 10/12/10 from Technology Investment Partners to Wells
Fargo Equipment Finance
11/4/2011
OH
Secretary of State
10/11/2010
#OH00145456493
Assignment 10/12/10
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment.  Assigned on 1/21/11 from Technology Investment Partners to
Wells Fargo Equipment Finance
11/4/2011
OH
Secretary of State
11/10/2010
#OH00146159393
Assignment 1/21/11
Aerojet-General Corporation; Gencorp Inc.
 
Wells Fargo Equipment Finance, Inc.
 
Leased Equipment. Assigned 6/16/11 from Technology Investment Partners to Wells
Fargo Equipment Finance
11/4/2011
OH
Secretary of State
6/1/2011
#OH00150597741
Assignment 6/16/11


 
 

--------------------------------------------------------------------------------

 



Debtor
Secured Party
Collateral
Search Through Date
State
Jurisdiction
Original File Date and Number
Related Filings
Aerojet-General Corporation; Gencorp Inc.
 
Technology Investment Partners, L.L.C.
 
Leased Equipment
11/4/2011
OH
Secretary of State
6/10/2011
#OH00150855608
 
Aerojet-General Corporation; Gencorp Inc.
 
Beverly Bank & Trust Company, N.A.
 
Leased Equipment
11/4/2011
OH
Secretary of State
10/20/2011
#OH00153604438
Assignment
10/21/2011

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(d)


EXISTING LETTERS OF CREDIT



Issuing Bank
LC No.
LC Type
 
Amount
 
Extension/
Expiration
Auto
Extension
               
Wachovia
SM211371W
Standby
  $ 1,365,000  
01/05/12
Yes
                 
Wachovia
SM226419W
Standby
    6,946,219  
07/03/12
Yes
                 
Wachovia
SM227965W
Standby
    500,000  
09/28/12
Yes
                 
Wachovia
SM219063W
Standby
    22,028,567  
03/28/12
Yes
                 
Wachovia
SM219062W
Standby
    2,575,505  
04/07/12
Yes
                 
Wachovia
SM212328W
Standby
    24,454,900  
04/01/12
Yes
                 
Wachovia
SM219109W
Standby
    151,010  
03/28/12
Yes
                 
Wachovia
SM220856W
Standby
    5,770,195  
07/13/12
Yes
                 
Wachovia
SM224595W
Standby
    910,061  
03/19/12
Yes
                 
Wells Fargo
IS0002748
Standby
    216,830  
09/08/12
Yes
                 
Wachovia
SM232772W
Standby
    1,809,878  
09/30/12
Yes
                 
Wachovia
SM227972W
Standby
    42,876  
09/28/12
Yes
                 
Wachovia
SM237548W
Standby
    100,132  
07/20/12
Yes
                 
Wells Fargo
IS0003881
Standby
    218,000  
10/17/12
Yes
                     
Total
  $ 67,089,173      


 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(e)


MORTGAGED PROPERTIES
 
Location of Property
 
11441 Willows Road N.E
Redmond, WA 98052
 
7499 Pine Stake Road
Culpeper, VA 22701

 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(f)
 
LITIGATION
 
 
1.
See litigation and environmental matters discussed in the Borrower’s (i) Form
10-K for fiscal 2009, (ii) Form 10-K for fiscal 2010, and (iii) Form 10-Q for
the quarterly period ended August 31, 2011.



 
2.
Esten Morgan, Shawn Morgan v. Aerojet General Corporation, Arden-Cordova Water
Services, Cordova Chemical Company, McDonnell Douglas Corporation and Southern
California Water Company, California Superior Court, Sacramento

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(g)


DISCONTINUED OPERATIONS


GDX manufacturing facility in Chartres, France closed in November 2003


GDX Automotive business sold on August 31, 2004


Fine Chemicals business sold on November 30, 2005
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(h)


[FORM OF]
BANK PRODUCT PROVIDER NOTICE




TO: 
Wells Fargo Bank, National Association, as Administrative Agent



RE:
Second Amended and Restated Credit Agreement, dated as of November __, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Borrower, the Material Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”)



DATE: 
[Date]

 

--------------------------------------------------------------------------------

 
[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:


(a)           [Name of Bank Product Provider] meets the requirements of a Bank
Product Provider under the terms of the Credit Agreement and is a Bank Product
Provider under the Credit Agreement and the other Credit Documents.


(b)           The Credit Parties have entered into Bank Products with [Name of
Bank Product Provider] which include:  [set forth Bank Products].


(c)           The maximum dollar amount1 of obligations arising under the Bank
Products set forth in clause (b) above is:  $_______.


(d)           The methodology to be used by such parties in determining the Bank
Product Debt (as defined in the Credit Agreement) owing from time to time
is:  _______________________.


Delivery of this Notice by telecopy shall be effective as an original.
 

--------------------------------------------------------------------------------

 1 If reasonably capable of being determined.
 
 
 

--------------------------------------------------------------------------------

 
 
A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.
 

  ,     as a Bank Product Provider          
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




  ____________, ____


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790


Ladies and Gentlemen:


Pursuant to Section [2.1(b)(i)][2.3(b)(i)][2.4(a)] of the Second Amended and
Restated Credit Agreement, dated as of November __, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among GenCorp Inc., an Ohio corporation (the “Borrower”),
the Material Domestic Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), the lenders from time to time party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as administrative agent
for the Lenders (the “Administrative Agent”), the Borrower hereby requests the
following (the “Proposed Borrowing”):


I.           Term Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
       

 
II.           Revolving Loans be made as follows:


 
 
Date
 
 
Amount
Interest
Rate
(Alternate Base Rate/
LIBOR Rate)
Interest
Period
(One, two, three, six or twelve months - for LIBOR Rate only)
                       

 
 
NOTE:
BORROWINGS MUST BE IN MINIMUM AGGREGATE DOLLAR AMOUNTS OF (A) WITH RESPECT TO
LIBOR RATE LOANS, $2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B)
WITH RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $100,000 INCREMENTS IN
EXCESS THEREOF.

 
II. 
Swingline Loans be made on [date] as follows:



Swingline Loans requested:
 
 
 

--------------------------------------------------------------------------------

 
 
(1)
Total Amount of Swingline Loans
$                                         

 
 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(A)     the representations and warranties made by the Credit Parties in the
Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection therewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Proposed Borrowing as if made on and as of such date (except for
those which expressly relate to an earlier date) and (ii) that do not contain a
materiality qualification shall be true and correct in all material respects on
and as of the date of the Proposed Borrowing as if made on and as of such date;


(B)     no Default or Event of Default shall have occurred and be continuing on
the date of the Proposed Borrowing, or after giving effect to the Proposed
Borrowing; and


(C)     immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (ii)
the Revolving LOC Obligations shall not exceed the Revolving LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount.


(C)     [If a Revolving Loan is requested] All conditions set forth in
Section 2.1 shall have been satisfied.


(D)     [If a Swingline Loan is requested] All conditions set forth in
Section 2.4 shall have been satisfied.


This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 
 

 
Very truly yours,
         
GENCORP INC.,
an Ohio corporation
               
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(e)


[FORM OF]
REVOLVING NOTE




 
___________, ____



FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay, on the Revolving Commitment
Termination Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Lender”) at the office of Wells Fargo Bank, National
Association located at 1525 W. W.T. Harris Blvd., 1st Floor, Charlotte, NC
28262-8522, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the undersigned pursuant to Section 2.1 of the Credit
Agreement referred to below.  The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement.


The holder of this Revolving Note is authorized to endorse the date and amount
of each Revolving Loan in accordance with Section 2.1 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is one of the Revolving Notes referred to in the Second Amended and
Restated Credit Agreement, dated as of November __, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Material Domestic Subsidiaries of
the Borrower from time to time party thereto (the “Guarantors”), the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof.  Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Revolving Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Revolving Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 

 
GENCORP INC.,
an Ohio corporation
               
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
Revolving Note


LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan1
 
 
Interest
Rate
 
 
Interest
Period
 
 
Maturity
Date
Principal
Paid
or
Converted
 
 
Principal
Balance
 
 
Notation
 Made By
 
______
 
_______
 
______
 
__________
 
_________
 
________
 
_________
 
_________
 
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________

 

--------------------------------------------------------------------------------

1     The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR”
for Alternate Base Rate Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.3(d)


[FORM OF]
SWINGLINE NOTE


 _________, ____


FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay on the Revolving Commitment
Termination Date (as defined in the Credit Agreement referred to below), to the
order of  ___________ (the “Swingline Lender”) at the office of Wells Fargo
Bank, National Association at 1525 W. W.T. Harris Blvd., 1st Floor, Charlotte,
NC 28262-8522, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the undersigned pursuant to
Section 2.3 of the Credit Agreement referred to below.  The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.


The holder of this Swingline Note is authorized to endorse the date and amount
of each Swingline Loan in accordance with Section 2.3 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as an Alternate Base Rate Loan or otherwise on Schedule 1 annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is the Swingline Note referred to in the Second Amended and Restated
Credit Agreement, dated as of November __, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified, the “Credit Agreement”), by
and among the Borrower, the Material Domestic Subsidiaries of the Borrower from
time to time party thereto (the “Guarantors”), the Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”), and the holder is entitled
to the benefits thereof.  Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swingline Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Swingline Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.


This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 

 
GENCORP INC.,
an Ohio corporation
               
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
Swingline Note


LOANS AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
 
Amount
of
Loan
 
Type
of
Loan
 
 
Interest
Rate
 
 
Principal
Paid
 
 
Principal
Balance
 
 
Notation
Made By
 
______
 
_______
 
__________
 
__________
 
_________
 
_________
 
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.4(a)


[FORM OF]
FUNDING INDEMNITY LETTER




TO: 
Wells Fargo Bank, National Association, as Administrative Agent




RE:
Second Amended and Restated Credit Agreement, dated as of November __, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Borrower, the Material Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”)



DATE: 
[Date]

 

--------------------------------------------------------------------------------

 
This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in the most recent draft of the Credit
Agreement circulated to the Borrower and the Lenders.


The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on [Date] (the “Effective Date”).  The
Borrower wishes to borrow the initial Term Loan, described in the Notice of
Borrowing delivered in connection with this letter agreement, on the Effective
Date as LIBOR Rate Loans (the “Effective Date LIBOR Rate Loans”).


In order to induce the Lenders to accept this request prior to the Effective
Date, the Borrower hereby agrees that, in the event the Borrower fails to borrow
the Effective Date LIBOR Rate Loans on the Effective Date for any reason
whatsoever (including the failure of the Credit Agreement to become effective),
the Borrower hereby unconditionally agrees to reimburse each applicable Lender
in respect of its Effective Date LIBOR Rate Loans upon its demand as set forth
in Section 2.18 of the Credit Agreement as if it were in effect with respect to
the requested Effective Date LIBOR Rate Loans.


This letter agreement shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York.  This letter may (a) be
executed in any number of counterparts by the different signatories hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which together shall constitute one and the
same letter and (b) upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 

--------------------------------------------------------------------------------

 



 
GENCORP INC.,
an Ohio corporation
               
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.4(d)


[FORM OF]
TERM LOAN NOTE




 
___________, ____



FOR VALUE RECEIVED, the undersigned, GENCORP INC., an Ohio corporation (the
“Borrower”) hereby unconditionally promises to pay, on the Maturity Date (as
defined in the Credit Agreement referred to below), to the order of ___________
(the “Lender”) at the office of Wells Fargo Bank, National Association located
at 1525 W. W.T. Harris Blvd., 1st Floor, Charlotte, NC 28262-8522, in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
undersigned pursuant to Section 2.4 of the Credit Agreement referred to
below.  The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.


This Note is one of the Term Loan Notes referred to in the Second Amended and
Restated Credit Agreement, dated as of November __, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Material Domestic Subsidiaries of
the Borrower from time to time party thereto (the “Guarantors”), the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”), and the
holder is entitled to the benefits thereof.  Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term Loan Note shall become, or may be declared to be, immediately due
and payable, all as provided therein.  In the event this Term Loan Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Term Loan Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



 
GENCORP INC.,
an Ohio corporation
               
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.11


[FORM OF]
NOTICE OF CONVERSION/EXTENSION


__________, _____


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
1st Floor
Charlotte, NC 28262-8522
Attention:  Rufus Kearney
Telephone:                      704-590-2730
Telecopier:                      704-590-2790




Ladies and Gentlemen:


Pursuant to Section 2.11 of the Second Amended and Restated Credit Agreement,
dated as of November __, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
GenCorp Inc., an Ohio corporation (the “Borrower”), the Material Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”), the Borrower hereby requests ____ conversion or ____
extension of the following Loans be made as follows (the “Proposed
Conversion/Extension”):


 
Applicable Loan
Current Interest Rate and Interest Period
 
 
Date
 
Amount to be converted/
extended
Requested Interest
Rate
(Alternate Base Rate/LIBOR Rate)
Requested Interest
Period
(One, two, three, six or twelve months -- for LIBOR Rate only)
                                   



 
NOTE:
PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF $2,000,000 OR A WHOLE MULTIPLE
OF $1,000,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Conversion/Extension:


(A)   the representations and warranties made by the Credit Parties in the
Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection therewith (i) that
contain a materiality qualification shall be true and correct on and as of the
date of such Proposed Conversion/Extension as if made on and as of such date
(except for those which expressly relate to an earlier date) and (ii) that do
not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of the Proposed Conversion/Extension as
if made on and as of such date;
 
 
 

--------------------------------------------------------------------------------

 
 
(B)   no Default or Event of Default will have occurred and be continuing on the
date of the Proposed Conversion/Extension, or after giving effect to the
Proposed Conversion/Extension; and


(C)    immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect, (ii)
the Revolving LOC Obligations shall not exceed the Revolving LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline Committed
Amount.
 



 
Very truly yours,
         
GENCORP INC.,
an Ohio corporation
               
 
By:
      Name:       Title:            

 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.12


SUBSIDIARIES
 
GENCORP INC.
CORPORATE CHART



 
State or Jurisdiction of Incorporation
 
Number of Common Shares of Authorized Capital Stock1
   
Number of Common Shares Issued and Outstanding Capital Stock Less Treasury
Shares
   
Number of Common Shares Owned by Company and Subsidiaries
   
Percentage of Voting Ownership
 
Aerojet-General Corporation
Ohio
    1,000       1,000       1,000       100  
Aerojet International, Inc.
California
    1,000       1,000       1,000       100  
Aerojet Investments Ltd.
California
    100,000       50,000       50,000       100  
Aerojet Ordnance Tennessee, Inc.
Tennessee
    5,000       4,169       4,169       100  
BPOU LLC
Delaware
    N/A       N/A       N/A       68  
Chemical Construction Corporation - Inactive
Delaware
    230,000       200,000       200,000       100  
Cordova Chemical Company - Inactive
California
    1,000       1,000       1,000       100  
Cordova Chemical Company of Michigan - Inactive
Michigan
    1,000       1,000       1,000       100  
Easton Development Company, LLC
California
    N/A       N/A       N/A       5  
AGC Office 1 LLC
California
    N/A       N/A       N/A       100  
Eurojet Space Propulsion Limited
United Kingdom
 
100 shares of £1 each
      100       100       100  
General Applied Science Laboratories, Inc. - Inactive
New York
    20,000       5,438       5,438       100  
GT & MC, Inc. - Inactive
Delaware
    10,000       10,000       10,000       100  
PJD, Inc. - Inactive
Delaware
    35,000       15,000       15,000       100  
TKD, Inc. - Inactive
California
    2,000       1,000       1,000       100  
Easton Development Company, LLC
California
    N/A       N/A       N/A       95  
GDX Automotive SAS
France
 
2,223,822 shares of €10 each
      2,223,822       2,223,822       100  
Snappon SA
France
 
969,292 shares of €15.24 each
      969,292       969,292       100  
GDX LLC
Delaware
    N/A       N/A       N/A       100  
GenCorp Realty Investments LLC
California
    N/A       N/A       N/A       100  
RKO General, Inc.
Delaware
    10,000       7,324       7,324       100  



Other than with respect to the shares of GenCorp Inc., there are no outstanding
options, warrants or rights of conversion or purchase relating to the securities
of GenCorp’s subsidiaries.


FOOTNOTES


1.           Non-US entities reflect paid-in-capital.
 
 
 

--------------------------------------------------------------------------------

 
 
NOTES


Aerojet-General Corporation owns 25% interest in ABGL LLC, which is an entity
whose members are signatories to a Limited Cost Sharing, Joint Defense and
Confidentiality Agreement for the Ontario Airport Site, Ontario California, for
the purpose of constructing and operating groundwater monitoring wells in or
near Ontario, California.  Other interest holders include The Boeing Company,
Lockheed Martin Corporation and General Electric Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.16


INTELLECTUAL PROPERTY
 
Copyrights - None


Copyright Licenses - None


Patents - See Below


Patent Licenses - See Below


Trademarks - See Below


Trademark Licenses - None


 
 

--------------------------------------------------------------------------------

 
 
Note:  The symbol * in the Status column of the following tables indicates that
the particular intellectual property is currently active but that the Company
has decided not to maintain such intellectual property.


Issued Patents - US
 
Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
United States
Granted
09/899,813
7/5/2001
6,568,171
5/27/2003
ROCKET VEHICLE THRUST AUGMENTA
United States
Granted
09/910,440
7/19/2001
6,547,182
4/15/2003
SOLID ROCKET MOTOR BOLTED THRU
United States
Granted
08/843903
4/17/1997
5760378
6/2/1998
METHOD OF INDUCTIVE BONDING SI
United States
Granted
07/878222
5/4/1992
5578789
11/26/1996
ENERGETIC PLASTICIZERS FOR POL
United States
Granted
08/469329
6/5/1995
5489700
2/6/1996
3-AZIDOMETHYL-3-NITRATOMETHYLO
United States
Granted
08/082332
6/24/1993
5420311
5/30/1995
DIFLUOROAMINO OXETANES AND POL
United States
Granted
07/939350
9/2/1992
5272249
12/21/1993
DIFLUOROAMINO OXETANES AND POL
United States
Granted
07/989401
12/11/1992
5362848
11/8/1994
PREPARATION AND POLYMERIZATION
United States
Granted
08/226919
4/13/1994
5468841
11/21/1995
POLYMERIZATION OF ENERGETIC, C
United States
Granted
08/147591
11/4/1993
5456425
10/10/1995
MULTIPLE PINTLE NOZZLE PROPULS
United States
Granted
08/325891
10/17/1994
5491973
2/20/1996
SELF-ACTUATING CONTROL FOR ROC
United States
Granted
09/371973
8/10/1999
6,746,651
6/8/2004
AXIAL FLOW CATALYST PACK
United States
Granted
10/388,266
3/12/2003
6,832,471
12/21/2004
EXPANDER CYCLE ROCKET ENGINE W
United States
Granted
10/308,645
12/2/2002
6,802,179
10/12/2004
NOZZLE WITH SPIRAL INTERNAL CO
United States
Granted
10/359,434
2/5/2003
6,799,417
10/5/2004
DIVERSION OF COMBUSTION GAS WI
United States
Granted
11/226,127
9/13/2005
7,823,376
11/2/2010
THRUST AUGMENTATION IN PLUG NOZZLES & EXPANSION-
United States
Granted
10/794,390
3/2/2004
7,343,732
3/18/2008
ROCKET ENGINE CHAMBER WITH LAYERED INTERNAL WAL
United States
Granted
07/941,620
9/8/1992
5,568,723
10/29/1996
Long life catalytic gas genera
United States
Granted
08/120,615
9/10/1993
5,464,961
10/7/1995
ARCJET ANODE
United States
Granted
08/132,980
10/7/1993
5,485,722
1/23/1996
CATALYTIC DECOMPOSITION OF HYD
United States
Granted
08/415802
4/3/1995
5,465,795
11/14/1995
Fire suppressing apparatus for
United States
Granted
08/468678
6/6/1995
5,609,210
3/11/1997
Apparatus and method for suppr
United States
Granted
08/082137
6/24/1993
5,449,041
9/12/1995
Apparatus and method for suppr
United States
Granted
08/248932
5/25/1994
5,423,384
6/13/1995
APPARATUS FOR SUPPRESSING A FI
United States
Granted
08/704214
8/28/1996
5,613,562
3/25/1997
Apparatus for suppressing a fi
United States
Granted
08/543,659
10/16/1995
5,605,039
2/25/1997
PARALLEL ARCJET STARTER SYSTEM



 
 

--------------------------------------------------------------------------------

 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
United States
Granted
09/058,314
4/9/1998
6,173,565
1/16/2001
Three Axis Thruster
United States
Granted
09/504599
2/15/2000
6,217,788
4/17/2001
Fire suppression composition a
United States
Granted*
09/034,711
3/4/1998
6,082,464
7/4/2000
Dual stage fire extinguisher
United States
Granted*
09/115190
7/14/1998
6,095,251
8/1/2000
Dual stage fire extinguisher
United States
Granted
09/143,294
8/28/1998
6,031,334
2/29/2000
METHOD AND APPARATUS FOR SELEC
United States
Granted
09/437,795
10/10/1999
6,518,693
2/11/2003
Method and apparatus for Magne
United States
Granted
09/414,223
10/7/1999
6,342,092
1/29/2002
Apparatus to separate gas from
United States
Granted
09/952709
9/14/2001
6,432,178
8/13/2002
Apparatus to separate gas from
United States
Granted
09/191,749
11/13/1998
6,208,080
3/27/2001
MAGNETIC FLUX SHAPING IN ION A
United States
Granted
09/674,463
1/29/2001
6,612,105
9/2/2003
UNIFORM GAS DISTRIBUTION IN IO
United States
Granted
09/251,530
2/17/1999
6,215,124
4/10/2001
Multistage Ion Accelerators Wi
United States
Granted
09/015359
1/29/1998
6,024,889
2/15/2000
CHEMICALLY ACTIVE FIRE SUPPRES
United States
Granted
09/937,868
3/7/2000
6,702,033
3/9/2004
HYBRID FIRE EXTINGUISHER
United States
Granted
10/085,884
2/27/2002
6,612,243
9/2/2003
Fire Extinguisher
United States
Granted
10/241,820
9/10/2002
6,982,520
1/3/2006
HALL EFFECT THRUSTER WITH ANOD
United States
Granted
11/233,401
9/21/2005
7,164,227
1/16/2007
HALL EFFECT THRUSTER WITH ANOD
United States
Granted
09/112,390
7/9/1998
6,397,580
6/4/2002
High performance rocket engine
United States
Granted
10/104,327
3/22/2002
6,588,199
7/8/2003
HIGH PERFORMANCE ROCKET ENGINE
United States
Granted
09/076,032
5/11/1998
6,079,101
6/27/2000
ROCKET ENGINE WITH ONE-PIECE C
United States
Granted
09/076,031
5/11/1998
6,138,450
10/31/2000
ROCKET ENGINE WITH INTEGRAL CO
United States
Granted
09/076,033
5/11/1998
6,138,451
10/31/2000
ROCKET ENGINE WITH COMBUSTION
United States
Granted
08/758,867
12/2/1996
5,831,155
11/3/1998
APPARATUS AND METHOD FOR SIMUL
United States
Granted
08/745,641
11/8/1996
5,784,877
7/28/1998
ROCKET-RAMJET ENGINE CASING PO
United States
Granted
09/059,560
4/14/1998
6,265,330
7/24/2001
NON-ABSESTOS INSULATION FOR RO
United States
Granted
09/294,134
4/20/1999
6,228,192
5/8/2001
DOUBLE BASE PROPELLANT CONTAIN
United States
Granted
05/783,919
3/24/1977
6,736,912
5/18/2004
COMBUSTIBLE COMPOSITIONS FOR A
United States
Granted
08/811,598
2/26/1997
7,578,122
8/25/2009
ROCKET MOTOR CASE USING PLANK
United States
Filed
09/119,516
7/21/1998
7,484,353
2/3/2009
ROCKET MOTOR CASE USING
United States
Granted
09/363,013
7/29/1999
6,984,273
1/10/2006
PREMIXED LIQUID MONOPROPELLANT
United States
Granted
10/038,858
1/8/2002
6,681,560
1/27/2004
NOZZLE THROAT AREA CONTROL APP
United States
Granted
10/042,391
1/11/2002
6,952,995
10/11/2005
APPARATUS AND METHOD FOR PASSI



 
 

--------------------------------------------------------------------------------

 
Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
United States
Granted*
10/145,540
5/15/2002
6,808,572
10/26/2004
SOLID PROPELLANT FORMULATIONS
United States
Granted*
10/377,773
3/4/2003
6,748,868
6/15/2004
SOLID PROPELLANT FORMULATIONS
United States
Granted
10/377,775
3/4/2003
6,782,827
8/31/2004
SOLID PROPELLANT FORMULATIONS
United States
Granted
09/166,942
10/6/1998
6,024,810
2/15/2000
CASTABLE DOUBLE BASE SOLID ROC
United States
Granted
09/346,686
7/2/1999
6,330,793
12/18/2001
EROSION RESISTANT ROCKET NOZZL
United States
Granted*
09/109,156
7/2/1998
6,045,726
4/4/2000
FIRE SUPPRESSANT
United States
Granted
09/451,115
11/30/1999
6,277,296
8/21/2001
FIRE SUPPRESSANT COMPOSITIONS
United States
Granted
10/784,482
2/19/2004
7,216,474
5/15/2007
INTEGRATED AIR INLET SYSTEM FO
United States
Granted
10/823,380
4/13/2004
7,155,898
1/2/2007
THRUST VECTOR CONTROL SYSTEM F
United States
Granted
11/287,297
11/28/2005
7,568,348
7/15/2009
NOZZLE ASSEMBLY FOR ROCKET AND
United States
Granted
10/837,516
4/30/2004
7,360,488
4/22/2008
SINGLE PHASE TUNGSTEN ALLOY FO
United States
Granted
12/043,593
3/6/2008
7,921,778
4/12/2011
SINGLE PHASE TUNGSTEN ALLOY FO
United States
Granted
11/363,573
2/27/2006
7,621,429
11/24/2009
PISTON TANK WITH COMPOUND PIST
United States
Granted
11/531,630
9/13/2006
7,762,078
7/27/2010
NOZZLE WITH TEMPERATURE-RESPON
United States
Granted
11/123,374
5/6/2005
7,631,482
12/15/2009
MULTIPLE PHASE ROCKET SUPPLY F
United States
Granted
11/437,279
5/18/2006
7,436,122
10/14/2008
HELICON HALL THRUSTER
United States
Granted
11/531,655
9/13/2006
7,509,796
3/31/2009
PINTLE-CONTROLLED PROPUSION SY
United States
Granted
11/640,646
12/18/2006
7,886,516
2/15/2011
COMBINED CYCLE INTEGRATED COMB
United States
Granted
12/148,027
4/16/2008
7,762,195
7/27/2010
SLOW COOK OFF ROCKET IGNITER
United States
Granted
12/147,396
6/26/2008
7,895,823
3/1/2011
HEAT EXCHANGER FOR A ROCKET ENGINE
United States
Granted
11/582,589
10/18/2006
7,797,943
9/21/2010
CORE BURNING FOR SCRAMJET ENGINES
United States
Granted
11/953,717
12/10/2007
7,717,280
5/18/2010
TWO PIECE AFT CLOSURE FOR A ROCKET MOTOR CASE



 
 

--------------------------------------------------------------------------------

 
Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
United States
Granted
12/041,810
3/4/2008
8,016,211
9/13/2011
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR

Issued Patents - Foreign
 
Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
Russian Federation
Granted
2004103185
6/28/2002
2265132
7/5/2005
ROCKET VEHICLE THRUST AUGMENTA
Russian Federation
Granted
2009115194
12/12/2007
2413859
3/10/2011
COMBINED CYCLE INTEGRATED COMBUSTOR
Russian Federation
Granted
2009118399
10/15/2007
2413087
2/27/2011
CORE BURNING FOR SCRAMJET ENGINES
Japan
Granted
2003-510592
6/28/2002
4095021
3/14/2008
ROCKET VEHICLE THRUST AUGMENTA
Japan
Granted
2000-555473
6/15/1999
4279465
3/19/2009
Method and apparatus for selec
Japan
Granted
2000-552397
6/3/1999
4294867
4/17/2009
MAGNETIC FLUX SHAPING IN ION A
Japan
Granted
2009-0532480
10/15/2007
4673926
1/28/2011
CORE BURNING FOR SCRAMJET ENGINES
Japan
Filed
2008-530006
9/8/2006
4763790
6/17/2011
THRUST AUGMENTATION IN PLUG NO
Israel
Granted
111453
10/30/1994
111453
10/14/1997
MULTIPLE NOZZLE PROPULSION CON
Israel
Granted
145690
3/7/2000
145690
5/21/2005
HYBRID FIRE EXTINGUISHER
Great Britain
Granted
02749714.8
6/28/2002
1402166
7/22/2009
ROCKET VEHICLE THRUST AUGMENTA
Great Britain
Granted
94920166.9
6/13/1994
705120
4/17/2002
APPARATUS AND METHOD FOR SUPPR
Great Britain
Granted*
00910201.3
2/15/2000
1159038
1/16/2010
FIRE SUPPRESSION COMPOSITION A
Great Britain
Granted
99931754.8
6/3/1999
1082540
8/21/2002
Magnetic Flux Shaping in Ion A
Great Britain
Granted
2803317.3
12/16/2002
1470329
10/19/2005
NOZZLE THROAT AREA CONTROL APP
Great Britain
Granted
621410
4/15/2005
2429463
11/19/2008
SINGLE PHASE TUNGSTEN ALLOY FO
Germany
Granted
02749714.8
6/28/2002
60233051.3
7/22/2009
ROCKET VEHICLE THRUST AUGMENTA
Germany
Granted*
60043652.7
2/15/2000
60043652.7
2/25/2010
FIRE SUPPRESSION COMPOSITION A
Germany
Granted
931114356.4
9/7/1993
69317720.9
4/14/1998
LONG LIFE CATALYTIC GAS GENERA
Germany
Granted
99931754.8
6/3/1999
69902589.3
8/21/2002
Magnetic Flux Shaping in Ion A
Germany
Granted
20803317.3
12/16/2002
60206804.5
10/19/2005
NOZZLE THROAT AREA CONTROL APP
France
Granted
02749714.8
6/28/2002
1402166
7/22/2009
ROCKET VEHICLE THRUST AUGMENTA
France
Granted
94920166.9
6/13/1994
705120
4/17/2002
Apparatus and method for suppr


 
 

--------------------------------------------------------------------------------

 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
France
Granted*
00910201.3
2/15/2000
1159038
1/16/2010
FIRE SUPPRESSION COMPOSITION A
France
Granted
99931754.8
6/3/1999
1082540
8/21/2002
MAGNETIC FLUX SHAPING IN ION A
France
Granted*
00913791.0
3/7/2000
1181076
2/28/2007
HYBRID FIRE EXTINGUISHER
France
Granted*
4018370.9
3/7/2000
1488829
4/18/2007
HYBRID FIRE EXTINGUISHER
France
Granted
2803317.3
12/16/2002
1470329
10/19/2005
NOZZLE THROAT AREA CONTROL APP
Canada
Granted
2165320
6/13/1994
2165320
11/15/2005
APPARATUS AND METHOD FOR SUPPR
Canada
Granted
2501457
4/12/2005
2501457
10/17/2006
Apparatus and method for suppr
Canada
Granted
2501443
4/12/2005
2501443
10/17/2006
APPARATUS AND METHOD FOR SUPPR
Canada
Granted
2,518,534
4/15/2004
2,518,534
12/9/2008
VEHICLE FIRE EXTINGUISHER
Austria
Granted
A9150/2005
4/15/2005
503771
12/15/2008
SINGLE PHASE TUNGSTEN ALLOY FO



Patent Applications - US
 
Jurisdiction
Status
Application No
Application Date
Title
United States
Filed
13/030,503
2/18/2011
VEHICLE FIRE EXTINGUISHER
United States
Filed
09/076,105
5/12/1998
MINIMUM SMOKE PROPELLANT COMPO [Secrecy Order]
United States
Filed
08/393,776
2/24/1995
ROCKET MOTOR CASE USING PLANK
United States
Filed
08/145,410
11/2/1993
SECURITY DEVICE
United States
Filed
09/803,662
3/12/2001
INSENSITIVE NITROCELLULOSE-BAS
United States
Filed
10/376,297
3/3/2003
CONTROLLED AUTOIGNITION PROPEL
United States
Filed
10/200,597
7/23/2002
CONTROLLED AUTOIGNITION PROPEL
United States
Filed
12/871,125
8/30/2010
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
United States
Filed
10/638,547
8/12/2003
GAS GENERANT COMPOSITIONS AND
United States
Filed
12/578,404
10/13/2009
HIGH VOLTAGE MULTIPLE PHASE POWER SUPPLY
United States
Filed
11/471,283
6/19/2006
HYBRID FIRE EXTINGUISHER FOR E
United States
Filed
11/811,949
6/12/2007
CO-SINTERED MULTI-SYSTEM TUNGSTEN ALLOY COMPOSITE
United States
Filed
12/952,426
11/23/2010
CO-SINTERED MULTI-SYSTEM TUNGSTEN ALLOY COMPOSITE
United States
Filed
13/008,939
1/19/2011
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
United States
Filed
12/664,034
12/10/2009
CATHODE HEATER
United States
Filed
11/983,244
11/8/2007
COMBINED CYCLE MISSILE ENGINE SYSTEM
United States
Filed
12/072,487
2/26/2008
ROCKET NOZZLES FOR UNCONVENTIONAL VEHICLES
United States
Filed
12/041,797
3/4/2008
MULTI-FUNCTIONAL PULSE-DIVIDED ROCKET
United States
Filed
12/251,694
10/15/2008
PROPELLANT AND EXPLOSIVE PRODUCTION METHOD BY USE OF RESONANT ACOUSTIC MIX
PROCESS


 
 

--------------------------------------------------------------------------------

 


Jurisdiction
Status
Application No
Application Date
Title
United States
Filed
12/811,910
1/6/2009
PROPULSION SYSTEM WITH MOVABLE THERMAL CHOKE
United States
Filed
12/948,558
11/7/2010
INTERNAL RESISTIVE HEATING OF CATALYST BED FOR MONOPROPELLANT CATALYST
United States
Filed
61/442,929
2/15/2011
SELECTABLE RAMJET PROPULSION SYSTEM
United States
Filed
61/450,332
3/8/2011
ENERGETIC ADHESIVE FOR VENTING COOKOFF
United States
Filed
13/151,155
6/1/2011
CATALYST, GAS GENERATOR, AND THRUSTER WITH IMPROVED THERMAL CAPABILITY AND
CORROSION
United States
Filed
13/189,300
7/22/2011
ENHANCED RADIATIVE TRANSFER AND HEAT RECOVERY FOR COMBUSTION DEVICE
United States
Filed
13/189,257
7/22/2011
WASTE HEAT RECOVERY FOR FORCED CONVECTION BIOMASS STOVE

 
Patent Applications – Foreign


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
Russian Federation
Filed
2009122187
11/9/2007
COMBINED CYCLE MISSILE ENGINE SYSTEM
Patent Cooperation Treaty
Filed
PCT/US2010/030993
4/14/2010
CYCLIC ENERGETIC NITRAMINES DESENSITIZED WITH LINEAR NITRAMINES
Patent Cooperation Treaty
Filed
PCT/US2011/025181
2/17/2011
MITIGATION OF ORBITING SPACE DEBRIS BY MOMENTUM EXCHANGE WITH DRAG-INDUCING
PARTICLES
Patent Cooperation Treaty
Filed
PCT/US2011/039653
6/8/2011
END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE
Mexico
Filed
3216
10/5/1999
CASTABLE DOUBLE BASE SOLID ROC
Japan
Filed
2006-554174
2/16/2005
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
Japan
Filed
2009-528395
9/4/2007
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
Japan
Filed
2009-528420.8
9/11/2007
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL DYNAMIC SEAL
Japan
Filed
2009-538428
12/12/2007
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
Japan
Filed
2009-536310.0
11/9/2007
COMBINED CYCLE MISSILE ENGINE SYSTEM
Japan
Filed
2010-501074
3/17/2008
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR
Israel
Filed
178790
4/15/2005
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE
Israel
Filed
198966
12/10/2007
TWO PIECE FACE SEALING AFT CLOSURE FOR A ROCKET MOTOR CASE
Israel
Filed
201177
3/17/2008
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR
Germany
Filed
20060814412
9/8/2006
THRUST AUGMENTATION IN PLUG NO
Germany
Filed
112005000960.2
4/11/2005
SINGLE PHASE TUNGSTEN ALLOY FO
France
Filed
06814412.0
9/8/2006
THRUST AUGMENTATION IN PLUG NO


 
 

--------------------------------------------------------------------------------

 


Jurisdiction
Status
Application No
Application Date
Patent No
Grant Date
Title
European Patent Convention
Filed
5851149.4
2/16/2005
INTEGRATED AIR INLET SYSTEM FO
European Patent Convention
Filed
07841825.8
9/4/2007
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
European Patent Convention
Filed
06773568.8
6/19/2006
HYBRID FIRE EXTINGUISHER FOR EXTENDED SUPPRESSION TIMES
European Patent Convention
Filed
07871068.8
9/11/2007
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL DYNAMIC SEAL
European Patent Convention
Filed
07867744.0
12/12/2007
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
European Patent Convention
Filed
07872631.2
10/15/2007
CORE BURNING FOR SCRAMJET ENGINES
European Patent Convention
Filed
07855051.4
12/10/2007
TWO PIECE FACE SEALING AFT CLOSURE FOR A ROCKET MOTOR CASE
European Patent Convention
Filed
07873472.0
11/9/2007
COMBINED CYCLE MISSILE ENGINE SYSTEM
European Patent Convention
Filed
08743973.3
3/17/2008
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR
European Patent Convention
Filed
08870901.9
10/27/2008
PROPELLANT AND EXPLOSIVE PRODUCTION METHOD BY USE OF RESONANT ACCOUSTIC MIX
PROCESS
European Patent Convention
Filed
08829483.0
8/1/2008
MULTI-FUNCTIONAL PULSE-DIVIDED ROCKET
European Patent Convention
Filed
09727555.6
1/6/2009
PROPULSION SYSTEM WITH MOVABLE THERMAL CHOKE
Canada
Filed
2,670,598
12/10/2007
TWO PIECE FACE SEALING AFT CLOSURE FOR A ROCKET MOTOR CASE
Canada
Filed
2682257
3/17/2008
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR

 
 
 

--------------------------------------------------------------------------------

 

Patent Licenses
 
Jurisdiction
Aerojet Status
Licensor/Licensee
Patent No
Grant Date
Title
United States
Licensee
Licensed from Busek, Inc., Natick, MA
6,150,764
11/21/2000
Tandem Hall Field Plasma Accel
United States
Licensee
6,075,321
6/13/2000
Hall Field Plasma Accelertor W
United States
Licensor
Licensed to General Dynamics OTS, Redmond, WA
5,423,384
6/13/1995
APPARATUS FOR SUPPRESSING A FI
United States
Licensor
5,613,562
3/25/1997
APPARATUS FOR SUPPRESSING A FI
United States
Licensee
Licensed from General Dynamics OTS, Redmond, WA
5,641,938
2/8/2016
THERMALLY STABLE GAS GENERATING COMPOSITION
United States
Licensee
5,866842
7/18/2016
LOW TEMPERATURE AUTOIGNITING PROPELLANT COMPOSITION
United States
Licensee
Licensed from Simula, Inc.
6,062,143
5/16/2000
DISTRIBUTED CHARGE INFLATOR SYSTEM
Multiple see below
Licensee
Licensed from American Pacific Corporation
PLEASE SEE BELOW

Country
Patent No.
Issue Date
Appln. No.
 Filng Date
Title
CANA
2100218
7-27-2007
2100218
7-9-1993
PREPARATION AND POLYMERIZATION OF  PERFLUOROALKOXY ALKYLENE OXIDES TO  PREPARE
HYDROPHOBIC POLYETHERS
CANA
2210204
11-7-2006
2210204
1-16-1996
MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
FRAN
2694297
7-7-1995
9308517
7-9-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
GBRI
2269816
10-30-1996
9314107.5
7-8-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
GERM
 
P4323307.4
7-12-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
JAPA
3335427
8-2-2002
2005-170179
7-9-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
JAPA
4112611
7-2-2008
1996-521881
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUED FLUORINATED OXETANE MONOMERS
JAPA
4460249
5-12-2010
2003-326937
1-16-1996
MONO-SUBSTITUTED FLUORINATED OXETANE MONOMER  
TAIW
NI-69639
5-15-1995
82108480
10-13-1993
PREPARATION AND POLYMERIZATION OF PERFLUOROALKOSY AKLYLENE OXIDES TO PREPARE
HYDROPHOBIC POLYTHERS
USA
6380351
4-30-2002
09/521,258
3-8-2000
COPOLYMERS AND COPREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE
MONOMERS AND TETRAHYDROFURAN

 
 
 
 

--------------------------------------------------------------------------------

 
 
USA
6417314
7-9-2002
09/520,815
3-8-2000
FLUORINATED POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER PREPOLYMERS
FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
6448368
9-10-2002
09/521,263
3-8-2000
POLYMERS AND PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE
MONOMERS
USA
6891013
5-10-2005
09/520,476
3-8-2000
FLUORINATED POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER PREPOLYMERS
FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS AND
TETRAHYDROFURAN
USA
7,354,985
4-8-2008
10/678,663
 10-2-2003
FLUORINATED THERMOSET POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER
PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
6037483
3-14-2000
08/477,168
6-7-1995
SOLVENT-FREE PROCESS FOR THE PREPARATION OF MONO-SUBSTITUTED FLUORINATED
OXETANE MONOMERS
USA
5668250
9-16-1997
08/483,219
6-7-1995
POLYETHER COPREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE
MONOMERS AND TETRAHYDROFURAN
USA
5668251
9-16-1997
08/539,405
10-5-1995
PREPARATION OF CO-PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED MONOMERS AND
TETRAHYDROFURAN
USA
5650483
7-22-1997
08/539,555
10-5-1995
PREPARATION OF MONO-SUBSTITUTED FLUORINATED OXETANE PREPOLYMERS
USA
5654450
8-5-1997
08/539,696
10-5-1995
MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
5807977
9-15-1998
08/371,914
1-12-1995
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
7354985
4-8-2008
10/678,663
10-3-2003
FLUORINATED THERMOSET POLYURETHANE ELASTOMERS PREPARED FROM POLYETHER
PREPOLYMERS FORMED FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
6825316
11-30-2004
10/291,139
11-8-2002
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE AND TETRAHYDROFURAN
MONOMERS
USA
6479623
11-12-2002
09/615,160
7-13-2000
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE MONOMERS
GERM
69636747.5
1-18-2007
96903699.5
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
EPC
811004
12-6-2006
96903699.5
1-16-1996
POLYMERS AND PREPOLYMERS FROM MONO-SUBSTITUTED FLUORINATED OXETANE MONOMERS
USA
6,998,460
2-14-2006
10/999,362
11-29-2004
AMORPHOUS POLYETHER GLYCOLS BASED ON BIS-SUBSTITUTED OXETANE AND TETRAHYDROFURAN
MONOMERS

 
 
 

--------------------------------------------------------------------------------

 
 
GERM
60029998.8
9-21-2006
00982547.2
12-8-2001
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS, AND COPOLYMERS AND COATINGS
CONTAINING THE SAME  
USA
6,403,760
6-11-2002
09/473,518
12-28-1999
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
6,927,278
8-9-2005
10/316,412
12-11-2002
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
6,962,966
11-8-2005
09/727,637
12-1-2000
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
6,972,317
12-6-2005
10/108,916
3-28-2002
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
6,727,344
4-27-2004
10/108,318
3-28-2002
MONOHYDRIC POLYFLUOROOXETANE OLIGOMERS, POLYMERS AND COPOLYMERS AND
COATINGS CONTAINING THE SAME
USA
5,674,951
10-7-1997
08/510,686
8-3-1995
ABRASION-RESISTANT AND LOW FRICTION COATING COMPOSITIONS
USA
6,673,889
1-6-2004
09/397,715
9-16-1999
RADIATION-CURABLE COATINGS CONTAINING POLYFLUOROOXETANE

 
Trademarks - U.S. and Foreign
 
           MARK
   COUNTRY
   APP. NO
REG. NO.
 
  CURRENT OWNER
STATUS
 
           
AEROJET
United States
71/479744
426781
 
Aerojet-General Corporation
Registered
AEROJET
Canada
185619
20655
 
Aerojet-General Corporation
Registered
AEROJET
France
98/725.975
    98/725.975
 
Aerojet-General Corporation
Registered
AEROJET
France
1.623.233
       1.623.233
 
Aerojet-General Corporation
Registered
AEROJET
Sweden
211187
211187
 
Aerojet-General Corporation
Registered
AEROJET GENERAL
France
98/746910
      98/746910
 
Aerojet-General Corporation
Registered
AEROJET-GENERAL
France
1279390
1279390
 
Aerojet-General Corporation
Registered
AEROJET-GENERAL
France
1.486.136
        1.486.136
 
Aerojet-General Corporation
Registered
AEROJET-GENERAL
Germany
8898
804275
 
Aerojet-General Corporation
Registered
ARCITE
United States
72075531
699654
 
Aerojet-General Corporation
Registered

 
 
 

--------------------------------------------------------------------------------

 
 
           MARK
   COUNTRY
   APP. NO
REG. NO.
 
  CURRENT OWNER
STATUS
             
ARCITE
Japan
 
3096814
 
Aerojet-General Corporation
Registered
ARCOCEL
United States
72121064
0728409
 
Aerojet-General Corporation
Registered
GENCORP
Canada
0841228
526803
 
GenCorp Inc.
Registered


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.19(a)


LOCATION OF REAL PROPERTY


Owned Properties:
 
1. 
GenCorp Inc.



70 General Street
Lawrence, MA  01842
(Essex County)


11260 Pyrites Way
Gold River, CA 95670
(Sacramento County)


McDermont Ranch
Chino Hills, CA 91709
(San Bernardino County)


2. 
Aerojet-General Corporation



Highway 50 and Aerojet Road
Rancho Cordova, CA  95742
(Sacramento County)1


(no Mailing Address)
Garfield Flats, Mineral County, NV


End of Woodview Road
Route 4, Box 454E
Chino Hills, CA  91709
(San Bernardino County)


11441 Willows Road N.E
Redmond, WA 98052
(King County)


7499 Pine Stake Road
Culpeper, VA 22701
(Orange County)


3. 
Aerojet Ordnance Tennessee



1367 Old State Route 34
Jonesborough, TN  37659
(Washington County)
 

--------------------------------------------------------------------------------

  1 Certain real property at this address is owned by Easton Development
Company, LLC.
 
 
 

--------------------------------------------------------------------------------

 
 
Leased Properties:


4. 
Aerojet-General Corporation



460 East Carson Plaza Dr.
Carson, CA 90746
(Los Angeles County)


1150 Connecticut Ave. NW, Suite 1025
Washington, DC  20036
(District of Columbia)


7047 Old Madison Pike, Suite 360
Huntsville, AL 35806
(Madison County)


604 Spring Street
Socorro, NM 87801
(Socorro County)
(ref – two leases)


No Physical Mailing Address
Socorro, NM 87801
(Socorro County)
(ref - three Leases)
 
Bldg 300
5731 Wellington Road
Gainesville, VA 20155
(Prince William County)


Bldg 450
8050 Piney Branch Road
Gainesville, VA 20155
(Prince William County)


Building A-15, Freeport Center
Clearfield, Utah 84016
(Davis County)
 
2929 East 54th Street
Vernon, CA 90058-0227
(Los Angeles County)


Highland Industrial Park
P.O. Box 1036
Camden, AR 71711
(Ouachita County)
(Multiple leases)
 
 
 

--------------------------------------------------------------------------------

 
 
20750 Ventura Blvd., Suite 410
Woodland Hills, CA 91364
(Los Angeles County)


Prospect Green Building
10951 White Rock Road
Rancho Cordova, CA 95670
(Sacramento County)


Commonwealth Tower
1300 Wilson Blvd, Suite 1000
Arlington, VA 22209-2307
(Arlington County)
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.19(b)


LOCATION OF COLLATERAL


Real Estate Collateral
 
1. 
Aerojet-General Corporation



11441 Willows Road N.E
Redmond, WA 98052
(King County)


7499 Pine Stake Road
Culpeper, VA 22701
(Orange County)




Inventory and Fixed Asset Collateral
 
Owned Properties
 
1. 
GenCorp Inc.



11260 Pyrites Way
Gold River, CA 95670
(Sacramento County)


2. 
Aerojet-General Corporation



Highway 50 and Aerojet Road
Rancho Cordova, CA  95742
(Sacramento County)


3. 
Aerojet Ordnance Tennessee



1367 Old State Route 34
Jonesborough, TN  37659
(Washington County)
 
 
 

--------------------------------------------------------------------------------

 
 
Leased Properties
 
1. 
Aerojet-General Corporation



460 East Carson Plaza Dr.
Carson, CA 90746
(Los Angeles County)


1150 Connecticut Ave. NW
Suite 1025
Washington, DC  20036
(District of Columbia)


7047 Old Madison Pike, Suite 360
Huntsville, AL 35806
(Madison County)


604 Spring Street
Socorro, NM 87801
(Socorro County)
(ref – two leases)


No Physical Mailing Address
Socorro, NM 87801
(Socorro County)
(ref - three Leases)
 
Bldg 300
5731 Wellington Road
Gainesville, VA 20155
(Prince William County)


Bldg 450
8050 Piney Branch Road
Gainesville, VA 20155
(Prince William County)


Building A-15, Freeport Center
Clearfield, Utah 84016
(Davis County)
 
2929 East 54th Street
Vernon, CA 90058-0227
(Los Angeles County)


Highland Industrial Park
P.O. Box 1036
Camden, AR 71711
(Ouachita County)
(Multiple leases)
 
 
 

--------------------------------------------------------------------------------

 
 
20750 Ventura Blvd., Suite 410
Woodland Hills, CA 91364
(Los Angeles County)


Prospect Green Building
10951 White Rock Road
Rancho Cordova, CA 95670
(Sacramento County)


Commonwealth Tower
1300 Wilson Blvd, Suite 1000
Arlington, VA 22209-2307
(Arlington County)




Note: In addition to the above, at any given time we may have inventory and/or
tooling at supplier locations.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.19(c)


CHIEF EXECUTIVE OFFICES; JURISDICTIONS OF ORGANIZATION
 

Chief Executive Office
Jurisdiction of
Organization
    GenCorp Inc. Ohio    
Highway 50 and Aerojet Road
Rancho Cordova, CA 95670
      Aerojet-General Corporation Ohio    
Highway 50 and Aerojet Road
Rancho Cordova, CA 95670
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.22


LABOR MATTERS


Collective Bargaining Agreements


 
·
Agreement between Aerojet-General Corporation and International Union of
Operating Engineers, Stationary Engineers, Local No. 39 – Sacramento facility
8/26/2008 – 8/25/2012



 
·
Agreement between Aerojet-General Corporation and International Assoc. of
Machinists & Aerospace Workers, District Lodge No. 725 & Local Lodge No. 946 –
Sacramento facility 6/16/2011 – 6/15/2014





Strikes


There have been no strikes with the above Unions since 1987.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.24


MATERIAL CONTRACTS


MATERIAL CONTRACTS
 
 

Contract Name Customer Contract/PO Number       SM-3 TDACS RAYTHEON 4200087992  
    Indentures Relating to:          
9.50% Senior Subordinated Notes
2.25% Convertible Subordinated Debentures(1)
4.0625% Convertible Subordinated Debentures
   

 
 (1) 2.25% Notes can be put by holders thereof on November 20, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.25


INSURANCE


GenCorp/Aerojet Insurance Programs as of November 30, 2011
 
Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits **
Commercial General Liability*
Including Products Liability /1 Policy for GY & AGC
ACE American Insurance Company
12/1/2010 - 12/ 1/2011
HDO G25523210
$2, 000,000
Commercial General Liability*
(as respects General Investment Fund)
ACE American Insurance Company
12/1/2010 - 12/ 1/2011
OGL G25523258
$2, 000,000
Automobile Liability / 1 Policy for GY & AGC
ACE American Insurance Company
12/1/2010 - 12/1/2011
ISA H08631694
$2, 000,000
Workers’ Compensation & Employer’s Liability*
(One Policy for GenCorp & Aerojet General)
ACE American Insurance Company
12/1/2010 - 12/ 1/2011
WLR C4646915A
$2,000,000
Umbrella Liability*
National Union Fire Ins. Co. of Pittsburgh, PA
12/1/2010 - 12/1/2011
BE15972640
$50,000,000
Excess Liability 1st Layer*
Great American Assurance Co. (ACIS)
12/1/2010 - 12/1/2011
EXC2098536
$25,000,000
Excess Liability 2nd Layer (incl Punitive Damages)*
Arch Reinsurance Ltd.
12/1/2010 - 12/1/2011
UFP0030712-02
$25,000,000
Excess Liability 3rd Layer (incl Punitive Damages)*
Argo Re Ltd.
12/1/2010 - 12/1/2011
ARGO-CAS-OCC-000190.2
$25,000,000
Excess Liability Wrap 4th Layer (incl Punitive Damages)*
Chubb Atlantic Indemnity Ltd. (CAIL)
12/1/2010 - 12/1/2011
33 10-14-84
$50,000,000
Excess Liability Wrap 5th Layer (incl Punitive Damages)*
Ironshore Insurance Ltd., & Starr Insurance
12/1/2010 - 12/1/2011
IS0000374
$50,000,000
Excess Liability Wrap 5th Layer (incl Punitive Damages)*
Chartis Excess Limited
12/1/2010 - 12/1/2011
60703877
$75,000,000
Punitive Damage Wrap - Chartis CAT Excess*
Chartis Excess Limited
12/1/2010 - 12/1/2011
13631064
$50,000,000
Punitive Damage Wrap - Great American (GAI).*
Great American (GAI) Ins. Co., Ltd.
12/1/2010 - 12/1/2011
EXC1491861
$25,000,000
Foreign General Liability*
ACE American Insurance Company
12/1/2010 - 12/1/2011
PHFD 36901238
$2,000,000
Property*
Factory Mutual Insurance Company
9/1/11-9/1/12
US160
$1,000,000,000
Critical Quake
Westport Insurance Corp. (IRI)
9/1/11-9/1/12
31-3-73371
$25,000,000
Primary Directors and Officers Liability*
Zurich American Insurance Company
10/1/11-10/1/12
DOC 9161799 04
$10,000,000
1st Excess D&O*
Twin City Fire Insurance Co. (Hartford)
10/1/11-10/1/12
00-DA-026636311
$10,000,000
2nd Excess D&O*
Starr Indemnity & Liability Company
10/1/11-10/1/12
SISIXFL21037211
$10,000,000
3rd Excess D&O*
National Union (Chartis)
10/1/11-10/1/12
01-143-07-15
$10,000,000
4th Excess D&O*
Ace American Insurance
10/1/11-10/1/12
G23648957-003
$10,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
5th Excess D&O*
Axis Insurance Company
10/1/11-10/1/12
MCN743152/01/2011
$10,000,000
6th Excess D&O*
Liberty Insurance Company
10/1/11-10/1/12
190355211
$10,000,000
7th Excess D&O (Side A Excess DIC)*
Chartis Property & Casualty
10/1/11-10/1/12
326-4369
$10,000,000
8th Excess Side A DIC D&O for Independent Directors*
Federal Insurance Company (Chubb)
10/1/11-10/1/12
8221-3958
$10,000,000
Primary Fiduciary Liability
Zurich American Insurance Company
10/1/11-10/1/12
FLC 9161801 04
$10,000,000
1st Excess Fiduciary Liability
Twin City Fire Insurance Co (Hartford)
10/1/11-10/1/12
00IA026636510
$10,000,000
2nd Excess Fiduciary Liability
Axis Insurance Company
10/1/11-10/1/12
MCN743174/01/2011
$10,000,000
3rd Excess Fiduciary Liability
Travelers Casualty & Surety
10/1/11-10/1/12
105680589
$10,000,000
4th Excess Fiduciary Liability
Federal Insurance Company (Chubb)
10/1/11-10/1/12
8209-0600
$5,000,000
Crime Insurance
Zurich American Insurance Company
10/1/11-10/1/12
FID 9159513 04
$10,000,000
K&R (3 yr program)
US Specialty Insurance Company
10/1/11-10/1/14
U&1185824
$25,000,000
Employment Practices
National Union Fire Insurance Company (Chartis)
10/1/11-10/1/12
01-140-78-88
$10,000,000
Employment Practices Punitive Damages Wrap
Chartis Excess Ltd.
10/1/11-10/1/12
13630972
$10,000,000
Physical Damage – Atlas V Trailers*
Travelers Property Casualty Company of America
2/1/11-2/1/12
QT-660-6380P848
$4,800,000
Nuclear Energy Liability
American Nuclear Insurers
1/1/11-1/01/12
NS-0091
$500,000,000
Aircraft Products Liability
Lloyds, London, Foreign
6/1/11-6/1/12
AD003860F
$500,000,000
Ocean Marine / Foreign Inland Transit*
National Union Fire Ins Co of Pittsburgh, PA
4/1/11-4/1/12
51765181
$5,000,000
Business Travel Accident (3 yr program)
Zurich Insurance Co.
3/1/09 - 3/1/12
GTU2907717
$250,000 to $400,000
Pollution and Remediation Legal Liability
Great American E&S Ins Company
2/28/11 – 2/28/12
PEL 211128801
$4,000,000
Contractor's Pollution Liability (2 yr program)
Great American Navigators Specialty Insurance Company
4/12/10-4/12/13
CH10ECP737817NC
$10,000,000
* Terrorisms premium included in the premium

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.1(b)


[FORM OF]
SECRETARY’S CERTIFICATE


[CREDIT PARTY]


__________ __, ____


Pursuant to Section 4.1(b) of the Second Amended and Restated Credit Agreement,
dated as of November __, 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
GenCorp Inc., an Ohio corporation (the “Borrower”), the Material Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the lenders from time to time party thereto (the “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”),  the undersigned ____________ of [CREDIT PARTY] hereby
certifies as follows:


1.           Attached hereto as Exhibit A is a true and complete copy of the
[articles of incorporation] [certificate of formation] [certificate of limited
partnership] of [CREDIT PARTY] and all amendments thereto as in effect on the
date hereof.


2.           Attached hereto as Exhibit B is a true and complete copy of the
[bylaws] [operating agreement] [partnership agreement] of [CREDIT PARTY] and all
amendments thereto as in effect on the date hereof.


3.           Attached hereto as Exhibit C is a true and complete copy of
resolutions duly adopted by the board of directors of [CREDIT PARTY] on
___________ ____.  Such resolutions have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof, and such resolutions are the only corporate
proceedings of [CREDIT PARTY] now in force relating to or affecting the matters
referred to therein.


4.           The following persons are the duly elected and qualified officers
of [CREDIT PARTY], holding the offices indicated next to the names below on the
date hereof, and the signatures appearing opposite the names of the officers
below are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver on behalf of [CREDIT PARTY] the Credit
Agreement, the Notes and the other Credit Documents to be issued pursuant
thereto:
 
 
Name
Office
Signature
                 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year first above written.
 
 
 
    Name:       Title:            

 
I, _______________________, the _______________________ of [CREDIT PARTY],
hereby certify that ____________________ is the duly elected and qualified
_______________________ of [CREDIT PARTY] and that his/her true and genuine
signature is set forth above.
 
 
 
    Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.1(g)


[FORM OF]
SOLVENCY CERTIFICATE


__________ __, ____


The undersigned chief financial officer of GenCorp Inc., an Ohio corporation
(the “Borrower”), is familiar with the properties, businesses, assets and
liabilities of the Credit Parties and is duly authorized to execute this
certificate on behalf of the Borrower.


Reference is made to that Second Amended and Restated Credit Agreement, dated as
of November __, 2011 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”), by and among GenCorp Inc., an
Ohio corporation (the “Borrower”), the Material Domestic Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the lenders from
time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).  All capitalized terms used herein and not defined shall have the
meanings provided in the Credit Agreement.
 
 
The undersigned certifies that she has made such investigation and inquiries as
to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this Certificate.  The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of Loans and other Extensions of Credit under the Credit Agreement.


The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Loans and other Extensions of Credit made on the Closing
Date:


A.   Each of the Credit Parties is solvent and is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business.


B.   None of the Credit Parties intends to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature in their ordinary course.


C.   The present fair saleable value of the consolidated assets of each Credit
Party and its Subsidiaries, measured on a going concern basis, is not less than
the amount that will be required to pay the probable liability on the debts of
such Credit Party and its Subsidiaries, on a consolidated basis, as they become
absolute and matured.


This Solvency Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.
 

 
GENCORP INC.,
an Ohio corporation
         
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.1(s)


[FORM OF]
PATRIOT ACT CERTIFICATE


__________ __, ____




I, [_______________], hereby certify that I am the duly elected, qualified and
acting [_______________] of the Borrower and am authorized to execute this
certificate on behalf of the Credit Parties.


Reference is made to that Second Amended and Restated Credit Agreement, dated as
of November __, 2011 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”), by and among GenCorp Inc., an
Ohio corporation (the “Borrower”), the Material Domestic Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the lenders from
time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).  All capitalized terms used herein and not defined shall have the
meanings provided in the Credit Agreement.


I hereby certify on behalf of the Credit Parties that attached hereto on
Schedule A is true and complete information, as requested by the Administrative
Agent, on behalf of the Lenders, for compliance with The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time. (the “Patriot
Act”), including, without limitation, the legal name and address of the Borrower
and the other Credit Parties and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrower and
the Credit Parties in accordance with the Patriot Act.
 
This Patriot Act Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.
 

 
GENCORP INC.,
an Ohio corporation
         
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
 
Legal Name of the Borrower:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Organizational Identification Number:1
 
 
Federal Tax Identification Number:
 



 
Legal Name of Guarantor:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Organizational Identification Number:
 
 
Federal Tax Identification Number:
 

[To be completed for each Guarantor]
 
[TO BE COMPLETED BY BORROWER]
 

--------------------------------------------------------------------------------

1 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.2(b)


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE


____________ __, ____


For the fiscal period ended _________________, _____.


I, ______________________, ______________________ of GenCorp Inc., an Ohio
corporation (the “Borrower”), hereby certify on behalf of the Credit Parties
that, with respect to the Second Amended and Restated Credit Agreement, dated as
of November __, 2011 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”; capitalized terms used herein and
not defined shall have the meanings provided in the Credit Agreement), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”):


(a)   to my knowledge, each of the Credit Parties during the fiscal period
referred to above observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in the Credit Agreement to be observed, performed or
satisfied by it;


(b)   I have obtained no knowledge of the occurrence and continuance of any
Default or Event of Default has occurred under the Credit Agreement;2


(c)   attached hereto on Schedule 1 are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above;


(d)   the financial information provided has been prepared in accordance with
GAAP applied consistently for the periods related thereto; and


(e)   during the fiscal period referred to above, there have been no changes in
accounting policies as required by GAAP or otherwise.3


This Officer’s Compliance Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.
 
 

--------------------------------------------------------------------------------

2 If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.
3 If a change in accounting policies as required by GAAP or otherwise shall have
occurred, an explanation of such change shall be provided on a separate page
attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this officer’s compliance
certificate as of the day and year first above written.
 

 
GENCORP INC.,
an Ohio corporation
         
 
By:
      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
 
Financial Covenant Calculations




[to be completed by the Borrower]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.10


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, is by
and among _____________________, a ______________________ (the “Subsidiary
Guarantor”), GenCorp Inc., an Ohio corporation (the “Borrower”) and Wells Fargo
Bank, National Association, in its capacity as administrative agent under that
certain Second Amended and Restated Credit Agreement (the “Administrative
Agent”), dated as of November __, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among the Borrower, the Material Domestic Subsidiaries of the Borrower from time
to time party thereto (the “Guarantors”), the Lenders from time to time party
thereto and the Administrative Agent.  Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Credit Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.            The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Credit Documents, including without limitation (a)
all of the representations and warranties set forth in Article III of the Credit
Agreement and (b) all of the affirmative and negative covenants set forth in
Articles V and VI of the Credit Agreement.  Without limiting the generality of
the foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Credit Party Obligations in accordance with Article X of the
Credit Agreement.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.


3.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.


4.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.


5.           The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations,”
as used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.


7.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws that would call for the application of the laws
of any other jurisdiction.  The terms of Sections 9.13, 9.14, and 9.16 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.


9.           This Agreement may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


 
 
 

SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR]
         
 
By:
      Name:       Title:            




BORROWER:
GENCORP INC.,
an Ohio corporation
         
 
By:
      Name:       Title:            

 


Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative Agent
 


By:
    Name:     Title:          

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
to
Joinder Agreement


Schedules to Credit Agreement and Security Documents
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1(b)


INDEBTEDNESS


Funded Debt
             
9.50% Senior Subordinated Notes(1)
    75,000,000            
4.0625% Convertible Notes (2)
    200,000,000            
2.25 % Convertible Notes (3)
    46,600,000            
Capital Lease (4)
    1,200,000            
Total Funded Debt
  $ 322,800,000 *                    
* The existing term loan that is being repaid in connection with the Closing has
not been listed on this Schedule and is not included in this total.
           
Letters of Credit
                 
- $67.1 million in outstanding commercial letters of credit expiring within the
next twelve months, the majority of which may be renewed, primarily to
collateralize obligations for environmental remediation and insurance coverage.
           
Guarantee Obligations
                 
- Up to $120 million aggregate in guarantees by GenCorp Inc. of Aerojet's
obligations to U.S. government agencies for environmental remediation activities
           
- Guarantees, jointly and severally, by our material domestic subsidiaries of
our obligations under the 9.50% Senior Subordinated Notes
           
Notes:
                 
(1)  Senior Subordinated Notes, 9.50%, maturing in August 2013
                 
(2) Convertible Subordinated Debentures, 4.0625%, maturing in December 2034
           
(3) Convertible Subordinated Debentures, 2.25%, maturing in November 2024. Notes
can be put by holders thereof on November 20, 2011.
           
(4)  Capital Lease obligation maturing in March 2017
       

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.6(c)


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]1  Capitalized terms used but not defined herein shall have the meanings
given to them in the Second Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
 
 

1. Assignor[s]: 
______________________________
         
______________________________
      2.
Assignee[s]:
______________________________
         
______________________________
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
      3.
Borrower:
GenCorp Inc., an Ohio corporation.
      4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement.
      5.
Credit Agreement:
The Second Amended and Restated Credit Agreement dated as of November __, 2011
among GenCorp Inc., an Ohio corporation, the Material Domestic Subsidiaries of
the Borrower from time to time party thereto, the lenders and other financial
institutions from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.

 

--------------------------------------------------------------------------------

1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest[s]:

 
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 



[7. 
Trade Date:                                ______________]2

 
Effective Date:   _____________ ___, 20___.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

2 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
         
 
By:
        Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
         
 
By:
        Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
  Administrative Agent
 


 
 
 
By:
      Title:        

 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to:]


GENCORP INC.,
an Ohio corporation
 
 
 
 
 
By:
      Title:        

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.


1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 